 
EXHIBIT 10.1
 
EXECUTION COPY

 

 

 
FLOW MORTGAGE LOAN SALE AND SERVICING AGREEMENT
 
between

 
FIRST REPUBLIC BANK
as Seller and as Servicer,
 
and
 
REDWOOD RESIDENTIAL ACQUISITION CORPORATION,
as Purchaser
 
July 1, 2010
 
Residential Mortgage Loans

 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
SECTION 1. Definitions.
 
1
SECTION 2. Purchase and Conveyance.
 
16
SECTION 3. Mortgage Loan Schedule.
 
16
SECTION 4. Purchase Price.
 
17
SECTION 5. Examination of Mortgage Files.
 
17
SECTION 6. Delivery of Mortgage Loan Documents.
 
17
Subsection 6.01 Possession of Mortgage Files.
 
17
Subsection 6.02 Books and Records.
 
18
Subsection 6.03 Delivery of Mortgage Loan Documents.
 
19
Subsection 6.04 Helping Families Act Notice
 
19
SECTION 7. Representations, Warranties and Covenants; Remedies for Breach.
 
20
Subsection 7.01 Representations and Warranties Regarding Individual Mortgage
Loans.
 
20
Subsection 7.02 Seller and Servicer Representations.
 
30
Subsection 7.03 Repurchase; Substitution.
 
32
Subsection 7.04 Repurchase of Mortgage Loans With Early Payment Default.
 
35
Subsection 7.05 Purchase Price Protection.
 
35
SECTION 8. Closing.
 
35
Subsection 8.01 Closing Conditions.
 
35
Subsection 8.02 Closing Documents.
 
36
SECTION 9. [Reserved.]
 
36
SECTION 10. Costs.
 
36
SECTION 11. Administration and Servicing of Mortgage Loans.
 
37
Subsection 11.01 Servicer to Act as Servicer; Subservicing.
 
37
Subsection 11.02 Liquidation of Mortgage Loans.
 
40
Subsection 11.03 Collection of Mortgage Loan Payments.
 
40
Subsection 11.04 Establishment of Custodial Account; Deposits in Custodial
Account.
 
40
Subsection 11.05 Withdrawals From the Custodial Account.
 
42
Subsection 11.06 Establishment of Escrow Account; Deposits in Escrow Account.
 
43
Subsection 11.07 Withdrawals From Escrow Account.
 
44
Subsection 11.08 Payment of Taxes, Insurance and Other Charges; Collections
Thereunder.
 
44
Subsection 11.09 Transfer of Accounts.
 
45
Subsection 11.10 Maintenance of Hazard Insurance.
 
45
Subsection 11.11 Maintenance of Primary Mortgage Insurance Policy; Claims.
 
46
Subsection 11.12 Fidelity Bond; Errors and Omissions Insurance.
 
47
Subsection 11.13 Title, Management and Disposition of REO Property.
 
47
Subsection 11.14 Servicing Compensation.
 
48
Subsection 11.15 Distributions.
 
48
Subsection 11.16 Statements to the Purchaser.
 
49
Subsection 11.17 Advances by the Servicer.
 
50
Subsection 11.18 Assumption Agreements.
 
50
Subsection 11.19 Satisfaction of Mortgages and Release of Mortgage Files.
 
51
Subsection 11.20 Seller and Servicer Shall Provide Access and Information as
Reasonably Required.
 
51
Subsection 11.21 Inspections.
 
52
Subsection 11.22 Restoration of Mortgaged Property.
 
52

 
 
i

--------------------------------------------------------------------------------

 
 

   
Page
     
Subsection 11.23 Fair Credit Reporting Act.
 
52
SECTION 12. The Servicer.
 
53
Subsection 12.01 Indemnification; Third Party Claims.
 
53
Subsection 12.02 Merger or Consolidation of the Servicer.
 
53
Subsection 12.03 Limitation on Liability of the Servicer and Others.
 
53
Subsection 12.04 Seller and Servicer Not to Resign.
 
54
Subsection 12.05 Liability for Failure to Deliver Mortgage Files.
 
54
SECTION 13. Default.
 
54
Subsection 13.01 Events of Default.
 
54
Subsection 13.02 Waiver of Default.
 
56
SECTION 14. Termination.
 
56
Subsection 14.01 Termination.
 
56
Subsection 14.02 Successors to the Servicer.
 
57
SECTION 15. Notices.
 
57
SECTION 16. Severability Clause.
 
58
SECTION 17. No Partnership.
 
59
SECTION 18. Counterparts.
 
59
SECTION 19. Governing Law; Choice of Forum; Waiver of Jury Trial.
 
59
SECTION 20. Intention of the Parties.
 
60
SECTION 21. Waivers.
 
60
SECTION 22. Exhibits.
 
60
SECTION 23. General Interpretive Principles.
 
60
SECTION 24. Reproduction of Documents.
 
61
SECTION 25. Amendment.
 
61
SECTION 26. Confidentiality.
 
61
SECTION 27. Entire Agreement.
 
62
SECTION 28. Further Agreements.
 
62
SECTION 29. Successors and Assigns.
 
62
SECTION 30. Non-Solicitation.
 
63
SECTION 31. Protection of Consumer Information.
 
64
SECTION 32. Cooperation of the Company with a Reconstitution; Regulation AB
Compliance.
 
64

 
 
ii

--------------------------------------------------------------------------------

 

 
EXHIBITS

 
EXHIBIT 1
 
MORTGAGE LOAN DOCUMENTS
     
EXHIBIT 2
 
CONTENTS OF EACH MORTGAGE FILE
     
EXHIBIT 3
 
UNDERWRITING GUIDELINES
     
EXHIBIT 4
 
FORM OF ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
     
EXHIBIT 5
 
FORM OF MONTHLY REMITTANCE REPORT
     
EXHIBIT 6
 
FORM OF PPTL
     
EXHIBIT 7
 
FORM OF MONTHLY REPORT
     
EXHIBIT 8
 
FORM OF NOTICE OF SALE OF OWNERSHIP OF MORTGAGE LOAN
     
EXHIBIT 9
 
MORTGAGE LOAN SCHEDULE
     
ADDENDUM I
 
REGULATION AB COMPLIANCE ADDENDUM

 
 
iii

--------------------------------------------------------------------------------

 
 
FLOW MORTGAGE LOAN SALE AND SERVICING AGREEMENT
 
THIS FLOW MORTGAGE LOAN SALE AND SERVICING AGREEMENT (the “Agreement”), dated
July 1, 2010, is hereby executed by and between REDWOOD RESIDENTIAL ACQUISITION
CORPORATION, a Delaware corporation, as purchaser (the “Purchaser”), and FIRST
REPUBLIC BANK, a California corporation, as seller (the “Seller”) and as
servicer (the “Servicer”).
 
WITNESSETH:
 
WHEREAS, the Seller has agreed to sell from time to time to the Purchaser, and
the Purchaser has agreed to purchase from time to time from the Seller, certain
conventional, residential, first-lien mortgage loans (the “Mortgage Loans”) as
described herein on a servicing-retained basis, and which shall be delivered as
whole loans as provided herein; and
 
WHEREAS, the Mortgage Loans will be sold by the Seller and purchased by the
Purchaser as pools or groups of whole loans, servicing retained (each, a
“Mortgage Loan Package”) on the various Closing Dates as provided herein; and
 
WHEREAS, each of the Mortgage Loans will be secured by a mortgage, deed of trust
or other security instrument creating a first lien on a residential dwelling
located in the jurisdiction indicated on the related Mortgage Loan Schedule
which will be annexed to a PPTL (as defined herein) on the related Closing Date;
and
 
WHEREAS, the Purchaser, the Seller and the Servicer wish to prescribe the manner
of the conveyance, servicing and control of the Mortgage Loans;
 
NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Purchaser, the Seller and the
Servicer agree as follows:
 
SECTION 1.  Definitions.
 
For purposes of this Agreement, the following capitalized terms shall have the
respective meanings set forth below.
 
Adjustable Rate Mortgage Loan:  A Mortgage Loan purchased pursuant to this
Agreement which provides for the adjustment of the Mortgage Interest Rate
payable in respect thereto.
 
Adjustment Date:  As to each Adjustable Rate Mortgage Loan, the date on which
the Mortgage Interest Rate is adjusted in accordance with the terms of the
related Mortgage Note and Mortgage.
 
 
 

--------------------------------------------------------------------------------

 
 
Agency Transfer:  As defined in Section 32 of this Agreement.
 
Agreement:  This Flow Mortgage Loan Sale and Servicing Agreement including all
exhibits, schedules, amendments and supplements hereto.
 
ALTA:  The American Land Title Association or any successor thereto.
 
Anti-Money Laundering Laws: As defined in Section 7.01(h).
 
Appraised Value:  With respect to any Mortgaged Property, the lesser of (i) the
value (or Reconciled Market Value if more than one appraisal is received)
thereof as determined by a Qualified Appraiser at the time of origination of the
Mortgage Loan, and (ii) the purchase price paid for the related Mortgaged
Property by the Mortgagor with the proceeds of the Mortgage Loan; provided,
however, that in the case of a Refinanced Mortgage Loan, such value (or
Reconciled Market Value if more than one appraisal is received) of the Mortgaged
Property is based solely upon the value determined by an appraisal or appraisals
made for the originator of such Refinanced Mortgage Loan at the time of
origination of such Refinanced Mortgage Loan by a Qualified Appraiser.
 
Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association  ("AAA"),  which shall
be conducted in San Francisco, California or other place  mutually acceptable to
the parties to the arbitration.
 
Arbitrator:  A person who is not affiliated with the Seller, Purchaser or
Servicer,  who is a member of the American Arbitration Association.
 
Assignment of Mortgage:  An individual assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction in which the related Mortgaged Property is located to give
record notice of the sale of the Mortgage to the Purchaser.
 
Assumed Principal Balance:  As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Purchaser with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Subsection 11.17.
 
Balloon Mortgage Loan:  A Mortgage Loan that provided on the date of origination
for monthly payments up to but not including the maturity date based on an
amortization extending beyond its maturity date.
 
 
2

--------------------------------------------------------------------------------

 
 
Balloon Payment:  With respect to any Balloon Mortgage Loan as of any date of
determination, the final payment payable on the maturity of such Mortgage Loan,
which shall include the entire remaining principal balance.
 
Business Day:  Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York or the State of California, or (iii) a day on
which banks in the State of New York or the State of California are authorized
or obligated by law or executive order to be closed.
 
Closing Date:  The date or dates, set forth in the related PPTL, on which the
Purchaser will purchase and the Seller will sell the Mortgage Loans identified
therein.
 
CLTA:  The California Land Title Association or any other successor thereto.
 
CLTV: Combined Loan-to-Value Ratio.
 
Code:  The Internal Revenue Code of 1986, as amended, or any successor statute
thereto.
 
Commission:  The United States Securities and Exchange Commission.
 
Condemnation Proceeds:  All awards, compensation and settlements in respect of a
taking (whether permanent or temporary) of all or part of a Mortgaged Property
by exercise of the power of condemnation or the right of eminent domain, to the
extent not required to be released to a Mortgagor in accordance with the terms
of the related Mortgage Loan Documents.
 
Consumer Information:  Any personally identifiable information in any form
(written electronic or otherwise) relating to a Mortgagor, including, but not
limited to: a Mortgagor’s name, address, telephone number, Mortgage Loan number,
Mortgage Loan payment history, delinquency status, insurance carrier or payment
information, tax amount or payment information; the fact that the Mortgagor has
a relationship with the Company or the originator of the related Mortgage Loan;
and any other non-public personally identifiable information.
 
Convertible Mortgage Loan:  An Adjustable Rate Mortgage Loan that by its terms
and subject to certain conditions allows the Mortgagor to convert the adjustable
Mortgage Interest Rate thereon to a fixed Mortgage Interest Rate.
 
Cooperative Corporation:  With respect to any Cooperative Loan, the cooperative
apartment corporation that holds legal title to the related Cooperative Project
and grants occupancy rights to units therein to stockholders through Cooperative
Leases or similar arrangements.
 
 
3

--------------------------------------------------------------------------------

 
 
Cooperative Lease:  The lease on a Cooperative Unit evidencing the possessory
interest of the owner of the Cooperative Shares in such Cooperative Unit.
 
Cooperative Loan: A Mortgage Loan that is secured by a first lien on and
perfected security interest in Cooperative Shares and the related Cooperative
Lease granting exclusive rights to occupy the related Cooperative Unit in the
building owned by the related Cooperative Corporation.
 
Cooperative Project: With respect to any Cooperative Loan, all real property and
improvements thereto and rights therein and thereto owned by a Cooperative
Corporation including without limitation the land, separate dwelling units and
all common elements.
 
Cooperative Shares: With respect to any Cooperative Loan, the shares of stock
issued by a Cooperative Corporation and allocated to a Cooperative Unit and
represented by a stock certificate.
 
Cooperative Unit:  With respect to a Cooperative Loan, a specific unit in a
Cooperative Project.
 
Credit Score: With respect to any Mortgage Loan, the credit score of the related
Mortgagor provided by Experian/Fair Isaac or such other organization acceptable
to the Purchaser providing credit scores at the time of origination of such
Mortgage Loan.  If two credit scores are obtained, the Credit Score shall be the
lower of the two credit scores.  If three credit scores are obtained, the Credit
Score shall be the middle of the three credit scores.  There is only one (1)
Credit Score for any loan regardless of the number of borrowers and/or
applicants.  The minimum Credit Score for each Mortgage Loan will be in
accordance with the Seller's Underwriting Guidelines.
 
Custodial Account:  As defined in Subsection 11.04.
 
Customary Servicing Procedures:  With respect to any Mortgage Loan, those
mortgage servicing practices (including collection procedures) of prudent
mortgage banking institutions which service mortgage loans of the same type as
such Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located, and which are in accordance with Fannie Mae servicing practices and
procedures for MBS pool mortgages, as defined in the Fannie Mae Guides including
future updates, or as such mortgage servicing practices may change from time to
time.
 
Cut-off Date:  With respect to each Mortgage Loan, the first day of the month of
the related Closing Date as set forth in the related PPTL.
 
 
4

--------------------------------------------------------------------------------

 
 
Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced with a
Substitute Mortgage Loan in accordance with this Agreement.
 
Determination Date:  With respect to each Remittance Date, the 15th day (or, if
such 15th day is not a Business Day, the preceding Business Day) of the month in
which such Remittance Date occurs.
 
Due Date:  The day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.
 
Due Period:  With respect to each Remittance Date, the period beginning on the
second day of the month preceding the month of the Remittance Date, and ending
on the first day of the month of the Remittance Date.
 
Eligible Account:  Any of (i) an account or accounts maintained with a federal
or state chartered depository institution or trust company the short-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the debt
obligations of such holding company) have the highest short-term ratings of each
Rating Agency at the time any amounts are held on deposit therein, or (ii) a
trust account or accounts maintained with the trust department of a federal or
state chartered depository institution or trust company, acting in its fiduciary
capacity the short-term unsecured debt obligations of which have the highest
short-term ratings of each Rating Agency at the time any amounts are held on
deposit therein or (iii) any other account acceptable to each Rating Agency.  If
the short-term credit rating of the depository institution or trust company that
maintains the account or accounts falls below the highest short-term rating of
any Rating Agency, the funds on deposit therewith in connection with this
transaction shall be transferred to an Eligible Account within 30 days of such
downgrade.
 
Eligible Investments:  Any one or more of the following obligations or
securities:
 
(i)           direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;
 
(ii)           (a) demand or time deposits, federal funds or bankers'
acceptances issued by any depository institution or trust company incorporated
under the laws of the United States of America or any state thereof and subject
to supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in one of the two highest
rating categories by each Rating Agency for long-term unsecured debt or in the
highest rating category with respect to short-term obligations and (b) any other
demand or time deposit or certificate of deposit that is fully insured by the
FDIC;
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)           repurchase obligations with a term not to exceed thirty (30)
days and with respect to (a) any security described in clause (i)  above and
entered into with a depository institution or trust company (acting as
principal) described in clause (ii)(a) above;
 
(iv)           securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in one of the two highest rating categories by each
Rating Agency for long-term unsecured debt or in the highest rating category
with respect to short-term obligations at the time of such investment or
contractual commitment providing for such investment; provided, however, that
securities issued by any particular corporation will not be Eligible Investments
to the extent that investments therein will cause the then outstanding principal
amount of securities issued by such corporation and held as Eligible Investments
to exceed 10% of the aggregate outstanding principal balances of all of the
Mortgage Loans and Eligible Investments;
 
(v)           commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating categories by each Rating Agency at the time of such
investment;
 
(vi)           any other demand, money market or time deposit, obligation,
security or investment as may be acceptable to each Rating Agency as evidenced
in writing by each Rating Agency; and
 
(vii)           any money market funds the collateral of which consists of
obligations fully guaranteed by the United States of America or any agency or
instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America (which may
include repurchase obligations secured by collateral described in clause (i))
and other securities and which money market funds are rated in one of the two
highest rating categories by each Rating Agency for long-term unsecured debt or
in the highest rating category with respect to short-term obligations.
 
provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
investment or security is purchased at a price greater than par.
 
Escrow Account:  As defined in Subsection 11.06.
 
Escrow Payments:  The amounts constituting ground rents, taxes, assessments,
Primary Mortgage Insurance Policy premiums, fire and hazard insurance premiums,
flood insurance premiums, condominium charges and other payments as may be
required to be escrowed by the Mortgagor with the Mortgagee pursuant to the
terms of any Mortgage Note or Mortgage.
 
 
6

--------------------------------------------------------------------------------

 
 
Event of Default:  Any one of the conditions or circumstances enumerated in
Subsection 13.01.
 
Fannie Mae:  The entity formerly known as the Federal National Mortgage
Association or any successor thereto.
 
Fannie Mae Guides:  The Fannie Mae Selling Guide and the Fannie Mae Servicing
Guide and all amendments or additions thereto in effect as of any date of
determination.
 
FDIC:  The Federal Deposit Insurance Corporation or any successor thereto.
 
FDPA: The Flood Disaster Protection Act of 1973, as amended.
 
FHFA:  The Federal Housing Finance Agency or any successors thereto.
 
Fidelity Bond:  The fidelity bond required to be obtained by the Servicer
pursuant to Subsection 11.12.
 
FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as amended and in effect from time to time.
 
First Remittance Date:  With respect to each Mortgage Loan Package, the 18th day
(or if such 18th day is not a Business Day, the first Business Day immediately
preceding such 18th day) of the calendar month immediately following the Closing
Date; provided, however, if the Transfer Date is not one (1) or more Business
Days prior to the first day of such calendar month, such date will be the 18th
day (or if such 18th day is not a Business Day, the first Business Day
immediately preceding such 18th day) of the next succeeding calendar month.
 
Freddie Mac:  The entity formerly known as the Federal Home Loan Mortgage
Corporation or any successor thereto.
 
Freddie Mac Guide:  The Freddie Mac Single Family Seller/Servicer Guide and all
amendments or additions thereto in effect as of any date of determination.
 
Full Prepayment:  Any payment of the entire principal balance of a Mortgage Loan
which is received in advance of its scheduled Due Date and is not accompanied by
an amount of interest representing scheduled interest due on any date or dates
in any month or months subsequent to the month of prepayment.
 
GAAP:  Generally accepted accounting principles consistently applied.
 
 
7

--------------------------------------------------------------------------------

 
 
Gross Margin:  With respect to any Adjustable Rate Mortgage Loan, the fixed
percentage amount set forth in the related Mortgage Note and the Mortgage Loan
Schedule that is added to the Index on each Adjustment Date in accordance with
the terms of the related Mortgage Note to determine the new Mortgage Interest
Rate for such Mortgage Loan.
 
Helping Families Act: The Helping Families Save Their Homes Act of 2009, as
amended and in effect from time to time.
 
Home Valuation Code of Conduct: The Home Valuation Code of Conduct effective as
of May 1, 2009, as amended and in effect from time to time.
 
HUD:  The United States Department of Housing and Urban Development or any
successor thereto.
 
Index:  With respect to any Adjustable Rate Mortgage Loan, the index identified
on the Mortgage Loan Schedule and set forth in the related Mortgage Note for the
purpose of calculating the Mortgage Interest Rate thereon.
 
Initial Rate Cap:  With respect to each Adjustable Rate Mortgage Loan and the
initial Adjustment Date therefor, a number of percentage points per annum that
is set forth in the Mortgage Loan Schedule and in the related Mortgage Note,
which is the maximum amount by which the Mortgage Interest Rate for such
Adjustable Rate Mortgage Loan may increase or decrease from the Mortgage
Interest Rate in effect immediately prior to such Adjustment Date.
 
Insurance Proceeds:  With respect to each Mortgage Loan, proceeds of insurance
policies insuring the Mortgage Loan or the related Mortgaged Property.
 
IO Adjustable Rate Mortgage Loan:  An Adjustable Rate Mortgage Loan with respect
to which accrued interest only is payable by a Mortgagor on each Due Date until
the IO Conversion Date.
 
IO Conversion Date:  With respect to an IO Adjustable Rate Mortgage Loan, the
date that references the end of the “interest only period” applicable thereto.
 
Lifetime Rate Cap:  As to each Adjustable Rate Mortgage Loan, the maximum
Mortgage Interest Rate which shall be as permitted in accordance with the
provisions of the related Mortgage Note.
 
Liquidation Proceeds:  The proceeds received in connection with the liquidation
of a defaulted Mortgage Loan through trustee’s sale, foreclosure sale or
otherwise, other than amounts received following the acquisition of REO
Property, Insurance Proceeds and Condemnation Proceeds.
 
 
8

--------------------------------------------------------------------------------

 
 
Loan-to-Value Ratio:  With respect to any Mortgage Loan as of any date of
determination, the ratio, expressed as a percentage, on such date of the
outstanding principal balance of the Mortgage Loan to the Appraised Value of the
related Mortgaged Property.
 
LPMI: Lender paid mortgage insurance.
 
LTV:  Loan-to-Value Ratio.
 
Master Servicer:  With respect to any Securitization Transaction, the “master
servicer,” if any, identified in the related transaction documents.
 
MERS:  Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.
 
MERS Mortgage Loan:  Any Mortgage Loan registered with MERS on the MERS System.
 
MERS System:  The system of recording transfers of mortgages electronically
maintained by MERS.
 
MIN:  The Mortgage Identification Number for any MERS Mortgage Loan.
 
Minimum Interest Rate:  With respect to each Adjustable Rate Mortgage Loan, a
rate that is set forth on the Mortgage Loan Schedule and in the related Mortgage
Note and is the minimum interest rate to which the Mortgage Interest Rate on
such Mortgage Loan may be decreased.
 
Monthly Payment:  With respect to each Mortgage Loan, the scheduled monthly
payment due on any Due Date allocable to principal and/or interest pursuant to
the terms of the related Mortgage Note.
 
Mortgage:  The mortgage, deed of trust or other instrument securing a Mortgage
Note which creates a first lien on an unsubordinated estate in fee simple in
real property securing the Mortgage Note; except that with respect to real
property located in jurisdictions in which the use of leasehold estates for
residential properties is a widely-accepted practice, the mortgage, deed of
trust or other instrument securing the Mortgage Note may secure and create a
first lien upon a leasehold estate of the Mortgagor.
 
Mortgage File:  With respect to each Mortgage Loan, all documents directly
involved in and/or used to make decisions with respect to the origination,
underwriting (including documented compensating factors pertaining to
exceptions) and servicing of the Mortgage Loan, including but not limited to the
documents specified in Exhibit 2, and any additional documents required to be
added to the Mortgage File pursuant to this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
Mortgage Interest Rate:  With respect to each Mortgage Loan, the annual rate at
which interest accrues on such Mortgage Loan from time to time in accordance
with the provisions of the related Mortgage Note, including, but not limited to,
the limitations on such interest rate imposed by the Initial Rate Cap, the
Periodic Rate Cap, the Minimum Interest Rate and the Lifetime Rate Cap, if any.
 
Mortgage Loan:  An individual Mortgage Loan which is the subject of this
Agreement, each Mortgage Loan originally sold and subject to this Agreement
being identified on the related Mortgage Loan Schedule, which Mortgage Loan
includes without limitation the Mortgage File, the Monthly Payments, Principal
Prepayments, Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds,
REO Disposition Proceeds, any escrow accounts related to the Mortgage Loan and
all other rights, benefits, proceeds and obligations arising from or in
connection with such Mortgage Loan, excluding replaced or repurchased mortgage
loans.
 
Mortgage Loan Documents:  With respect to any Mortgage Loan, the documents
listed in Exhibit 1 hereto.
 
Mortgage Loan Package:  The pool or group of whole loans purchased on a Closing
Date, as described in the Mortgage Loan Schedule annexed to the related PPTL.
 
Mortgage Loan Remittance Rate:  With respect to any Mortgage Loan as of any date
of determination, the annual rate of interest payable to the Purchaser, which
shall be equal to the then applicable related Mortgage Interest Rate minus the
related Servicing Fee Rate.
 
Mortgage Loan Schedule:  The schedule of Mortgage Loans prepared for each
Closing Date, such schedule setting forth the information with respect to each
Mortgage Loan included on Exhibit 9 hereto.
 
Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor
secured by a Mortgage or, in the case of a Cooperative Loan, secured by the
Cooperative Shares and the Cooperative Lease.
 
Mortgaged Property:  The Mortgagor’s real property securing repayment of a
related Mortgage Note, consisting of a fee simple interest in a single parcel of
real property improved by a Residential Dwelling.
 
Mortgagee:  The mortgagee or beneficiary named in the Mortgage and the
successors and assigns of such mortgagee or beneficiary.
 
 
10

--------------------------------------------------------------------------------

 
 
Mortgagor:  The obligor on a Mortgage Note, who is an owner of the Mortgaged
Property and the grantor or mortgagor named in the Mortgage and such grantor’s
or mortgagor’s successors in title to the Mortgaged Property.
 
NAIC:  The National Association of Insurance Commissioners or any successor
organization.
 
Officer’s Certificate:  A certificate signed by the Chairman of the Board, the
Vice Chairman of the Board, a President or a Vice President of the Person on
behalf of whom such certificate is being delivered.
 
Opinion of Counsel:  A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed.
 
OTS:  The Office of Thrift Supervision or any successor thereto.
 
P&I Advance:  As defined in Subsection 11.17.
 
Partial Prepayment:  Any payment of principal on a Mortgage Loan, other than a
Full Prepayment, which is received in advance of its scheduled Due Date and is
not accompanied by an amount of interest representing scheduled interest due on
any date or dates in any month or months subsequent to the month of prepayment.
 
Periodic Rate Cap:  As to each Adjustable Rate Mortgage Loan, the maximum
increase or decrease in the Mortgage Interest Rate, on any Adjustment Date as
provided in the related Mortgage Note, if applicable.
 
Person:  An individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
Pledge Agreement:  The specific agreement creating a first lien on and pledge of
the Cooperative Shares and the related Cooperative Lease securing a Cooperative
Loan.
 
Prepayment Penalty:  With respect to each Mortgage Loan, the penalty if the
Mortgagor prepays such Mortgage Loan as provided in the related Mortgage Note or
Mortgage.
 
Prepayment Interest Shortfall:  As to any Remittance Date and any Mortgage Loan,
(a) if such Mortgage Loan was the subject of a Full Prepayment during the
related Principal Prepayment Period, the excess of one month’s interest
(adjusted to the Mortgage Loan Remittance Rate) on the Assumed Principal Balance
of such Mortgage Loan outstanding immediately prior to such prepayment, over the
amount of interest (adjusted to the Mortgage Loan Remittance Rate) actually paid
by the Mortgagor in respect of such Principal Prepayment Period, and (b) if such
Mortgage Loan was the subject of a Partial Prepayment during the related
Principal Prepayment Period, an amount equal to the excess of one month’s
interest at the Mortgage Loan Remittance Rate on the amount of such Partial
Prepayment, over the amount of interest actually paid by the Mortgagor in
respect of such Partial Prepayment during such Principal Prepayment Period.
 
 
11

--------------------------------------------------------------------------------

 
 
Primary Mortgage Insurance Policy:  A policy of primary mortgage guaranty
insurance.
 
Principal Prepayment:  Any full or partial payment or other recovery of
principal on a Mortgage Loan which is received in advance of its scheduled Due
Date, including any Prepayment Penalty or premium thereon and which is not
accompanied by an amount of interest representing scheduled interest due on any
date or dates in any month or months subsequent to the month of prepayment.
 
Principal Prepayment Period:  As to any Remittance Date, the calendar month
preceding the calendar month in which such Remittance Date occurs.
 
Purchase Price:  The price paid on the related Closing Date by the Purchaser to
the Seller pursuant to this Agreement in exchange for the Mortgage Loans
included in the related Mortgage Loan Package, as calculated pursuant to Section
4 and the related PPTL.
 
Purchase Price Percentage:  For each Mortgage Loan included in a Mortgage Loan
Package, the percentage of par set forth in the related PPTL that is used to
calculate the Purchase Price of the Mortgage Loans included in such Mortgage
Loan Package.
 
PPTL:  With respect to each Mortgage Loan and Mortgage Loan Package, the
Purchase Price and Terms Letter, substantially in the form of Exhibit 6 attached
hereto, confirming the sale by Seller and the purchase by the Purchaser of the
Mortgage Loan Package on the related Closing Date.
 
Purchaser:  The Person listed as such in the initial paragraph of this
Agreement, together with its successors and assigns as permitted under the terms
of this Agreement.
 
Qualified Appraiser:  With respect to each Mortgage Loan, an appraiser, duly
appointed by the originator, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and such appraiser and the appraisal made by such appraiser both satisfy
the requirements of Fannie Mae or Freddie Mac (including but not limited to the
Home Valuation Code of Conduct) and Title XI of FIRREA and the regulations
promulgated thereunder, all as in effect on the date the Mortgage Loan was
originated.
 
Qualified Insurer:  An insurance company duly qualified as such under the laws
of the states in which the Mortgaged Properties are located, duly authorized and
licensed in such states to transact the applicable insurance business and to
write the insurance provided by the insurance policy issued by it, approved as
an insurer by Fannie Mae and Freddie Mac.
 
 
12

--------------------------------------------------------------------------------

 
 
Rating Agencies: Standard & Poor’s Ratings Services, a division of The McGraw-
Hill Companies, Inc., Moody’s Investors Service, Inc., Fitch, Inc. or, in the
event that some or all ownership of the Mortgage Loans is evidenced by
mortgage-backed securities, the nationally recognized rating agencies issuing
ratings with respect to such securities, if any.
 
Reconciled Market Value: The estimated market value of the Mortgaged Property or
REO Property that is reasonably determined by the Servicer based on different
results obtained from different permitted valuation methods or at different time
periods, all in accordance with Customary Servicing Procedures.
 
Reconstitution Agreement:  The agreement or agreements entered into by the
Seller and the Purchaser and/or certain third parties on the Reconstitution Date
or Reconstitution Dates with respect to any or all of the Mortgage Loans
serviced hereunder, in connection with a Whole Loan Transfer or a Securitization
Transaction as provided in Subsection 32.01.
 
Reconstitution Date:  The date or dates on which any or all of the Mortgage
Loans serviced under this Agreement shall be removed from this Agreement and
reconstituted as part of a Whole Loan Transfer or Securitization Transaction
pursuant to Section 32 hereof.  On such date, the Mortgage Loans transferred
shall cease to be covered by this Agreement and the Seller shall service such
Mortgage Loans under the Reconstitution Agreement and shall cease to service
such Mortgage Loans under this Agreement.
 
Record Date:  The close of business of the last Business Day of the month
preceding the month of the related Remittance Date.
 
Regulation AB:  Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R.  §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
 
Regulation AB Compliance Addendum:  Addendum I attached hereto and incorporated
herein by reference thereto.
 
Refinanced Mortgage Loan:  A Mortgage Loan which was made to a Mortgagor who
owned the Mortgaged Property prior to the origination of such Mortgage Loan and
the proceeds of which were used in whole or part to satisfy an existing
mortgage.
 
REMIC:  A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.
 
 
13

--------------------------------------------------------------------------------

 
 
Remittance Date:  The 18th day (or if such 18th day is not a Business Day, the
first Business Day immediately preceding such 18th day) of any month, beginning
with the First Remittance Date with respect to each Mortgage Loan Package.
 
REO Disposition:  The final sale by the Servicer or the Purchaser of an REO
Property.
 
REO Disposition Proceeds:  All amounts received with respect to an REO
Disposition pursuant to Subsection 11.13.
 
REO Property:  A Mortgaged Property acquired by the Servicer through foreclosure
or deed in lieu of foreclosure, as described in Subsection 11.13.
 
Repurchase Price:  With respect to any Mortgage Loan, a price equal to (i) the
product of the Purchase Price Percentage and the Stated Principal Balance of the
Mortgage Loan, plus, (ii) interest on such outstanding principal balance at the
related Mortgage Loan Remittance Rate from the last date through which interest
was last paid and distributed to the Purchaser to the last day of the month in
which such repurchase occurs, plus, (iii) reasonable and customary third party
expenses incurred in connection with the transfer of the Mortgage Loan being
repurchased; provided, however, that if at the time of repurchase the Servicer
is not the Seller or an affiliate of the Seller, the amount described in
clause (ii) shall be computed at the sum of (i) the Mortgage Loan Remittance
Rate and (ii) the Servicing Fee Rate.
 
Residential Dwelling:  Any one of the following: (i) a detached one-family
dwelling, (ii) a detached two- to four-family dwelling, (iii) a one-family
dwelling unit in a condominium project or (iv) a one-family dwelling in a
planned unit development, none of which is a cooperative, mobile or manufactured
home.
 
Securities Act:  The Securities Act of 1933, as amended.
 
Securitization Transaction:  Any transaction involving either (1) a sale or
other transfer of some or all of the Mortgage Loans directly or indirectly by
the Purchaser to an issuing entity in connection with an issuance of publicly
offered or privately placed, rated or unrated mortgage-backed securities or (2)
an issuance of publicly offered or privately placed, rated or unrated
securities, the payments on which are determined primarily by reference to one
or more portfolios of residential mortgage loans consisting, in whole or in
part, of some or all of the Mortgage Loans.
 
Seller: First Republic Bank, or its successor in interest or any successor to
the Seller under this Agreement appointed as herein provided.
 
Servicer:  First Republic Bank, or its successor in interest or any successor to
the Servicer under this Agreement appointed as herein provided.
 
 
14

--------------------------------------------------------------------------------

 
 
Servicing Advances:  All customary, reasonable and necessary out-of-pocket costs
and expenses incurred in the performance by the Servicer of its servicing
obligations, including, but not limited to, the cost of (a) the preservation,
restoration and protection of the Mortgaged Property, (b) any enforcement or
judicial proceedings, including foreclosures, (c) the management and liquidation
of the Mortgaged Property if the Mortgaged Property is acquired in satisfaction
of the Mortgage, and (d) payments made by the Servicer with respect to a
Mortgaged Property pursuant to Subsection 11.08.
 
Servicing Fee:  With respect to each Mortgage Loan, the amount of the annual fee
the Purchaser shall pay to the Servicer, which shall, for each month, be equal
to one-twelfth of the product of the applicable Servicing Fee Rate and the
Stated Principal Balance of such Mortgage Loan.  Such fee shall be payable
monthly, computed on the basis of the same principal amount and period
respecting which any related interest payment on a Mortgage Loan is
computed.  The obligation of the Purchaser to pay the Servicing Fee is limited
to, and payable solely from, the interest portion (including recoveries with
respect to interest from Liquidation Proceeds and other proceeds, to the extent
permitted by Subsection 11.05) of related Monthly Payments collected by the
Servicer, or as otherwise provided under Subsection 11.05.
 
Servicing Fee Rate:  With respect to each Mortgage Loan, the per annum rate set
forth on the related Mortgage Loan Schedule or if not specified thereon, in the
related PPTL.
 
Servicing Officer:  Any officer of the Servicer involved in, or responsible for,
the administration and servicing of the Mortgage Loans whose name appears on a
list of servicing officers furnished to the Purchaser by the Servicer, as such
list may be amended from time to time.
 
Stated Principal Balance:  As to any Mortgage Loan and date of determination,
the unpaid principal balance of such Mortgage Loan as of the most recent Due
Date as determined by the amortization schedule for the Mortgage Loan at the
time relating thereto (before any adjustment to such amortization schedule by
reason of any moratorium or similar waiver or grace period) after giving effect
to any previous Servicing Modification, Principal Prepayments and Liquidation
Proceeds allocable to principal and to the payment of principal due on such Due
Date (but not unscheduled Principal Prepayments received on such Due Date) and
irrespective of any delinquency in payment by the related Mortgagor.
 
Substitute Mortgage Loan:  A mortgage loan substituted by the Seller for a
Deleted Mortgage Loan which must, on the date of such substitution, be approved
by the Purchaser and meet the conditions described in Section 7.03(b) of this
Agreement.
 
Transfer Date:  The date or dates, set forth in the related PPTL, on which the
servicing related provisions of this Agreement will become effective and the
Servicer will begin servicing the Mortgage Loans for the benefit of the
Purchaser.
 
 
15

--------------------------------------------------------------------------------

 
 
Underwriting Guidelines:  The written underwriting guidelines in effect as of
the origination date of such Mortgage Loans, attached hereto as Exhibit 3, as
may be updated and incorporated into Exhibit 3 from time to time by attaching
such updates to the PPTL.
 
USA Patriot Act: Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended.
 
USPAP: The Uniform Standards of Professional Appraisal Practice, as amended and
in effect from time to time.
 
Whole Loan Transfer:  Any sale or transfer by the Purchaser of some or all of
the Mortgage Loans (including an Agency Transfer), other than a Securitization
Transaction.
 
SECTION 2.  Purchase and Conveyance.
 
The Seller agrees to sell and the Purchaser agrees to purchase from time to
time, without recourse, but subject to the terms of this Agreement and on a
servicing retained basis, all right, title and interest of the Seller in and to
the Mortgage Loans in a Mortgage Loan Package having a Stated Principal Balance
in an amount as set forth in the related PPTL, or in such other amount as agreed
by the Purchaser and the Seller as evidenced by the actual aggregate principal
balance of the Mortgage Loan Package accepted by the Purchaser on the related
Closing Date, together with the related Mortgage Files and all rights and
obligations arising under the documents contained therein, other than the
servicing rights to such Mortgage Loans.
 
With respect to each Mortgage Loan, the Purchaser shall own and be entitled to
(1) the principal portion of all Monthly Payments due after the related Cut-off
Date, (2) all other recoveries of principal collected after the related Cut-off
Date (provided, however, that the principal portion of all Monthly Payments due
on or before the related Cut-off Date and collected by the Seller or any
successor servicer after the related Cut-off Date shall belong to the Seller),
and (3) all payments of interest on the Mortgage Loans at the Mortgage Loan
Remittance Rate (minus that portion of any such payment which is allocable to
the period prior to the related Cut-off Date).  The Stated Principal Balance of
each Mortgage Loan as of the related Cut-off Date is determined after
application of payments of principal due on or before the related Cut-off Date
whether or not collected, together with any unscheduled Principal Prepayments
collected prior to the related Cut-off Date; provided, however, that Monthly
Payments for a Due Date beyond the Cut-off Date shall not be applied to reduce
the principal balance.  Such Monthly Payments shall be the property of the
Purchaser.  The Seller shall remit any such Monthly Payments to the Purchaser on
the Remittance Date following collection thereof.
 
SECTION 3.  Mortgage Loan Schedule.
 
The Seller shall deliver the Mortgage Loan Schedule (which will be annexed to
the related PPTL) to the Purchaser at least two (2) Business Days prior to the
related Closing Date.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 4.  Purchase Price.
  
The Purchase Price for the Mortgage Loans being acquired on a Closing Date shall
be equal to the sum of (a) the product of (i) the Purchase Price Percentage
stated in the related PPTL (subject to adjustment as provided therein) and (ii)
the Stated Principal Balance of the Mortgage Loans listed on the related
Mortgage Loan Schedule, plus (b) an amount equal to accrued interest on the
aggregate Stated Principal Balance of the Mortgage Loans at the weighted average
Mortgage Interest Rate of such Mortgage Loans from the related Cut-off Date
through the day prior to the related Closing Date, both inclusive (assuming
30/360) (the “Purchase Price”). If so provided in the related PPTL, portions of
the Mortgage Loans shall be priced separately.
 
The Purchase Price as set forth in the preceding paragraph for the Mortgage
Loans shall be paid on the related Closing Date by wire transfer of immediately
available funds.
 
 SECTION 5.  Examination of Mortgage Files.
 
The Seller shall, at the direction of the Purchaser, deliver to the Purchaser or
its designee in escrow, for examination with respect to each Mortgage Loan to be
purchased on the related Closing Date, the related Mortgage File in hard copy or
in digital format on compact disks or DVD.  Such examination may be made by the
Purchaser or its designee at any reasonable time before or after the related
Closing Date.  In connection with any such examination, the Purchaser and its
designee may contact any Mortgagor or any employer of a Mortgagor or any other
third party only for the express purpose of verification of employment
information in the Mortgage File, without the prior written consent of the
Seller.  If the Purchaser makes such examination prior to the Closing Date and
identifies any Mortgage Loans that do not conform to the terms of the related
PPTL, the terms of this Agreement or the Purchaser's underwriting standards,
such Mortgage Loans may, at the Purchaser's option, be rejected for purchase by
the Purchaser.  If not purchased by the Purchaser, such Mortgage Loans shall be
deleted from the related Mortgage Loan Schedule.  The Purchaser may, at its
option and without notice to the Seller, purchase all or part of the Mortgage
Loan package without conducting any partial or complete examination. The fact
that the Purchaser has conducted or has determined not to conduct any partial or
complete examination of the Mortgage Files shall not affect the Purchaser’s (or
any of its successors’) rights to demand repurchase or other relief or remedy
provided for in this Agreement.
 
SECTION 6.  Delivery of Mortgage Loan Documents.
 
Subsection 6.01  Possession of Mortgage Files.
 
Originals or copies of all documents listed on Exhibit 2 and comprising the
Mortgage File, other than the Mortgage Loan Documents, shall be delivered to the
Purchaser or its designee on or prior to the related Closing Date.  Originals of
the contents of each Mortgage File not delivered to the Purchaser or the
custodian appointed by the Purchaser are and shall be held in trust by the
Servicer for the benefit of the Purchaser as the owner thereof and shall be
available for review by the Purchaser upon request.  The Servicer’s possession
of any portion of each such Mortgage File is at the will of the Purchaser for
the sole purpose of facilitating servicing of the Mortgage Loans pursuant to
this Agreement, and such retention and possession by the Servicer shall be in a
custodial capacity only.  The ownership of each Mortgage Note, Mortgage and the
contents of each Mortgage File is vested in the Purchaser and the ownership of
all records and documents with respect to the related Mortgage Loan prepared by
or which come into the possession of the Servicer shall immediately vest in the
Purchaser and shall be retained and maintained, in trust, by the Servicer at the
will of the Purchaser in such custodial capacity only.  The copies of the
Mortgage File retained by the Servicer with respect to each Mortgage Loan
pursuant to this Agreement shall be appropriately identified in the Servicer’s
computer system to reflect clearly the ownership of such related Mortgage Loan
by the Purchaser.  The Servicer shall release from its custody the contents of
any Mortgage File retained by it only in accordance with this Agreement, except
when such release is required in connection with a repurchase of any such
Mortgage Loan pursuant to Subsection 7.03 of this Agreement or if required under
applicable law or court order.
 
 
17

--------------------------------------------------------------------------------

 
 
Any review by the Purchaser or its designee of the Mortgage Files shall in no
way alter or reduce the Seller’s obligations hereunder.
 
If the Purchaser or its designee discovers any defect that is a breach of a
representation or warranty contained in Section 7.01 or Section 7.02 herein with
respect to any document constituting part of a Mortgage File, the Purchaser
shall, or shall cause its designee to, give written specification of such defect
to the Seller and the Seller shall cure or repurchase such Mortgage Loan in
accordance with Section 7.03.
 
Subsection 6.02  Books and Records.
 
The sale of each Mortgage Loan will be reflected on the Seller’s balance sheet
and other financial statements as a sale of assets by the Seller.  The Seller
shall maintain a complete set of books and records for the Mortgage Loans sold
by it which shall be appropriately identified in the Seller’s computer system to
clearly reflect the ownership of the Mortgage Loans by the Purchaser.
 
The Purchaser shall have the right, at its expense, upon reasonable notice to
the Seller, during business hours or at such other times as might be reasonable
under applicable circumstances, to examine and audit any and all of the books,
records or other information of the Seller whether held by the Seller or by
another on behalf of the Seller which relate to the performance or observance by
the Seller of the terms, covenants or conditions of this Agreement, and to
discuss such books, records or other information with an officer or employee of
the Seller who is knowledgeable about the matters contained therein, upon
Purchaser's reasonable request.
  
 
18

--------------------------------------------------------------------------------

 
 
Subsection 6.03  Delivery of Mortgage Loan Documents.
 
The Seller shall deliver and release to the Purchaser or the custodian appointed
by the Purchaser the Mortgage Loan Documents no later than four (4) Business
Days prior to the related Closing Date or, upon the request of the Purchaser,
earlier, if necessary or desirable to facilitate a review. If the Seller cannot
deliver the original recorded Mortgage Loan Documents on the related Closing
Date, the Seller shall, promptly upon receipt thereof and in any case not later
than 120 days from the Closing Date, deliver such original recorded documents to
the Purchaser or the appointed custodian (unless the Seller is delayed in making
such delivery by reason of the fact that such documents shall not have been
returned by the appropriate recording office).  If delivery is not completed
within 120 days of the related Closing Date solely because such documents shall
not have been returned by the appropriate recording office, the Seller shall
deliver such document to Purchaser, or the appointed custodian, within such time
period as specified in a Seller’s Officer’s Certificate.  In the event that
documents have not been received by the date specified in the Seller’s Officer’s
Certificate, a subsequent Seller’s Officer’s Certificate shall be delivered by
such date specified in the prior Seller’s Officer’s Certificate, stating a
revised date for receipt of documentation.  The procedure shall be repeated
until the documents have been received and delivered. The Seller shall use its
best efforts to effect delivery of all delayed recorded documents within 180
days of the related Closing Date.  If delivery of all Mortgage Loan Documents
with respect to any Mortgage Loan is not completed within 360 days of the
related Closing Date then, at Purchaser’s option, the Seller shall repurchase
such Mortgage Loan in such manner set forth in Section 7.03.
 
The Seller shall forward to the Purchaser, or its designee, original documents
evidencing an assumption, modification, consolidation or extension of any
Mortgage Loan entered into within one week of their execution and shall also
provide the original of any document submitted for recordation or a copy of such
document certified by the appropriate public recording office to be a true and
complete copy of the original within five (5) days of its return from the
appropriate public recording office.
 
Subsection 6.04  Helping Families Act Notice
 
Within thirty (30) days following the Closing Date in respect of a Mortgage
Loan, the Seller shall furnish to the borrower of such Mortgage Loan the notice
required by, and in accordance with, Section 404 of the Helping Families
Act.  In addition, in connection with any Securitization Transaction with
respect to any of the Mortgage Loans, the Seller shall furnish to each related
borrower, within thirty (30) days following the closing date with respect to
such Securitization Transaction, a notice with respect to such assignment
substantially in the form of Exhibit 8 attached hereto (using information
provided to Seller by Purchaser), which notice shall identify the Securitization
Transaction trust as the new owner of the Mortgage Loan and include any other
information required by the Helping Families Act.
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 7.   Representations, Warranties and Covenants; Remedies for Breach.
 
Subsection 7.01  Representations and Warranties Regarding Individual Mortgage
Loans.
 
The Seller and, solely as specified below, the Servicer, hereby represent and
warrant to the Purchaser that, as to each Mortgage Loan, as of the related
Closing Date or such other date specified herein:
 
(a)           Property Valuation:  Each Mortgage File contains a written
appraisal prepared by an appraiser licensed or certified by the applicable
governmental body in which the mortgaged property is located and in accordance
with the requirements of Title XI of FIRREA.  The appraisal was written, in form
and substance, to (i) customary Fannie Mae or Freddie Mac standards for mortgage
loans of the same type as such Mortgage Loans and (ii) USPAP standards, and
satisfies applicable legal and regulatory requirements. The appraisal was made
and signed prior to the final approval of the Mortgage Loan application.  The
person performing any property valuation (including an appraiser) received no
benefit from, and such person's compensation or flow of business from the
originator was not affected by, the approval or disapproval of the Mortgage
Loan.  The selection of the person performing the property valuation was made
independently of the broker (where applicable) and the originator's loan sales
and loan production personnel. The selection of the appraiser met the criteria
of Fannie Mae and Freddie Mac for selecting an independent appraiser.
 
(b)           Income/Employment/Assets:  With respect to each Mortgage Loan the
originator verified the borrower's income, employment, and assets in accordance
with its written Underwriting Guidelines and employed procedures designed to
authenticate the documentation supporting such income, employment, and assets.
 
(c)           Occupancy:  The originator has given due consideration to factors,
including but not limited to, other real estate owned by the borrower, commuting
distance to work, appraiser comments and notes, the location of the property and
any difference between the mailing address active in the servicing system and
the subject property address to evaluate whether the occupancy status of the
property as represented by the borrower is reasonable.  All owner occupied
properties are occupied by the owner at the time of purchase of the mortgage.
 
(d)           Data:  The information set forth in the related Mortgage Loan
Schedule, including any diskette or other related data tapes sent to the
Purchaser, is complete, true and correct in all material respects. The
information on the Mortgage Loan Schedule and the information provided are
consistent with the contents of the originator's records and the Mortgage
File.  The Mortgage Loan Schedule contains all the fields indicated in Exhibit
9.  Any seller or builder concession has been subtracted from the appraised
value of the mortgaged property for purposes of determining the LTV and CLTV.
Except for information specified to be as of the origination date of the
Mortgage Loan, the Mortgage Loan Schedule contains the most current information
possessed by the originator.  No appraisal or other property valuation referred
to or used to determine any data listed on the Mortgage Loan Schedule was more
than 3 months old at the time of the Mortgage Loan closing.
  
 
20

--------------------------------------------------------------------------------

 
 
(e)           Fraud:   No fraud, material misrepresentation or negligence has
taken place in connection with the origination or servicing of the Mortgage Loan
on the part of (1) the originator, (2) the borrower, (3) any broker or
correspondent, (4) any appraiser, escrow agent, closing attorney or title
company involved in the origination of the Mortgage Loan or (5) the Servicer.
 
(f)           Underwriting:   Each Mortgage Loan either (i) was underwritten in
conformance with the originator's Underwriting Guidelines in effect at the time
of origination without regard to any underwriter discretion or (ii) if not
underwritten in conformance with the originator's guidelines, has reasonable and
documented compensating factors. The methodology used in underwriting the
extension of credit for the Mortgage Loan includes objective mathematical
principles that relate to the relationship between the borrower's income, assets
and liabilities and the proposed payment.  The credit score used in applying the
originator's Underwriting Guidelines was the Credit Score.
 
(g)           Mortgage Insurance:  Except as indicated for pledged asset loans,
if a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan has mortgage
insurance in accordance with the terms of the Fannie Mae Guide or the Freddie
Mac Guide and is insured as to payment defaults by a Primary Mortgage Insurance
Policy issued by a Qualified Insurer. All provisions of such Primary Mortgage
Insurance Policy have been and are being complied with, such policy is in full
force and effect and all premiums due thereunder have been paid. No action,
inaction or event has occurred and no state of facts exists that has, or will
result in the exclusion from, denial of, or defense to coverage. Any Mortgage
Loan subject to a Primary Mortgage Insurance Policy obligates the Mortgagor
thereunder to maintain the Primary Mortgage Insurance Policy and to pay all
premiums and charges in connection therewith. To the extent a Mortgage Loan is
insured under an LPMI policy, the Mortgage Interest Rate for the Mortgage Loan
as set forth on the related Mortgage Loan Schedule is net of any such premium.
 
(h)           Regulatory Compliance:  Any and all requirements of any federal,
state or local law including, without limitation, usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity, fair housing, or disclosure laws applicable to the Mortgage Loan
have been complied with in all material respects.  No Mortgage Loan is a “high
cost” or “covered” loan, as defined by any applicable federal, state or local
predatory or abusive lending law, and no Mortgage Loan has a percentage listed
under the Indicative Loss Severity Column (the column that appears in the
Standard & Poor's Anti-Predatory Lending Law Update Table, included in the
then-current Standard & Poor's LEVELS® Glossary of Terms on Appendix E). No
Mortgage Loan secured by property located in the State of Georgia was originated
on or after October 1, 2002 and prior to March 7, 2003. No Mortgage Loan
originated on or after March 7, 2003 is a “high cost home loan” as defined under
the Georgia Fair Lending Act.   No borrower was encouraged or required to select
a loan product offered by an originator that was a higher cost product designed
for less-creditworthy borrowers, unless at the time of the Mortgage Loan's
origination, such borrower did not qualify, taking into account credit history
and debt-to-income ratios, for a lower cost credit product then offered by such
originator or any affiliate of such originator.   There does not exist on the
related Mortgaged Property any hazardous substances, hazardous wastes or solid
wastes, as such terms are defined in the Comprehensive Environmental Response
Compensation and Liability Act, the Resource Conservation and Recovery Act of
1976, or other federal, state or local environmental legislation including,
without limitation, asbestos.   There is no pending action or proceeding
directly involving the Mortgaged Property in which compliance with any
environmental law, rule or regulation is an issue; there is no violation of any
environmental law, rule or regulation with respect to the Mortgaged Property;
and nothing further remains to be done to satisfy in full all requirements of
each such law, rule or regulation constituting a prerequisite to use and
enjoyment of such Mortgaged Property.  The Seller has complied with all
applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act of 2001 (collectively, the “Anti-Money Laundering
Laws”); the Seller has established an anti-money laundering compliance program
as required by the Anti-Money Laundering Laws, has conducted the requisite due
diligence in connection with the origination of each Mortgage Loan for purposes
of the Anti-Money Laundering Laws, including with respect to the legitimacy of
the applicable Mortgagor and the origin of the assets used by said Mortgagor to
purchase the property in question, and maintains, and will maintain, sufficient
information to identify the applicable Mortgagor for purposes of the Anti-Money
Laundering Laws. Any breach of any representations made in this clause (h) shall
be deemed to materially and adversely affect the value of the Mortgage Loan and
shall require a repurchase of the affected Mortgage Loan to the extent such
breach is not cured as set forth in Section 7.03(a).
 
 
21

--------------------------------------------------------------------------------

 
 
(i)           Borrower: As of the related Closing Date, the Mortgagor is not in
bankruptcy and is not insolvent and no circumstances or conditions exist with
respect to the Mortgage, the Mortgaged Property, the Mortgagor or the
Mortgagor's credit standing that could reasonably be expected to cause investors
to regard the Mortgage Loan as an unacceptable investment, cause the Mortgage
Loan to become delinquent or materially adversely affect the value or
marketability of the Mortgage Loan.  Either the Mortgagor is a natural person
who is legally permitted to reside in the United States or the Mortgagor is an
inter-vivos trust acceptable to Fannie Mae.  No borrower had a prior bankruptcy
in the last seven years.  No borrower previously owned a property in the last
seven years that was the subject of a foreclosure during the time the borrower
was the owner of record.
 
(j)           Source of Loan Payments: No loan payment has been escrowed as part
of the loan proceeds on behalf of the borrower.  No payments due and payable
under the terms of the Mortgage Note and Mortgage or deed of trust, except for
seller or builder concessions, have been paid by any person who was involved in,
or benefited from, the sale or purchase of the Mortgaged Property or the
origination, refinancing, sale, purchase or servicing of the Mortgage Loan other
than the borrower.
 
(k)          Down Payment: The borrower has contributed at least 5% of the
Purchase Price with his/her own funds.
 
(l)           No Prior Liens:  The Seller is the sole owner and holder of the
Mortgage Loan and the indebtedness evidenced by the Mortgage Note, and upon
recordation the Purchaser or its designee will be the owner of record of the
Mortgage and the indebtedness evidenced by the Mortgage Note, and upon the sale
of the Mortgage Loan to the Purchaser, the Seller will retain the Mortgage File
in trust for the Purchaser.   Each sale of the Mortgage Loan from any prior
owner or the Seller was in exchange for fair equivalent value, and the prior
owner or the Seller, as applicable, was solvent both prior to and after the
transfer and had sufficient capital to pay and was able to pay its debts as they
would generally mature. Immediately prior to the transfer and assignment to the
Purchaser on the related Closing Date, the Mortgage Loan, including the Mortgage
Note and the Mortgage, was not subject to an assignment or pledge, and the
Seller had good and marketable title to and was the sole owner thereof and had
full right to transfer and sell the Mortgage Loan to the Purchaser free and
clear of any encumbrance, equity, lien, pledge, charge, claim or security
interest. The Seller has the full right and authority subject to no interest or
participation of, or agreement with, any other party, to sell and assign the
Mortgage Loan pursuant to this Agreement and following the sale of the Mortgage
Loan, the Purchaser will own such Mortgage Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest. The Seller intends to relinquish all rights to possess,
control and monitor the Mortgage Loan, except for purposes of servicing the
Mortgage Loan as set forth in this Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
(m)           Enforceability and Priority of Lien: The related Mortgage is a
valid, subsisting, enforceable and perfected first lien on the Mortgaged
Property, including all buildings on the Mortgaged Property, and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems affixed to such buildings, and all additions, alterations and
replacements made at any time with respect to the foregoing securing the
Mortgage Note's original principal balance. The Mortgage and the Mortgage Note
do not contain any evidence of any security interest or other interest or right
thereto. Such lien is free and clear of all adverse claims, liens and
encumbrances having priority over the first lien of the Mortgage subject only to
(1) the lien of non-delinquent current real property taxes and assessments not
yet due and payable, (2) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
which are acceptable to mortgage lending institutions generally and which do not
adversely affect the appraised value of the Mortgaged Property as set forth in
such appraisal and (3) other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property. Any security agreement, chattel
mortgage or equivalent document related to and delivered in connection with the
Mortgage Loan establishes and creates a valid, subsisting, enforceable and
perfected first lien and first priority security interest on the property
described therein, and the Seller has the full right to sell and assign the same
to the Purchaser;  There are no mechanics' or similar liens or claims which have
been filed for work, labor or material (and no rights are outstanding that under
law could give rise to such liens) affecting the related Mortgaged Property
which are or may be liens prior to or equal to the lien of the related Mortgage.
The related original Mortgage has been recorded or is in the process of being
recorded.
 
(n)           Complete Mortgage Files:   Except as provided in Section 6.03, the
Mortgage Note, the Mortgage, the Assignment of Mortgage and the other Mortgage
Loan Documents set forth in Exhibit 2 and required to be delivered on the
related Closing Date have been delivered to the Purchaser or its designee in
compliance with the specific requirements of this Agreement. With respect to
each Mortgage Loan, the Seller is in possession of a complete Mortgage File
including all documents used in the qualification of the borrower except for
such documents as have been delivered to the Purchaser or its designee.  In the
event the Mortgage is a deed of trust, a trustee, authorized and duly qualified
under applicable law to serve as such, has been properly designated, is named in
the Mortgage and currently so serves, and no fees or expenses are or will become
payable by the Purchaser to the trustee under the deed of trust, except in
connection with a trustee's sale after default by the borrower.
 
 
23

--------------------------------------------------------------------------------

 
 
(o)           No Modifications: The terms of the Mortgage Note and the Mortgage
have not been impaired, waived, altered or modified in any material respect,
except by a written instrument that, if required by applicable law, has been
recorded or is in the process of being recorded.  The substance of any such
waiver, alteration or modification has been approved by the issuer of any
related Primary Mortgage Insurance Policy and title insurance policy, to the
extent required by such policies, the terms of such waiver, alteration or
modification have been reflected in the Mortgage Loan Schedule and the written
instrument reflecting such terms has been included in the Mortgage File.  No
Mortgagor has been released, in whole or in part, from the terms of the Mortgage
Note and the Mortgage, except in connection with an assumption agreement which
is part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule.  The Mortgage has not been satisfied, canceled
or  subordinated, in whole or in part, or rescinded, and the Mortgaged Property
has not been released from the lien of the Mortgage, in whole or in part, nor
has any instrument been executed that would effect any such release,
cancellation, subordination or rescission. The Seller has not waived the
performance by the Mortgagor of any action, if the Mortgagor's failure to
perform such action would cause the Mortgage Loan to be in default, nor has the
Seller waived any default resulting from any action or inaction by the
Mortgagor.
 
(p)           Taxes Paid:  All taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid by the borrower, or escrow
funds from the borrower have been established in an amount sufficient to pay for
every such escrowed item which remains unpaid and which has been assessed but is
not yet due and payable.
 
(q)           No Damage/Condemnation:  Each Mortgaged Property is undamaged by
waste, fire, hurricane, earthquake or earth movement, windstorm, flood, tornado
or other casualty adversely affecting the value of a Mortgaged Property or the
use for which the premises were intended, and each Mortgaged Property is in
substantially the same condition it was at the time the most recent Appraised
Value was obtained. There is no proceeding pending or threatened for the total
or partial condemnation of any Mortgaged Property.
 
(r)           Fee Simple Estate / No Encroachments / Compliance with
Zoning:  The Mortgage creates a first lien or a first priority ownership
interest in an estate in fee simple in real property securing the related
Mortgage Note.  All improvements subject to the Mortgage which were considered
in determining the Appraised Value of the Mortgaged Property lie wholly within
the boundaries and building restriction lines of the Mortgaged Property (and
wholly within the project with respect to a condominium unit), no improvements
on adjoining properties encroach upon the Mortgaged Property except those which
are insured against by the title insurance policy referred to in clause (v)
below and all improvements on the property comply with all applicable building,
zoning and subdivision laws, regulations and ordinances.
 
(s)           Legally Occupied:  As of the related Closing Date, the Mortgaged
Property is lawfully occupied under applicable law, and all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities.
 
 
24

--------------------------------------------------------------------------------

 
 
(t)           Mortgage Loan Legal and Binding:  The Mortgage Note, the Mortgage,
any intervening assignments of the Mortgage and other agreements executed in
connection therewith are original and genuine and each is the legal, valid and
binding obligation of the maker thereof, enforceable in all respects in
accordance with its terms subject to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application affecting the rights of
creditors and by general equitable principles.  The Seller has taken all action
necessary to transfer such rights of enforceability to the Purchaser.  All
parties to the Mortgage Note, the Mortgage, any intervening assignments of the
Mortgage and other agreements executed in connection therewith, had the legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage. The Mortgage Note and the Mortgage have been duly and
properly executed by such parties.
 
(u)           Proceeds Fully Disbursed / Recording Fees Paid:  The proceeds of
the Mortgage Loan have been fully disbursed and there is no requirement for
future advances thereunder, and any and all requirements as to completion of any
on-site or off-site improvements and as to disbursements of any escrow funds
therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Mortgage Loan and the recording of the Mortgage were paid
or are in the process of being paid, and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage.
 
(v)           Existence of Title Insurance:  Each Mortgage Loan (except (1) any
Mortgage Loan secured by a Mortgaged Property located in any jurisdiction as to
which an opinion of counsel of the type customarily rendered in such
jurisdiction in lieu of title insurance is instead received and (2) any Mortgage
Loan secured by Cooperative Shares) is covered by an ALTA lender's title
insurance policy or other form of policy or insurance generally acceptable to
Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (m)(1),
(2) and (3) above) the Seller, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan.  Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. The Seller, its successors and
assigns, are the sole insureds of such lender's title insurance policy; such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of the Seller's interest therein does not
require the consent of or notification to the insurer; and such lender's title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by this Agreement
and the related PPTL. No claims have been made under such lender's title
insurance policy, and no prior holder of the related Mortgage, including the
Seller, has done, by act or omission, anything which would impair the coverage
of such lender's title insurance policy.  No originator, seller or prior owner
of a mortgage loan or other Person has provided or received any unlawful fee,
commission, kickback, or other compensation or value of any kind in connection
with the title insurance policy.
 
 
25

--------------------------------------------------------------------------------

 
 
(w)           Hazard Insurance:  All buildings or other customarily insured
improvements upon the Mortgaged Property are insured by an insurer acceptable
under the Fannie Mae Guides, against loss by fire, hazards of extended coverage
and such other hazards as are provided for in the Fannie Mae Guides or by the
Freddie Mac Guides, in an amount representing coverage not less than the lesser
of (i) the maximum insurable value of the improvements securing such Mortgage
Loans and (ii) the greater of (a) the outstanding principal balance of the
Mortgage Loan and (b) an amount such that the proceeds thereof shall be
sufficient to prevent the Mortgagor and/or the Mortgagee from becoming a
co-insurer.  If the Mortgaged Property is a condominium unit, it is included
under the coverage afforded by a blanket policy for the project. If required by
the FDPA, the Mortgage Loan is covered by a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
and conforming to Fannie Mae and Freddie Mac requirements, in an amount not less
than the amount required by the FDPA. Such policy was issued by an insurer
acceptable under the Fannie Mae Guides or the Freddie Mac Guides. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at the
Mortgagor's cost and expense, and upon the Mortgagor's failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor's cost and expense and to seek reimbursement therefor from the
Mortgagor. All such standard hazard and flood policies are in full force and
effect and on the date of origination contained a standard mortgagee clause
naming the Seller and its successors in interest and assigns as loss payee; such
clause is still in effect and all premiums due on any such policies have been
paid in full.  No obligated party or borrower, or any other Person, has engaged
in any act or omission that would impair the coverage of any such insurance
policy, the benefits of the endorsement provided for therein, or the validity
and binding effect of either, including, without limitation, the provision or
receipt of any unlawful fee, commission, kickback, or other compensation or
value of any kind. No action, inaction, or event has occurred and no state of
facts exists or has existed that has resulted or will result in the exclusion
from, denial of, or defense to coverage under any such insurance policies,
regardless of the cause of such failure of coverage.
 
(x)           No Default:  There is no default, breach, violation or event of
acceleration existing under the Mortgage or the related Mortgage Note and no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event
permitting acceleration; and neither the Seller nor any prior mortgagee has
waived any default, breach, violation or event permitting acceleration.  No
foreclosure action is currently threatened or has been commenced with respect to
any Mortgaged Property.
 
(y)           No Rescission:  The Mortgage Note and the Mortgage are not subject
to any right of rescission, set-off, counterclaim or defense, including, without
limitation, the defense of usury, nor will the operation of any of the terms of
the Mortgage Note or the Mortgage, or the exercise of any right thereunder,
render the Mortgage Note or Mortgage unenforceable, in whole or in part, or
subject to any right of rescission, set-off, counterclaim or defense, including
the defense of usury, and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto.  The Mortgagor was not a debtor
at the time of origination of the Mortgage Loan and is not currently a debtor in
any state or federal bankruptcy or insolvency proceeding.
 
(z)           Enforceable Right of Foreclosure: The Mortgage relating to a
Mortgaged Property contains customary and enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization against such Mortgaged Property of the benefits of the security
provided thereby. There is no homestead or other exemption available to the
Mortgagor which would interfere with the right to sell the Mortgaged Property at
a trustee's sale or the right to foreclose on the Mortgage.
 
 
26

--------------------------------------------------------------------------------

 
 
(aa)           Mortgaged Property is 1-4 Family:  The Mortgaged Property
consists of a single parcel of real property with a detached single family
residence erected thereon, or a townhouse, or a two-to four-family dwelling, or
an individual condominium unit in a condominium project, or an individual unit
in a planned unit development or a de minimis planned unit development,
provided, however, that no residence or dwelling is a mobile home. As of the
date of origination, no portion of the Mortgaged Property was used for
commercial purposes, and since the date or origination no portion of the
Mortgaged Property has been used for commercial purposes.
 
(bb)           Mortgage Loan Qualifies for REMIC:  Each Mortgage Loan
constitutes a qualified mortgage under Section 860G(a)(3)(A) of the Code and
Treasury Regulations Section 1.860G-2(a)(l).
 
(cc)           Lost Note Affidavit:  With respect to any Mortgage Loan as to
which an affidavit has been delivered to the Purchaser certifying that the
original Mortgage Note is no longer in existence, if such Mortgage Loan is
subsequently in default, the enforcement of such Mortgage Loan will not be
materially adversely affected by the absence of the original Mortgage Note;
 
(dd)           Doing Business:  All parties which have had any interest in the
Mortgage, whether as Mortgagee, assignee, pledgee or otherwise, are (or, during
the period in which they held and disposed of such interest, were) (A) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the Mortgaged Property is located and (B) (1) organized under the
laws of such state, (2) qualified to do business in such state, (3) a federal
savings and loan association, a national bank, a Federal Home Loan Bank or a
savings bank having principal offices in such state or (4) not doing business in
such state.
 
(ee)           Loans Current / Prior Delinquencies:  All payments due on a
Mortgage Loan on or prior to the related Closing Date have been made as of the
related Closing Date, such Mortgage Loan is not delinquent in payment by more
than 30 days and no payment with respect to such Mortgage Loan has been
delinquent during the preceding twelve-month period; no payment made on such
Mortgage Loan has been dishonored; there are no material defaults under the
terms of such Mortgage Loan; and neither the Seller nor any other party has
advanced funds or induced, solicited or knowingly received any advance of funds
from a party other than the owner of the Mortgaged Property subject to the
Mortgage, directly or indirectly, for the payment of any amount required by the
Mortgage Loan.
 
(ff)           [Reserved.]
 
(gg)           Acceleration of Payments:  The Mortgage contains the usual and
enforceable provisions of the originator at the time of origination for the
acceleration of the payment of the unpaid principal amount of the Mortgage Loan
if the related Mortgaged Property is sold without the prior consent of the
Mortgagee thereunder.
 
(hh)           [Reserved.]
 
 
27

--------------------------------------------------------------------------------

 
 
(ii)            Leasehold Interest Representation And Warranty:  To the extent
the Mortgage Loan is secured by a leasehold interest: (1) the borrower is the
owner of a valid and subsisting interest as tenant under the lease and is not in
default thereunder, (2) the lease is in full force and effect, and is
unmodified, (3) all rents and other charges have been paid when due, (4) the
lessor under the lease is not in default, (5) the execution, delivery, and
performance of the Mortgage do not require the consent (other than the consents
that have been obtained and are in full force and effect) under, and will not
violate or cause a default under, the terms of the lease, (6) the lease is
assignable or transferable, (7) the term of such lease does not terminate
earlier than five years after the maturity date of the Mortgage Note, (8) the
lease does not provide for termination of the lease in the event of the
borrower's default without written notice to the Mortgagee and a reasonable
opportunity to cure the default, (9) the lease permits the mortgaging of the
related Mortgaged Property and (10) the lease protects the Mortgagee's interests
in the event of a property condemnation.
 
(jj)            Sole Collateral:  With respect to any Mortgage Loan that is not
a Cooperative Loan,] As of the related Closing Date, the Mortgage Note is not
and has not been secured by any collateral other than the lien of the
corresponding Mortgage and the security interest of any applicable security
agreement or chattel mortgage referred to in clause (m) above, and such
collateral does not serve as security for any other obligation.
 
(kk)           Full Disclosure:  The Mortgagor has executed a statement to the
effect that the Mortgagor has received all disclosure materials required by
applicable law with respect to the making of fixed rate or adjustable rate
mortgage loans, as applicable.
 
(ll)            No Graduated Payments:  The Mortgage Loan does not contain
“graduated payment” features, does not have a shared appreciation or other
contingent interest feature and does not contain any buydown provisions.
 
(mm)        No Negative Amortization Loans, All 30 Year Mortgages:  The Mortgage
Loans have an original term to maturity of not more than 30 years, with interest
payable in arrears on the first day of each month. Each Mortgage Note requires a
monthly payment which is sufficient to fully amortize the original principal
balance over the original term thereof (except in the case of interest only
loans) and to pay interest at the related Mortgage Interest Rate. No Mortgage
Loan contains terms or provisions which would result in negative amortization.
 
(nn)          Recordable:  As to any Mortgage Loan which is not a MERS Mortgage
Loan, the Assignment of Mortgage is in recordable form and is acceptable for
recording under the laws of the jurisdiction in which the Mortgaged Property is
located.
 
(oo)           Payment Terms:  Payments on the Mortgage Loan commenced no more
than sixty (60) days after the funds were disbursed in connection with the
Mortgage Loan. The Mortgage Note is payable on the first day of each month in
equal monthly installments of principal and interest (if not an interest only
loan), with interest calculated and payable in arrears, sufficient to amortize
the Mortgage Loan fully by the stated maturity date, over an original term of
not more than thirty years from commencement of amortization.
 
 
28

--------------------------------------------------------------------------------

 
 
(pp)         Condominiums:  If the Mortgaged Property is a condominium unit or a
planned unit development (other than a de minimis planned unit development), or
stock in a cooperative housing corporation, such condominium, cooperative or
planned unit development project meets the eligibility requirements of Fannie
Mae.
 
(qq)         Servicemembers’ Civil Relief Act:  The Mortgagor has not notified
the Seller that it is requesting relief under the Servicemembers' Civil Relief
Act, and the Seller has no knowledge of any relief requested or allowed to the
Mortgagor under the Servicemembers' Civil Relief Act.
 
(rr)           Construction:  As of the related Closing Date, no Mortgage Loan
was in construction or rehabilitation status and no trade-in or exchange of a
Mortgaged Property has been facilitated.
 
(ss)          Qualified Lender:  The Mortgage Loan was originated by a savings
and loan association, a savings bank, a commercial bank, credit union, insurance
company or similar institution supervised and examined by a federal or state
authority.
 
(tt)           No Ground Leases:  No Mortgaged Property is subject to a ground
lease.
 
(uu)         No Additional Fees:  With respect to any broker fees collected and
paid on any of the Mortgage Loans, all such fees have been properly assessed to
the Mortgagor and no claims will arise as to such fees that are double charged
and for which the Mortgagor would be entitled to reimbursement.
 
(vv)         Home Ownership and Equity Protection Act 1994:  None of the
Mortgage Loans are subject to the Home Ownership and Equity Protection Act of
1994 or any comparable state law.
 
(ww)        No Single Credit Insurance:  None of the proceeds of the Mortgage
Loan were used to finance single premium credit insurance policies.
 
(xx)          Principal Advances:  Any principal advances made to the Mortgagor
prior to the related Closing Date have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the Mortgagee's consolidated interest or by other title evidence
acceptable to Fannie Mae and Freddie Mac. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan.
 
(yy)         Interest Calculation:  Interest on each Mortgage Loan is calculated
on the basis of a 360-day year consisting of twelve 30-day months.
 
(zz)          No Balloon Loans:  No Mortgage Loan is a Balloon Mortgage Loan.
 
 
29

--------------------------------------------------------------------------------

 
 
(aaa)        MERS Loans:  With respect to each MERS Mortgage Loan, a MIN has
been assigned by MERS and such MIN is accurately provided on the Mortgage Loan
Schedule. The related Assignment of Mortgage to MERS has been duly and properly
recorded.   With respect to each MERS Mortgage Loan, the Seller has not received
any notice of liens or legal actions with respect to such Mortgage Loan and no
such notices have been electronically posted by MERS.
 
(bbb)       Credit Reporting:  With respect to each Mortgage Loan which has been
(or becomes) delinquent 30 days or more at least once since origination, the
Seller has fully and accurately furnished complete (favorable or unfavorable)
information on the related borrower credit files to Equifax, Experian and Trans
Union Credit Information in accordance with the Fair Credit Reporting Act and
its implementing regulations.
 
Subsection 7.02  Seller and Servicer Representations.
 
The Seller and the Servicer hereby represent and warrant to the Purchaser that,
as to itself as of the related Closing Date:


(a)           It is a California corporation, duly organized, validly existing,
and in good standing under the laws of the United States and has all licenses
necessary to carry on its business as now being conducted and is licensed,
qualified and in good standing in the states where the Mortgaged Property is
located if the laws of such state require licensing or qualification in order to
conduct business of the type conducted by it.  It is an approved seller/servicer
in good standing of conventional residential mortgage loans for Fannie Mae or
Freddie Mac.  It has corporate power and authority to execute and deliver this
Agreement and to perform in accordance herewith; the execution, delivery and
performance of this Agreement (including all instruments of transfer to be
delivered pursuant to this Agreement) by it and the consummation of the
transactions contemplated hereby have been duly and validly authorized.  This
Agreement, assuming due authorization, execution and delivery by the Purchaser,
evidences the legal, valid, binding and enforceable obligation of it, subject to
applicable law except as enforceability may be limited by (i) bankruptcy,
insolvency, liquidation, receivership, moratorium, reorganization or other
similar laws affecting the enforcement of the rights of creditors and
(ii) general principles of equity, whether enforcement is sought in a proceeding
in equity or at law.  All requisite corporate action has been taken by it to
make this Agreement valid and binding upon it in accordance with the terms of
this Agreement.
 
(b)           No consent, approval, authorization or order is required for the
transactions contemplated by this Agreement from any court, governmental agency
or body, or federal or state regulatory authority having jurisdiction over it
or, if required, such consent, approval, authorization or order has been or
will, prior to the related Closing Date, be obtained.
 
(c)           The consummation of the transactions contemplated by this
Agreement are in its ordinary course of business and will not result in the
breach of any term or provision of its articles of association or by-laws or
result in the breach of any term or provision of, or conflict with or constitute
a default under or result in the acceleration of any obligation under, any
agreement, indenture or loan or credit agreement or other instrument to which it
or its property is subject, or result in the violation of any law, rule,
regulation, order, judgment or decree to which it or its property is subject.
 
 
30

--------------------------------------------------------------------------------

 
 
(d)           Its transfer, assignment and conveyance of the Mortgage Notes and
the Mortgages pursuant to this Agreement are not subject to the bulk transfer or
any similar statutory provisions in effect in any applicable jurisdiction.
 
(e)           There is no action, suit, proceeding or investigation pending or,
to its best knowledge, threatened against it which, either individually or in
the aggregate, would result in any material adverse change in its business,
operations, financial condition, properties or assets, or in any material
impairment of its right or ability to carry on its business substantially as now
conducted or which would draw into question the validity of this Agreement or
the Mortgage Loans or of any action taken or to be taken in connection with its
obligations contemplated herein, or which would materially impair its ability to
perform under the terms of this Agreement.
 
(f)            The Seller is not in material default under any agreement,
contract, instrument or indenture to which the Seller is a party or by which it
(or any of its assets) is bound, which default would have a material adverse
effect on the ability of the Seller to perform under this Agreement, nor has any
event occurred which, with the giving of notice, the lapse of time or both,
would constitute a default under any such agreement, contract, instrument or
indenture and have a material adverse effect on the ability of the Seller to
perform its obligations under this Agreement.
 
(g)           It does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement.
 
(h)           It acknowledges and agrees that the Servicing Fee shall be treated
by the Servicer, for accounting and tax purposes, as compensation for the
servicing and administration of the Mortgage Loans pursuant to this Agreement.
 
(i)            It has determined that the disposition of the Mortgage Loans
pursuant to this Agreement will be afforded sale treatment for accounting and
tax purposes.
 
(j)            It is solvent and the sale of the Mortgage Loans will not cause
it to become insolvent.  The sale of the Mortgage Loans is not undertaken with
the intent to hinder, delay or defraud any of its creditors.
 
(k)           It has not dealt with any broker, investment banker, agent or
other person that may be entitled to any commission or compensation in
connection with the sale of the Mortgage Loans.
 
(l)            Neither this Agreement nor any statement, report or other
agreement, document or instrument furnished or to be furnished pursuant to this
Agreement contains any materially untrue statement of fact or omits to state a
fact necessary to make the statements contained therein not misleading.
 
 
31

--------------------------------------------------------------------------------

 
 
Subsection 7.03  Repurchase; Substitution.
 
(a)           It is understood and agreed that the representations and
warranties set forth in Sections 7.01 and 7.02 shall survive the sale of the
Mortgage Loans and delivery of the Mortgage File to the Purchaser, or its
designee, and shall inure to the benefit of the Purchaser, notwithstanding any
restrictive or qualified endorsement on any Mortgage Note or Assignment or the
examination, or lack of examination, of any Mortgage Loan Document.  Upon
discovery by the Seller, the Servicer or the Purchaser of a breach of any of the
foregoing representations and warranties which materially and adversely affects
the value of the Mortgage Loans or the interest of the Purchaser in the Mortgage
Loans (or which materially and adversely affects the value of a particular
Mortgage Loan or the interest of the Purchaser in a particular Mortgage Loan in
the case of a representation and warranty relating to such particular Mortgage
Loan), the party discovering such breach shall give prompt written notice to the
other.  A breach of representations and warranties in Sections 7.01(h), (bb),
and (vv) shall be deemed to materially and adversely affect the value of the
related Mortgage Loan or the interest of the Purchaser in any Mortgage
Loan.  The Seller shall have a period of sixty (60) days from the earlier of its
discovery or its receipt of notice of any such breach within which to correct or
cure such breach.  The Seller hereby covenants and agrees that if any such
breach is not corrected or cured within such sixty (60) day period, the Seller
shall, at the Purchaser’s option, (i) repurchase such Mortgage Loan at the
Repurchase Price, (ii) substitute a mortgage loan for the defective Mortgage
Loan as provided below or (iii) except for a breach of the representation and
warranty in Section 7.01(bb), make an indemnification payment in an amount equal
to the reduction in value of such Mortgage Loan as a result of such breach, such
payment to be made in the manner set forth above in respect of the Purchase
Price of a repurchased Mortgage Loan.  In the event that any such breach shall
involve any representation or warranty set forth in Section 7.02, and such
breach is not cured within sixty (60) days of the earlier of either discovery by
or notice to the Seller of such breach, all Mortgage Loans shall, at the option
of the Purchaser, be repurchased by the Seller at the Repurchase Price.  Any
such repurchase shall be accomplished by wire transfer of the amount of the
Repurchase Price to an account designated by the Purchaser.  If the breach of
representation and warranty that gave rise to the obligation to repurchase or
substitute a Mortgage Loan pursuant to this Section 7.03(a) was the
representation and warranty set forth in clause (e) or (h) of Section 7.01, then
the Seller shall pay to the Purchaser, concurrently with and in addition to the
remedies provided in this Section 7.03(a), an amount equal to any liability,
penalty or expense that was actually incurred and paid out of or on behalf of
the Purchaser, and that directly resulted from such breach, or if incurred and
paid by the Purchaser thereafter, concurrently with such payment.
 
(b)           If the Seller is required to repurchase any Mortgage Loan pursuant
to this Subsection 7.03 as a result of a breach of any of the representations
and warranties set forth in Subsection 7.01, the Seller may, with the
Purchaser’s prior consent, within two (2) years from the related Closing Date,
remove such defective Mortgage Loan from the terms of this Agreement and
substitute another mortgage loan for such defective Mortgage Loan, in lieu of
repurchasing such defective Mortgage Loan.  Any Substitute Mortgage Loan shall
(a) have a principal balance at the time of substitution not in excess of the
principal balance of the Deleted Mortgage Loan (the amount of any difference,
plus one month’s interest thereon at the Mortgage Loan Remittance Rate borne by
the Deleted Mortgage Loan, being paid by the Seller and deemed to be a Principal
Prepayment to an account designated by the Purchaser), (b) have a Mortgage
Interest Rate not less than, and not more than one percentage point greater
than, the Mortgage Interest Rate of the Deleted Mortgage Loan, (c) have a
remaining term to stated maturity not later than, and not more than one year
less than, the remaining term to stated maturity of the Deleted Mortgage Loan,
(d) be, in the reasonable determination of the Purchaser, of the same type,
quality and character (including location of the Mortgaged Property) as the
Deleted Mortgage Loan as if the breach had not occurred, (e) have a
Loan-to-Value Ratio at origination no greater than that of the Deleted Mortgage
Loan, (f) have the same lien priority as that of the Deleted Mortgage Loan and
(g) be, in the reasonable determination of the Purchaser, in material compliance
with the representations and warranties contained in this Agreement and
described in Subsection 7.01 as of the date of substitution.
 
 
32

--------------------------------------------------------------------------------

 
 
(c)           The Seller shall amend the related Mortgage Loan Schedule to
reflect the withdrawal of the Deleted Mortgage Loan from this Agreement and the
substitution of such substitute Mortgage Loan therefor.  Upon such amendment,
the Purchaser shall review the Mortgage File delivered to it relating to the
substitute Mortgage Loan.  The Monthly Payment on a substitute Mortgage Loan due
on the Due Date in the month of substitution shall be the property of the Seller
and the Monthly Payment on the Deleted Mortgage Loan for which the substitution
is made due on such date shall be the property of the Purchaser.
 
(d)           It is understood and agreed that the obligation of the Seller set
forth in this Subsection 7.03 to cure, repurchase or substitute for a defective
Mortgage Loan, and to indemnify Purchaser pursuant to Subsection 12.01,
constitutes the sole remedies of the Purchaser respecting a breach of the
foregoing representations and warranties.  If the Seller agrees that a breach of
a representation or warranty set forth in Subsections 7.01 or 7.02 exists that
materially and adversely affects the value of a particular Mortgage Loan or the
interest of the Purchaser in a particular Mortgage Loan, and the Seller fails to
cure, repurchase or substitute for the defective Mortgage Loan accordance with
this Subsection 7.03 or to indemnify Purchaser pursuant to Subsection 12.01,
that failure shall be an Event of Default and the Purchaser shall be entitled to
pursue all available remedies.  No provision of this paragraph shall affect the
rights of the Purchaser to terminate this Agreement for cause, as set forth in
Subsections 13.01 and 14.01.
 
(e)           Any cause of action against the Seller or the Servicer, as
applicable, relating to or arising out of the breach of any representations and
warranties made in Subsections 7.01 and 7.02 shall accrue as to any Mortgage
Loan upon (i) notice thereof by the Purchaser to the Seller or the Servicer, as
applicable, (ii) failure by the Seller or the Servicer, as applicable, to cure
such breach or repurchase such Mortgage Loan as specified above, and (iii)
demand upon the Seller or the Servicer, as applicable, by the Purchaser for
compliance with this Agreement.
 
(f)           In the event that any Mortgage Loan is held by a REMIC,
notwithstanding any contrary provision of this Agreement, with respect to any
Mortgage Loan that is not in default or as to which no default is imminent,
Purchaser may, in connection with any repurchase or substitution of a defective
Mortgage Loan pursuant to this Subsection 7.03, require that the Seller deliver,
at the Seller’s expense, an Opinion of Counsel to the effect that such
repurchase or substitution will not (i) result in the imposition of taxes on
“prohibited transactions” of such REMIC (as defined in Section 860F of the Code)
or otherwise subject the REMIC to tax, or (ii) cause the REMIC to fail to
qualify as a REMIC at any time.
 
(g)           With respect to any Mortgage Loan listed as having mortgage
insurance on the Mortgage Loan Schedule, regardless of whether the insurance is
borrower paid or lender paid, if the mortgage insurer rejects, denies, or
rescinds a claim on the basis of any defect in connection with the origination
of the Mortgage Loan or the servicing of the Mortgage Loan prior to the Closing
Date (a “mortgage insurer rejection”), other than as a result of the mortgage
insurer’s breach of its obligations or as a result of the mortgage insurer's
insolvency, the Seller shall either repurchase such Mortgage Loan at the
Repurchase Price or pay the Trust the amount of such claim within thirty (30)
days from the date of such mortgage insurer rejection.
 
 
33

--------------------------------------------------------------------------------

 
 
(h)           The  parties agree that the  resolution of any controversy or
claim arising out of or relating to an obligation or alleged obligation of the
Seller to repurchase a Mortgage Loan due to a breach of a representation or
warranty contained in Section 7.01 hereof shall be  by Arbitration.
 
If any allegation of a breach of a representation or warranty made in Section
7.01 has not been resolved to the satisfaction of both the Purchaser and the
Seller, either party may commence Arbitration to resolve the dispute; provided
that a party may commence Arbitration with respect to one or more unresolved
allegations only during the months of January, April, July and October, and all
matters with respect to which Arbitration has been commenced in any such month
shall be heard in a single Arbitration in the immediately following month or as
soon as practicable thereafter.  To commence Arbitration, the moving party shall
deliver written notice to the other party that it has elected to pursue
Arbitration in accordance with this Section 7.03(h), provided that if the Seller
has not responded to the Purchaser's notification of a breach of a
representation and warranty,  the Purchaser shall not commence Arbitration with
respect to that breach before 60 days following such notification in order to
provide the Seller with an opportunity to respond to such notification.  Within
10 Business Days after a party has provided notice that it has elected to pursue
Arbitration, each party may submit the names of one or more proposed Arbitrators
to the other party in writing.  If the parties have not agreed on the selection
of an Arbitrator within five Business Days after the first such submission, then
the party commencing Arbitration shall, within the next 5 business days, notify
the American Arbitration Association in New York, NY and request that it appoint
a  single Arbitrator with experience in arbitrating disputes arising in the
financial services industry.
 
It is the intention of the parties that Arbitration shall be conducted in as
efficient and cost-effective a manner as is reasonably practicable, without the
burden of discovery.  Accordingly, the Arbitrator will resolve the dispute on
the basis of a review of the written correspondence between the parties
(including any supporting materials attached to such correspondence) conveyed by
the parties to each other in connection with the dispute prior to the delivery
of notice to commence Arbitration; however, upon a showing of good cause, a
party may request the Arbitrator to direct the production of such additional
information, evidence and/or documentation from the parties that the Arbitrator
deems appropriate.  If requested by the Arbitrator or any party, any hearing
with respect to an Arbitration shall be conducted by video conference or
teleconference except upon the agreement of both parties or the request of the
Arbitrator.
 
The finding of the Arbitrator shall be final and binding upon the parties.
Judgment upon any arbitration award rendered may be entered and enforced in any
court of competent jurisdiction. The costs of the  Arbitrator shall be shared
equally between both parties.   Each party, however, shall bear its own
attorneys fees and costs in connection with the Arbitration.
 
 
34

--------------------------------------------------------------------------------

 
 
Subsection 7.04  Repurchase of Mortgage Loans With Early Payment Default.
 
In the event that (i) the first Due Date for a Mortgage Loan is prior to the
Cut-off Date and the initial Monthly Payment is not made by the related
Mortgagor within thirty (30) days of such Due Date or (ii) at any time prior to
the first day of the fourth calendar month following the date of origination of
a Mortgage Loan, a Monthly Payment on such Mortgage Loan due following the
Cut-off Date is not made by the related Mortgagor within thirty (30) days of the
related Due Date, then, in any such case, the Seller shall repurchase the
affected Mortgage Loans at the Purchase Price, which shall be paid as provided
in Subsection 7.03 hereof.  The Seller shall notify the Purchaser of any such
default under this Subsection 7.04 within thirty (30) days of any such Mortgage
Loan becoming thirty (30) days delinquent.
 
Subsection 7.05  Purchase Price Protection.
 
With respect to any Mortgage Loan that prepays in full on or prior to the last
day of the third full month following the related Closing Date (or such other
date set forth in the related PPTL, the Seller shall reimburse the Purchaser an
amount equal to the product of (a) the amount by which Purchase Price Percentage
paid by the Purchaser to the Seller for such Mortgage Loan exceeds 100% and (b)
the outstanding principal balance of the Mortgage Loan as of the Cut-off
Date.  Such payment shall be made within thirty (30) days of such payoff.
 
SECTION 8.  Closing.
 
Subsection 8.01  Closing Conditions.
 
The closing for the purchase and sale of each Mortgage Loan Package shall take
place on the respective Closing Date.  The closing shall be either by telephone,
confirmed by letter or wire as the parties hereto shall agree, or conducted in
person, at such place as the parties hereto shall agree.
 
The closing for each Mortgage Loan Package shall be subject to the satisfaction
of each of the following conditions:
 
(a)           The Purchaser shall have received, or the Purchaser's attorney
shall have received, in escrow, all Closing Documents as specified in Section
8.02, duly executed by all signatories other than the Purchaser;
 
(b)           all of the representations and warranties of the Seller under this
Agreement shall be true and correct as of the related Closing Date (or, with
respect to Subsection 7.01, such other date specified therein) in all material
respects and no default shall have occurred hereunder which, with notice or the
passage of time or both, would constitute an Event of Default hereunder;
 
 
35

--------------------------------------------------------------------------------

 
 
(c)           the Purchaser shall have received from the custodian an initial
certification with respect to its receipt of the Mortgage Loan Documents for the
related Mortgage Loans; and
 
(d)           all other terms and conditions of this Agreement and the related
PPTL to be satisfied by the Seller shall have been complied with in all material
respects.
 
Upon satisfaction of the foregoing conditions, the Purchaser shall pay to the
Seller on such Closing Date the Purchase Price for the related Mortgage Loan
Package, plus accrued interest pursuant to Section 4 of this Agreement.
 
Subsection 8.02  Closing Documents.
 
(a)            On or before the initial Closing Date, the Seller shall submit to
the Purchaser fully executed originals of the following documents:
 
(i)           this Agreement, in four counterparts;
 
(ii)          if requested by the Purchaser, a Custodial Account Letter
Agreement;
 
(iii)         if requested by the Purchaser, an Escrow Account Letter Agreement;
and


(b)           On or before each Closing Date, the Seller shall submit to the
Purchaser fully executed originals of the following documents:
 
(i)           the related PPTL executed by the Seller and a funding memorandum
setting forth the Purchase Price(s), and the accrued interest thereon, for the
Mortgage Loan Package;
 
(ii)          the related Mortgage Loan Schedule and an electronic data file
containing information on a loan-level basis; and
 
(iii)         a certificate or other evidence of merger or change of name,
signed or stamped by the applicable regulatory authority, if any of the Mortgage
Loans were acquired by the Seller by merger or acquired or originated by the
Seller while conducting business under a name other than its present name, if
applicable.


SECTION 9.  [Reserved.]
 
SECTION 10.  Costs.
 
The Seller and the Servicer shall pay any commissions due their salespeople and
the legal fees and expenses of their attorneys.  The Purchaser shall pay the
cost of delivering the Mortgage Files to the Purchaser or its designee, the cost
of recording the Assignments of Mortgage, any custodial fees incurred in
connection with the release of any Mortgage Loan Documents as may be required by
the servicing activities hereunder and all other costs and expenses incurred in
connection with the sale of the Mortgage Loans by the Seller to the Purchaser,
including without limitation the Purchaser’s attorneys’ fees.  The Seller shall
pay the cost of delivering the Mortgage Loan Documents to the Purchaser or its
designee for each related Closing Date.
 
 
36

--------------------------------------------------------------------------------

 
 
SECTION 11.  Administration and Servicing of Mortgage Loans.
 
Subsection 11.01  Servicer to Act as Servicer; Subservicing.
 
Effective as of each related Transfer Date, the Servicer, as an independent
contractor, shall service and administer the Mortgage Loans in accordance with
this Agreement and Customary Servicing Procedures and the terms of the Mortgage
Notes and Mortgages, and shall have full power and authority, acting alone or
through subservicers or agents, to do or cause to be done any and all things in
connection with such servicing and administration which the Servicer may deem
necessary or desirable and consistent with the terms of this Agreement.  The
Servicer may perform its servicing responsibilities through agents or
independent contractors, but shall not thereby be released from any of its
responsibilities hereunder.  Notwithstanding anything to the contrary, the
Servicer may delegate any of its duties under this Agreement to one or more of
its affiliates without regard to any of the requirements of this section;
provided, however, that the Servicer shall not be released from any of its
responsibilities hereunder by virtue of such delegation.  The Mortgage Loans may
be subserviced by one or more unaffiliated subservicers on behalf of the
Servicer provided each subservicer is a Fannie Mae approved seller/servicer or a
Freddie Mac approved seller/servicer in good standing, and no event has
occurred, including but not limited to a change in insurance coverage, that
would make it unable to comply with the eligibility for seller/servicers imposed
by Fannie Mae or Freddie Mac, or which would require notification to Fannie Mae
or Freddie Mac. The Servicer shall pay all fees and expenses of the subservicer
from its own funds (provided that any such expenditures that would constitute
Servicing Advances if made by the Servicer hereunder shall be reimbursable to
the Servicer as Servicing Advances), and the subservicer’s fee shall not exceed
the Servicing Fee.
 
At the cost and expense of the Servicer, without any right of reimbursement from
the Custodial Account, the Servicer shall be entitled to terminate the rights
and responsibilities of a subservicer and arrange for any servicing
responsibilities to be performed by a successor subservicer meeting the
requirements in the preceding paragraph; provided, however, that nothing
contained herein shall be deemed to prevent or prohibit the Servicer, at the
Servicer’s option, from electing to service the related Mortgage Loans
itself.  If the Servicer’s responsibilities and duties under this Agreement are
terminated and if requested to do so by the Purchaser, the Servicer shall at its
own cost and expense terminate the rights and responsibilities of the
subservicer as soon as is reasonably possible.  The Servicer shall pay all fees,
expenses or penalties necessary in order to terminate the rights and
responsibilities of the subservicer from the Servicer’s own funds without
reimbursement from the Purchaser.
 
 
37

--------------------------------------------------------------------------------

 
 
The Servicer shall be entitled to enter into an agreement with the subservicer
for indemnification of the Servicer by the subservicer and nothing contained in
this Agreement shall be deemed to limit or modify such indemnification.
 
Any subservicing agreement and any other transactions or services relating to
the Mortgage Loans involving the subservicer shall be deemed to be between the
subservicer and Servicer alone, and the Purchaser shall have no obligations,
duties or liabilities with respect to the subservicer including any obligation,
duty or liability to pay the subservicer’s fees and expenses.  For purposes of
distributions and advances by the Servicer pursuant to this Agreement, the
Servicer shall be deemed to have received a payment on a Mortgage Loan when the
subservicer has received such payment.  The Servicer shall not make any
amendment to any agreement with a subservicer if such amendment is not
consistent with or violates the provisions of this Agreement, or if such
amendment could be reasonably expected to be materially adverse to the interests
of the Purchaser.
 
Consistent with the terms of this Agreement, and subject to the REMIC Provisions
if the Mortgage Loans have been transferred to a REMIC, the Servicer may waive,
modify or vary any term of any Mortgage Loan or consent to the postponement of
strict compliance with any such term or in any manner grant indulgence to any
Mortgagor; provided, however, that the Servicer shall not enter into any payment
plan or agreement to modify payments with a Mortgagor lasting more than six (6)
months or permit any modification with respect to any Mortgage Loan that would
change the Mortgage Interest Rate, the Lifetime Rate Cap (if applicable), the
Initial Rate Cap (if applicable), the Periodic Rate Cap (if applicable) or the
Gross Margin (if applicable), agree to the capitalization of arrearages,
including interest, fees or expenses owed under the Mortgage Loan, make any
future advances or extend the final maturity date with respect to such Mortgage
Loan, or accept substitute or additional collateral or release any collateral
for such Mortgage Loan, unless (1) the Mortgagor is in default with respect to
the Mortgage Loan, or such default is, in the judgment of the Servicer,
imminent, (2) the modification is in accordance with the customary procedures of
the Servicer, which may change from time to time, or industry-accepted programs,
and (3) the Purchaser has approved such action.  Additionally, the Servicer
shall not accept any deed-in-lieu of, short pay-off, or sale of any Mortgaged
Property, in which the sale proceeds are less than the unpaid principal balance
of the related Mortgage Loan unless the Purchaser has approved such
action.   Further, the Servicer shall not defer or forgive the payment of any
principal or interest or change the outstanding principal amount (except to
reflect actual payments of principal) unless the Purchaser has approved such
action.  Any capitalization of arrearages of interest, fees and expenses in
excess of 10% of the outstanding unpaid principal balance of the related
Mortgage Loan immediately prior to the capitalization shall be made only after
the Servicer has received the express written consent of the
Purchaser.   Without limiting the generality of the foregoing, the Servicer in
its own name or acting through subservicers or agents is hereby authorized and
empowered by the Purchaser when the Servicer believes it appropriate and
reasonable in its best judgment, to execute and deliver, on behalf of itself or
the Purchaser, all instruments of satisfaction or cancellation, or of partial or
full release and discharge, and all other comparable instruments, with respect
to the Mortgage Loans and the Mortgaged Properties and to institute foreclosure
proceedings or obtain a deed-in-lieu of foreclosure so as to convert the
ownership of such properties, and to hold or cause to be held title to such
properties, on behalf of the Purchaser pursuant to the provisions of
Subsection 11.13.  Notwithstanding anything to the contrary in this Agreement,
the Servicer shall not make or permit any modification, waiver or amendment of
any term of a Mortgage Loan that could cause any REMIC holding such Mortgage
Loan to fail to qualify as a REMIC or result in the imposition of any tax under
Section 860F(a) or 860G(d) of the Code on any REMIC holding such Mortgage Loan.
 
 
38

--------------------------------------------------------------------------------

 
 
The Purchaser shall furnish to the Servicer any powers of attorney and other
documents reasonably necessary or appropriate to enable the Servicer to carry
out its servicing and administrative duties under this Agreement.
 
Whether in connection with the foreclosure of a Mortgage Loan or otherwise, the
Servicer shall from its own funds make all necessary and proper Servicing
Advances; provided, however, that the Servicer is not required to make a
Servicing Advance unless the Servicer determines in the exercise of its good
faith judgment that such Servicing Advance would ultimately be recoverable from
REO Disposition Proceeds, Insurance Proceeds or Condemnation Proceeds of the
related Mortgaged Property (with respect to each of which the Servicer shall
have the priority described in Subsection 11.05 for purposes of withdrawals from
the Custodial Account).  Any Servicing Advance that would cause the amount of
unreimbursed Servicing Advances for a particular Mortgage Loan to exceed $15,000
shall be made only after notification of the Purchaser.
 
Notwithstanding anything to the contrary contained herein, in connection with a
foreclosure or acceptance of a deed in lieu of foreclosure, in the event the
Servicer has reasonable cause to believe that a Mortgaged Property is
contaminated by hazardous or toxic substances or wastes, or if the Purchaser
otherwise requests an environmental inspection or review of such Mortgaged
Property, such an inspection or review is to be conducted by a qualified
inspector at the Purchaser’s expense.  Upon completion of the inspection, the
Servicer shall promptly provide the Purchaser with a written report of the
environmental inspection.  In the event (a) the environmental inspection report
indicates that the Mortgaged Property is contaminated by hazardous or toxic
substances or wastes and (b) the Purchaser directs the Servicer to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
be reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient fully to reimburse the Servicer, the
Servicer shall be entitled to be reimbursed from amounts in the Custodial
Account pursuant to Subsection 11.05 hereof.  In the event the Purchaser directs
the Servicer not to proceed with foreclosure or acceptance of a deed in lieu of
foreclosure, the Servicer shall be reimbursed for all Servicing Advances made
with respect to the related Mortgaged Property from the Custodial Account
pursuant to Subsection 11.05 hereof.
 
 
39

--------------------------------------------------------------------------------

 
 
Subsection 11.02  Liquidation of Mortgage Loans.
 
In the event that any payment due under any Mortgage Loan is not paid when the
same becomes due and payable, or in the event the Mortgagor fails to perform any
other covenant or obligation under the Mortgage Loan and such failure continues
beyond any applicable grace period, the Servicer shall take such action as it
shall deem to be in the best interest of the Purchaser.  In the event that any
payment due under any Mortgage Loan remains delinquent for a period of
forty-five (45) days, the Servicer shall order an inspection of the related
Mortgaged Property and if the Mortgage Loan remains delinquent for a period of
ninety (90) days or more, the Servicer shall commence foreclosure proceedings in
accordance with Customary Servicing Procedures and the guidelines set forth by
Fannie Mae, Freddie Mac, or FHFA, and FHA or VA, as applicable.  In such
connection, the Servicer shall from its own funds make all necessary and proper
Servicing Advances.  If the portion of any Liquidation Proceeds allocable as a
recovery of interest on a related  Mortgage Loan is less than the full amount of
accrued and unpaid interest on such Mortgage Loan as of the date such proceeds
are received, then the applicable Servicing Fees with respect to such Mortgage
Loan shall be paid first and any amounts remaining thereafter shall be
distributed to the Purchaser.  Upon liquidation of any Mortgage Loan, the
Servicer shall provide written notice thereof to the custodian appointed by the
Purchaser.
 
Subsection 11.03  Collection of Mortgage Loan Payments.
 
Continuously from the date hereof until the principal and interest on all
Mortgage Loans are paid in full, the Servicer will proceed diligently, in
accordance with this Agreement, to collect all payments due under each of the
Mortgage Loans when the same shall become due and payable.  Further, the
Servicer will in accordance with Customary Servicing Procedures ascertain and
estimate taxes, assessments, fire and hazard insurance premiums, premiums for
Primary Mortgage Insurance Policies, and all other charges that, as provided in
any Mortgage, will become due and payable to the end that the installments
payable by the Mortgagors will be sufficient to pay such charges as and when
they become due and payable.
 
Subsection 11.04  Establishment of Custodial Account; Deposits in Custodial
Account.
 
The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “[name of Servicer], in trust
for Redwood Residential Acquisition Corporation as Purchaser of Mortgage Loans
and various Mortgagors.”  Such Custodial Account shall be an Eligible Account
established with a commercial bank, a savings bank or a savings and loan
association (which may be a depository affiliate of the Servicer) which meets
the guidelines set forth by the FHFA, Fannie Mae or Freddie Mac as an eligible
depository institution for custodial accounts.  The Custodial Account shall not
be transferred to another depository institution without the Purchaser’s
approval, which shall not unreasonably be withheld.  In any case, the Custodial
Account shall be insured by the FDIC in a manner which shall provide maximum
available insurance thereunder and which may be drawn on by the Servicer.
 
 
40

--------------------------------------------------------------------------------

 
 
The Servicer shall deposit in the Custodial Account on a daily basis, and retain
therein the following payments and collections received or made by it subsequent
to the related Cut-off Date (other than in respect of principal and interest on
the Mortgage Loans due on or before the related Cut-off Date):
 
(a)           all payments on account of principal, including Principal
Prepayments, on the Mortgage Loans;
 
(b)           all payments on account of interest on the Mortgage Loans adjusted
to the related Mortgage Loan Remittance Rate;
 
(c)           all Liquidation Proceeds;
 
(d)           all proceeds received by the Servicer under any title insurance
policy, hazard insurance policy, Primary Mortgage Insurance Policy or other
insurance policy other than proceeds to be held in the Escrow Account and
applied to the restoration or repair of the Mortgaged Property or released to
the Mortgagor in accordance with Customary Servicing Procedures;
 
(e)           all awards or settlements in respect of condemnation proceedings
or eminent domain affecting any Mortgaged Property which are not released to the
Mortgagor in accordance with Customary Servicing Procedures;
 
(f)            any amount required to be deposited in the Custodial Account
pursuant to Subsections 11.15, 11.17 and 11.19;
 
(g)           any amount required to be deposited by the Servicer in connection
with any REO Property pursuant to Subsection 11.13;
 
(h)           all amounts required to be deposited by the Servicer in connection
with shortfalls in principal amount of Substitute Mortgage Loans pursuant to
Subsection 7.03;
 
(i)            with respect to each Full Prepayment and each Partial Prepayment,
an amount (to be paid by the Servicer out of its own funds) equal to the
Prepayment Interest Shortfall; provided, however, that the Servicer’s aggregate
obligations under this paragraph for any month shall be limited to the total
amount of Servicing Fees actually received with respect to the Mortgage Loans by
the Servicer during such month; and
 
(j)            amounts required to be deposited by the Servicer in connection
with the deductible clause of any hazard insurance policy.
 
The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges, assumption
fees and other ancillary fees need not be deposited by the Servicer in the
Custodial Account.
 
 
41

--------------------------------------------------------------------------------

 
 
The Servicer may invest the funds in the Custodial Account in Eligible
Investments designated in the name of the Servicer for the benefit of the
Purchaser, which shall mature not later than the Business Day next preceding the
Remittance Date next following the date of such investment (except that (A) any
investment in the institution with which the Custodial Account is maintained may
mature on such Remittance Date and (B) any other investment may mature on such
Remittance Date if the Servicer shall advance funds on such Remittance Date,
pending receipt thereof to the extent necessary to make distributions to the
Purchaser) and shall not be sold or disposed of prior to
maturity.  Notwithstanding anything to the contrary herein and above, all income
and gain realized from any such investment shall be for the benefit of the
Servicer and shall be subject to withdrawal by the Servicer.  The amount of any
losses incurred in respect of any such investments shall be deposited in the
Custodial Account by the Servicer out of its own funds immediately as realized.
 
Subsection 11.05  Withdrawals From the Custodial Account.
 
The Servicer shall, from time to time, withdraw funds from the Custodial Account
for the following purposes:
 
(a)           to make payments to the Purchaser in the amounts and in the manner
provided for in Subsection 11.15;
 
(b)           to reimburse itself for P&I Advances, the Servicer’s right to
reimburse itself pursuant to this subclause (b) with respect to any Mortgage
Loan being limited to related Liquidation Proceeds, Condemnation Proceeds,
Insurance Proceeds and such other amounts as may be collected by the Servicer
from the related Mortgagor or otherwise relating to the Mortgage Loan, it being
understood that, in the case of any such reimbursement, the Servicer’s right
thereto shall be prior to the rights of the Purchaser with respect to such
Mortgage Loan, except that, where the Seller is required to repurchase a
Mortgage Loan pursuant to Subsection 7.03, the Servicer’s right to such
reimbursement shall be subsequent to the payment to the Purchaser of the
Repurchase Price pursuant to Subsection 7.03 and all other amounts required to
be paid to the Purchaser with respect to such Mortgage Loan;
 
(c)           to reimburse itself for any unpaid Servicing Fees and for
unreimbursed Servicing Advances, the Servicer’s right to reimburse itself
pursuant to this subclause (c) with respect to any Mortgage Loan being limited
to related Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds and
such other amounts as may be collected by the Servicer from the related
Mortgagor or otherwise relating to the Mortgage Loan, it being understood that,
in the case of any such reimbursement, the Servicer’s right thereto shall be
prior to the rights of the Purchaser unless the Seller is required to repurchase
a Mortgage Loan pursuant to Subsection 7.03, or Servicer is required to pay the
Prepayment Interest Shortfall pursuant to Subsection 11.15, in which case the
Servicer’s right to such reimbursement shall be subsequent to the payment to the
Purchaser of the related Repurchase Price pursuant to Subsection 7.03, and all
other amounts required to be paid to the Purchaser with respect to such Mortgage
Loan;
 
 
42

--------------------------------------------------------------------------------

 
 
(d)           to reimburse itself for unreimbursed Servicing Advances and for
unreimbursed P&I Advances, to the extent that such amounts are nonrecoverable
(as certified by the Servicer to the Purchaser in an Officer’s Certificate) by
the Servicer pursuant to subclause (b) or (c) above, provided that the Mortgage
Loan for which such advances were made is not required to be repurchased by the
Seller pursuant to Subsection 7.03;
 
(e)           to reimburse itself for P&I Advances and Servicing Advances that
were added to the outstanding principal balance of a Mortgage Loan in connection
with a modification of such Mortgage Loan to capitalize arrearages; provided,
that the Servicer shall be entitled to be reimbursed for these amounts only from
the principal collections on the Mortgage Loans;
 
(f)            to reimburse itself for expenses incurred by and reimbursable to
it pursuant to Subsection 12.01;
 
(g)           to withdraw amounts to make P&I Advances in accordance with
Subsection 11.17;
 
(h)           to pay to itself any interest earned or any investment earnings on
funds deposited in the Custodial Account, net of any losses on such investments;
 
(i)            to withdraw any amounts inadvertently deposited in the Custodial
Account; and
 
(j)            to clear and terminate the Custodial Account upon the termination
of this Agreement.
 
Upon request, the Servicer will provide the Purchaser with copies of reasonably
acceptable invoices or other documentation relating to Servicing Advances that
have been reimbursed from the Custodial Account.
 
Subsection 11.06  Establishment of Escrow Account; Deposits in Escrow Account.
 
The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan which constitute Escrow Payments separate and apart from
any of its own funds and general assets and shall establish and maintain one or
more Escrow Accounts (collectively, the “Escrow Account”), titled “[name of
Servicer], in trust for Redwood Residential Acquisition Corporation as Purchaser
of Mortgage Loans and various Mortgagors.”  The Escrow Account shall be an
Eligible Account established with a commercial bank, a savings bank or a savings
and loan association (which may be a depository affiliate of Servicer), which
meets the guidelines set forth by Fannie Mae or Freddie Mac as an eligible
institution for escrow accounts.  The Escrow Account shall not be transferred to
another depository institution without the Purchaser’s approval, which shall not
unreasonably be withheld.  In any case, the Escrow Account shall be insured by
the FDIC in a manner which shall provide maximum available insurance thereunder
and which may be drawn on by the Servicer.
 
 
43

--------------------------------------------------------------------------------

 
 
The Servicer shall deposit in the Escrow Account on a daily basis, and retain
therein: (a) all Escrow Payments collected on account of the Mortgage Loans, for
the purpose of effecting timely payment of any such items as required under the
terms of this Agreement and (b) all amounts representing proceeds of any hazard
insurance policy which are to be applied to the restoration or repair of any
Mortgaged Property.  The Servicer shall make withdrawals therefrom only in
accordance with Subsection 11.07 hereof.  As part of its servicing duties, the
Servicer shall pay to the Mortgagors interest on funds in the Escrow Account, to
the extent required by law.
 
Subsection 11.07  Withdrawals From Escrow Account.
 
Withdrawals from the Escrow Account shall be made by the Servicer only (a) to
effect timely payments of ground rents, taxes, assessments, premiums for Primary
Mortgage Insurance Policies, fire and hazard insurance premiums or other items
constituting Escrow Payments for the related Mortgage, (b) to reimburse the
Servicer for any Servicing Advance made by Servicer pursuant to Subsection 11.08
hereof with respect to a related Mortgage Loan, (c) to refund to any Mortgagor
any funds found to be in excess of the amounts required under the terms of the
related Mortgage Loan, (d) for transfer to the Custodial Account upon default of
a Mortgagor or in accordance with the terms of the related Mortgage Loan and if
permitted by applicable law, (e) for application to restore or repair of the
Mortgaged Property, (f) to pay to the Mortgagor, to the extent required by law,
any interest paid on the funds deposited in the Escrow Account, (g) to pay to
itself any interest earned on funds deposited in the Escrow Account (and not
required to be paid to the Mortgagor), (h) to the extent permitted under the
terms of the related Mortgage Note and applicable law, to pay late fees with
respect to any Monthly Payment which is received after the applicable grace
period, (i) to withdraw suspense payments that are deposited into the Escrow
Account, (j) to withdraw any amounts inadvertently deposited in the Escrow
Account or (k) to clear and terminate the Escrow Account upon the termination of
this Agreement.
 
Subsection 11.08  Payment of Taxes, Insurance and Other Charges; Collections
Thereunder.
 
With respect to each Mortgage Loan, the Servicer shall maintain accurate records
reflecting the status of ground rents, taxes, assessments and other charges
which are or may become a lien upon the Mortgaged Property and the status of
premiums for Primary Mortgage Insurance Policies and fire and hazard insurance
coverage and shall obtain, from time to time, all bills for the payment of such
charges (including renewal premiums) and shall effect payment thereof prior to
the applicable penalty or termination date and at a time appropriate for
securing maximum discounts allowable, employing for such purpose deposits of the
Mortgagor in the Escrow Account which shall have been estimated and accumulated
by the Servicer in amounts sufficient for such purposes, as allowed under the
terms of the Mortgage.  To the extent that a Mortgage does not provide for
Escrow Payments, the Servicer shall determine that any such payments are made by
the Mortgagor.  The Servicer assumes full responsibility for the timely payment
of all such bills and shall effect timely payments of all such bills
irrespective of each Mortgagor’s faithful performance in the payment of same or
the making of the Escrow Payments and shall make Servicing Advances to effect
such payments, subject to its ability to recover such Servicing Advances
pursuant to Subsections 11.05(c), 11.05(d) and 11.07(b).  No costs incurred by
the Servicer or subservicers in effecting the payment of ground rents, taxes,
assessments and other charges on the Mortgaged Properties or mortgage or hazard
insurance premiums shall, for the purpose of calculating remittances to the
Purchaser, be added to the amount owing under the related Mortgage Loans,
notwithstanding that the terms of such Mortgage Loans so permit.
 
 
44

--------------------------------------------------------------------------------

 
 
Subsection 11.09  Transfer of Accounts.
 
The Servicer may transfer the Custodial Account or the Escrow Account to an
Eligible Account at a different depository institution.  Such transfer shall be
made only upon providing written notice to the Purchaser.
 
Subsection 11.10  Maintenance of Hazard Insurance.
 
The Servicer shall cause to be maintained for each Mortgage Loan fire and hazard
insurance with extended coverage customary in the area where the Mortgaged
Property is located by an insurer acceptable to Fannie Mae or Freddie Mac and
FHA or VA, as applicable, in an amount which is at least equal to the lesser of
(a) the full insurable value of the Mortgaged Property or (b) the greater of
(i) the outstanding principal balance owing on the Mortgage Loan and (ii) an
amount such that the proceeds of such insurance shall be sufficient to avoid the
application to the Mortgagor or loss payee of any coinsurance clause under the
policy.  If the Mortgaged Property is in an area identified in the Federal
Register by the Federal Emergency Management Agency as a special flood hazard
area (and such flood insurance has been made available) the Servicer will cause
to be maintained a flood insurance policy meeting the requirements of the
National Flood Insurance Program, in an amount representing coverage not less
than the lesser of (A) the minimum amount required under the terms of the
coverage to compensate for any damage or loss to the Mortgaged Property on a
replacement-cost basis (or the outstanding principal balance of the Mortgage
Loan if replacement-cost basis is not available) or (B) the maximum amount of
insurance available under the National Flood Insurance Program.  The Servicer
shall also maintain on REO Property fire and hazard insurance with extended
coverage in an amount which is at least equal to the maximum insurable value of
the improvements which are a part of such property, liability insurance and, to
the extent required and available under the National Flood Insurance Program,
flood insurance in an amount required above.  Any amounts collected by the
Servicer under any such policies (other than amounts to be deposited in the
Escrow Account and applied to the restoration or repair of the property subject
to the related Mortgage or property acquired in liquidation of the Mortgage
Loan, or to be released to the Mortgagor in accordance with Customary Servicing
Procedures) shall be deposited in the Custodial Account, subject to withdrawal
pursuant to Subsection 11.05.  It is understood and agreed that no earthquake or
other additional insurance need be required by the Servicer of any Mortgagor or
maintained on REO Property other than pursuant to such applicable laws and
regulations as shall at any time be in force and as shall require such
additional insurance.  All policies required hereunder shall be endorsed with
standard mortgagee clauses with loss payable to Servicer, and shall provide for
at least thirty (30) days prior written notice of any cancellation, reduction in
amount or material change in coverage to the Servicer.  The Servicer shall not
interfere with the Mortgagor’s freedom of choice in selecting either its
insurance carrier or agent; provided, however, that the Servicer shall not
accept any such insurance policies from insurance companies unless such
companies are acceptable to Fannie Mae or Freddie Mac and FHA or VA, as
applicable, and are licensed to do business in the state wherein the property
subject to the policy is located.
 
 
45

--------------------------------------------------------------------------------

 
 
The hazard insurance policies for each Mortgage Loan secured by a unit in a
condominium development or planned unit development shall be maintained with
respect to such Mortgage Loan and the related development in a manner which is
consistent with Fannie Mae or Freddie Mac requirements and FHA or VA
requirements, as applicable.
 
Subsection 11.11  Maintenance of Primary Mortgage Insurance Policy; Claims.
 
With respect to each Mortgage Loan with a LTV in excess of 80%, the Servicer
shall promptly, without any cost to the Purchaser, maintain or cause the
Mortgagor to maintain in full force and effect a Primary Mortgage Insurance
Policy issued by a Qualified Insurer insuring the portion over 78% (or such
other  percentage in conformance with then current Fannie Mae requirements)
until terminated pursuant to the Homeowners Protection Act of 1988, 12 USC §
4901, et seq. or any other applicable federal, state or local law or
regulation.  In the event that such Primary Mortgage Insurance Policy shall be
terminated other than as required by law, the Servicer shall obtain from another
Qualified Insurer a comparable replacement policy, with a total coverage equal
to the remaining coverage of such terminated Primary Mortgage Insurance
Policy.  If the insurer shall cease to be a Qualified Insurer, the Servicer
shall obtain from another Qualified Insurer a replacement Primary Mortgage
Insurance Policy.  The Servicer shall not take any action which would result in
noncoverage under any applicable Primary Mortgage Insurance Policy of any loss
which, but for the actions of the Servicer would have been covered
thereunder.  In connection with any assumption or substitution agreement entered
into or to be entered into pursuant to Subsection 11.18, the Servicer shall
promptly notify the insurer under the related Primary Mortgage Insurance Policy,
if any, of such assumption or substitution of liability in accordance with the
terms of such Primary Mortgage Insurance Policy and shall take all actions which
may be required by such insurer as a condition to the continuation of coverage
under such Primary Mortgage Insurance Policy. If such Primary Mortgage Insurance
Policy is terminated as a result of such assumption or substitution of
liability, the Servicer shall obtain a replacement Primary Mortgage Insurance
Policy as provided above.
 
In connection with its activities as servicer, the Servicer agrees to prepare
and present or to assist the Purchaser in preparing and presenting, on behalf of
itself and the Purchaser, claims to the insurer under any Primary Mortgage
Insurance Policy in a timely fashion in accordance with the terms of such
Primary Mortgage Insurance Policy and, in this regard, to take such action as
shall be necessary to permit recovery under any Primary Mortgage Insurance
Policy respecting a defaulted Mortgage Loan.  Pursuant to Subsection 11.04, any
amounts collected by the Servicer under any Primary Mortgage Insurance Policy
shall be deposited in the Custodial Account, subject to withdrawal pursuant to
Subsection 11.05.
 
 
46

--------------------------------------------------------------------------------

 
 
Subsection 11.12  Fidelity Bond; Errors and Omissions Insurance.
 
The Servicer shall maintain, at its own expense, a blanket Fidelity Bond and an
errors and omissions insurance policy, with broad coverage on all officers,
employees or other persons acting in any capacity requiring such persons to
handle funds, money, documents or papers relating to the Mortgage Loans.  These
policies must insure the Servicer against losses resulting from fraud, theft,
errors, omissions, negligence, dishonest or fraudulent acts committed by the
Servicer’s personnel, any employees of outside firms that provide data
processing services for the Servicer, and temporary contract employees or
student interns.  The Fidelity Bond shall also protect and insure the Servicer
against losses in connection with the release or satisfaction of a Mortgage Loan
without having obtained payment in full of the indebtedness secured thereby.  No
provision of this Subsection 11.12 requiring such Fidelity Bond and errors and
omissions insurance shall diminish or relieve the Servicer from its duties and
obligations as set forth in this Agreement.  The minimum coverage under any such
Fidelity Bond and insurance policy shall be at least equal to the corresponding
amounts required by FHA or VA, Fannie Mae in the Fannie Mae Guides or by Freddie
Mac in the Freddie Mac Guide, as amended or restated from time to time, as
applicable, or in an amount as may be permitted to the Servicer by express
waiver of FHA or VA and Fannie Mae or Freddie Mac, as applicable.  Upon request
of the Purchaser, the Servicer shall cause to be delivered to the Purchaser a
certified true copy of such Fidelity Bond or a certificate evidencing the same
with a statement that the Servicer shall endeavor to provide written notice to
the Purchaser thirty (30) days prior to modification or any material change.
 
Subsection 11.13  Title, Management and Disposition of REO Property.
 
Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Purchaser or its nominee.
 
The Servicer shall cause to be deposited on a daily basis in the Custodial
Account all revenues received with respect to the conservation of the related
REO Property. The Servicer shall make distributions as required on each
Remittance Date to the Purchaser of the net cash flow from the REO Property
(which shall equal the revenues from such REO Property net of the expenses
described above and of any reserves reasonably required from time to time to be
maintained to satisfy anticipated liabilities for such expenses).
 
The disposition of REO Property shall be carried out by the Servicer, subject to
Subsection 11.01.  The Purchaser shall pay the Servicer a fee of 1.5% of the
sales price for such REO Property for services associated with managing the REO
Property through its disposition.  Upon the request of the Purchaser, and at the
Purchaser’s expense, the Servicer shall cause an appraisal of the REO Property
to be performed for the Purchaser.
 
 
47

--------------------------------------------------------------------------------

 
 
The Servicer shall either itself or through an agent selected by the Servicer,
manage, conserve, protect and operate the REO Property in the same manner that
it manages, conserves, protects and operates other foreclosed property for its
own account, and in the same manner that similar property in the same locality
as the REO Property is managed.  Any disbursement in excess of $15,000 shall be
made only with the prior written approval of the Purchaser.  The Servicer shall
deduct the costs of managing, conserving, protecting and operating the REO
Property from the proceeds of the sale of the REO Property (providing
documentary evidence of such costs) and shall not withdraw funds to cover such
costs from the Custodial Account.
 
The Servicer shall not accept any sale offer for an REO Property that is more
than 10% below the Reconciled Market Value of the REO Property without the prior
written consent of the Purchaser.
 
Subsection 11.14  Servicing Compensation.
 
As compensation for its services hereunder and subject to Subsection 11.15, the
Servicer shall be entitled to retain the Servicing Fee from interest payments
actually collected on the Mortgage Loans.  Additional servicing compensation in
the form of assumption fees, late payment charges, Prepayment Penalties, fees
related to the disposition of REO Property and other ancillary income shall be
retained by the Servicer to the extent not required to be deposited in the
Custodial Account.  The Servicer shall be required to pay all expenses incurred
by it in connection with its servicing activities hereunder and shall not be
entitled to reimbursement therefor except as specifically provided for
herein.  The Servicing Fee shall not be reduced by the amount of any guarantee
fee payable to FHA or VA.
 
Subsection 11.15  Distributions.
 
On each Remittance Date the Servicer shall remit by wire transfer of immediately
available funds to the account designated in writing by the Purchaser of record
on the preceding Record Date (a) all amounts credited to the Custodial Account
at the close of business on the related Determination Date, net of charges
against or withdrawals from the Custodial Account pursuant to
Subsection 11.05(b) through (h), plus (b) all amounts, if any, which the
Servicer is obligated to distribute pursuant to Subsection 11.17, minus (c) any
amounts attributable to Principal Prepayments received after the end of the
calendar month preceding the month in which the Remittance Date occurs, minus
(d) any amounts attributable to Monthly Payments collected but due on a Due Date
or Due Dates subsequent to the first day of the month in which the Remittance
Date occurs.
 
Not later than each Remittance Date, the Servicer shall from its own funds
deposit in the Custodial Account an amount equal to the aggregate Prepayment
Interest Shortfall due to either Partial Prepayment or Full Prepayment, if any,
existing in respect of the related Principal Prepayment Period.
 
 
48

--------------------------------------------------------------------------------

 
 
With respect to any remittance received by the Purchaser after the Business Day
on which such payment was due, the Servicer shall pay to the Purchaser interest
on any such late payment at an annual rate equal to the overnight federal funds
effective rate, but in no event greater than the maximum amount permitted by
applicable law.  Such interest shall be paid by the Servicer to the Purchaser on
the date such late payment is made and shall cover the period commencing with
the Business Day on which such payment was due and ending with the Business Day
immediately preceding the Business Day on which such payment is made, both
inclusive.  The payment by the Servicer of any such interest shall not be deemed
an extension of time for payment or a waiver of any Event of Default by the
Servicer.
 
Subsection 11.16  Statements to the Purchaser.
 
Not later than five (5) days prior to each related Remittance Date, the Servicer
shall forward to the Purchaser in an electronic format a statement, containing
data elements to be mutually agreed upon by the parties and substantially
similar to those set forth in the form of Exhibit 5, setting forth, among other
information specified in Exhibit 5, on a loan-by-loan basis:  (a) the amount of
the distribution made on such Remittance Date which is allocable to principal
and allocable to interest; (b) the amount of servicing compensation received by
the Servicer during the prior calendar month; and (c) the aggregate Stated
Principal Balance of the Mortgage Loans as of the last day of the preceding
month.  Such statement shall also include information regarding delinquencies on
Mortgage Loans, indicating the number and aggregate principal amount of Mortgage
Loans which are either one (1), two (2) or three (3) or more months
delinquent.  The Servicer shall submit to the Purchaser monthly a liquidation
report with respect to each Mortgaged Property sold in a foreclosure sale as of
the related Record Date and not previously reported.  Such liquidation report
shall be incorporated into the remittance report delivered to Purchaser in the
form of Exhibit 5 hereto.  The Servicer shall also provide such information as
set forth above to the Purchaser in electronic form in the Servicer’s standard
format, a copy of which has been provided by the Servicer.
 
In addition, the Servicer shall submit to the Purchaser monthly loan-by-loan
default information including, without limitation, notes made and retained by
the Servicer in connection with servicing the defaulted loan, the reasons for
the default, updated values of the Mortgaged Property, updated FICO scores on
the Mortgagor and information regarding Servicing Advances made.
 
The Servicer shall prepare and file any and all tax returns, information
statements or other filings required to be delivered to any governmental taxing
authority, the Mortgagor or to the Purchaser pursuant to any applicable law with
respect to the Mortgage Loans and the transactions contemplated hereby.  In
addition, the Servicer shall provide the Purchaser with such information
concerning the Mortgage Loans as is necessary for such Purchaser to prepare
federal income tax returns as the Purchaser may reasonably request from time to
time.
 
 
49

--------------------------------------------------------------------------------

 
 
Subsection 11.17  Advances by the Servicer.
 
On the Business Day immediately preceding each related Remittance Date, the
Servicer shall either (a) deposit in the Custodial Account from its own funds an
amount equal to the aggregate amount of all Monthly Payments (with interest
adjusted to the Mortgage Loan Remittance Rate) which were due on the Mortgage
Loans during the applicable Due Period and which were delinquent at the close of
business on the immediately preceding Determination Date (each such advance, a
“P&I Advance”), (b) cause to be made an appropriate entry in the records of the
Custodial Account that amounts held for future distribution have been, as
permitted by this Subsection 11.17, used by the Servicer in discharge of any
such P&I Advance or (c) make P&I Advances in the form of any combination of (a)
or (b) aggregating the total amount of advances to be made.  Any amounts held
for future distribution and so used shall be replaced by the Servicer by deposit
in the Custodial Account on or before any future Remittance Date if funds in the
Custodial Account on such Remittance Date shall be less than payments to the
Purchaser required to be made on such Remittance Date.  The Servicer’s
obligation to make P&I Advances as to any Mortgage Loan will continue through
the last Monthly Payment due prior to the payment in full of a Mortgage Loan, or
through the last related Remittance Date prior to the Remittance Date for the
distribution of all other payments or recoveries (including proceeds under any
title, hazard or other insurance policy, or condemnation awards) with respect to
a Mortgage Loan; provided, however, that such obligation shall cease if the
Servicer, in its good faith judgment, determines that such P&I Advances would
not be recoverable pursuant to Subsection 11.05(d).  The determination by the
Servicer that a P&I Advance, if made, would be nonrecoverable, shall be
evidenced by an Officer’s Certificate of the Servicer, delivered to the
Purchaser, which details the reasons for such determination.  The Servicer shall
not have any obligation to advance amounts in respect of shortfalls relating to
the Servicemembers Civil Relief Act and similar state and local laws.
 
Subsection 11.18  Assumption Agreements.
 
The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Purchaser’s prior approval, the Servicer shall permit such assumption if so
required in accordance with the terms of the Mortgage or the Mortgage
Note.  When the Mortgaged Property has been conveyed by the Mortgagor prior to
payment in full of the Mortgage Loan, the Servicer will, to the extent it has
knowledge of such conveyance, exercise its rights to accelerate the maturity of
such Mortgage Loan under the “due-on-sale” clause applicable thereto; provided,
however, the Servicer will not exercise such rights if prohibited by law from
doing so or if the exercise of such rights would impair or threaten to impair
any recovery under the related Primary Mortgage Insurance Policy, if any.  In
connection with any such assumption, the outstanding principal amount, the
Monthly Payment, the Mortgage Interest Rate, the Lifetime Rate Cap (if
applicable), the Gross Margin (if applicable), the Initial Rate Cap  (if
applicable) or the Periodic Rate Cap (if applicable) of the related Mortgage
Note shall not be changed, and the term of the Mortgage Loan will not be
increased or decreased.  If an assumption is allowed pursuant to this
Subsection 11.18, the Servicer with the prior consent of the issuer of the
Primary Mortgage Insurance Policy, if any, is authorized to enter into a
substitution of liability agreement with the purchaser of the Mortgaged Property
pursuant to which the original Mortgagor is released from liability and the
purchaser of the Mortgaged Property is substituted as Mortgagor and becomes
liable under the Mortgage Note.
 
 
50

--------------------------------------------------------------------------------

 
 
Subsection 11.19  Satisfaction of Mortgages and Release of Mortgage Files.
 
Upon the payment in full of any Mortgage Loan, or the receipt by the Servicer of
a notification that payment in full will be escrowed in a manner customary for
such purposes, the Servicer will obtain the portion of the Mortgage File that is
in the possession of the Purchaser or its designee, prepare and process any
required satisfaction or release of the Mortgage and notify the Purchaser in
accordance with the provisions of this Agreement.  The Purchaser agrees to
deliver to the Servicer (or cause to be delivered to the Servicer) the original
Mortgage Note for any Mortgage Loan not later than five (5) Business Days
following its receipt of a notice from the Servicer that such a payment in full
has been received or that a notification has been received that such a payment
in full shall be made. Such Mortgage Note shall be held by the Servicer, in
trust, for the purpose of canceling such Mortgage Note and delivering the
canceled Mortgage Note to the Mortgagor in a timely manner as and to the extent
provided under any applicable federal or state law.
 
In the event the Servicer grants a satisfaction or release of a Mortgage without
having obtained payment in full of the indebtedness secured by the Mortgage, the
Servicer shall remit to the Purchaser the Stated Principal Balance of the
related Mortgage Loan by deposit thereof in the Custodial Account.  The Fidelity
Bond shall insure the Servicer against any loss it may sustain with respect to
any Mortgage Loan not satisfied in accordance with the procedures set forth
herein.
 
Subsection 11.20  Seller and Servicer Shall Provide Access and Information as
Reasonably Required.
 
The Seller and the Servicer shall provide to the Purchaser access to any
documentation regarding the Mortgage Loans which may be required by applicable
regulations.  Such access shall be afforded without charge, but only upon
reasonable request, during normal business hours and at the offices of the
Servicer.
 
In addition, the Seller and the Servicer shall furnish upon request by the
Purchaser, during the term of this Agreement, such periodic, special or other
reports or information, whether or not provided for herein, as shall be
necessary, reasonable and appropriate with respect to the purposes of this
Agreement and applicable regulations.  All such reports or information shall be
provided by and in accordance with all reasonable instructions and directions
the Purchaser may require.  The Seller and the Servicer each agree to execute
and deliver all such instruments and take all such action as the Purchaser, from
time to time, may reasonably request in order to effectuate the purposes and to
carry out the terms of this Agreement.
 
 
51

--------------------------------------------------------------------------------

 
 
Subsection 11.21  Inspections.
 
The Servicer shall inspect the Mortgaged Property as often deemed necessary by
the Servicer to assure itself that the value of the Mortgaged Property is being
preserved.  In addition, if any Mortgage Loan is more than forty-five (45) days
delinquent, the Servicer shall inspect the Mortgaged Property and shall conduct
subsequent inspections in accordance with Customary Servicing Procedures or as
may be required by the primary mortgage guaranty insurer.  The Servicer shall
keep written report of each such inspection and shall provide a copy of such
inspection to the Purchaser upon the request of the Purchaser.
 
Subsection 11.22  Restoration of Mortgaged Property.
 
The Servicer need not obtain the approval of the Purchaser prior to releasing
any Insurance Proceeds or Condemnation Proceeds to the Mortgagor to be applied
to the restoration or repair of the Mortgaged Property if such release is in
accordance with Customary Servicing Procedures.  For claims greater than
$15,000, at a minimum, the Servicer shall comply with the following conditions
in connection with any such release of Insurance Proceeds or Condemnation
Proceeds:
 
(a)           the Servicer shall receive satisfactory independent verification
of completion of repairs and issuance of any required approvals with respect
thereto;
 
(b)           the Servicer shall take all steps necessary to preserve the
priority of the lien of the Mortgage, including, but not limited to requiring
waivers with respect to mechanics’ and materialmen’s liens;
 
(c)           the Servicer shall verify that the Mortgage Loan is not in
default; and
 
(d)           pending repairs or restoration, the Servicer shall place the
Insurance Proceeds or Condemnation Proceeds in the Escrow Account.
 
If the Purchaser is named as an additional loss payee, the Servicer is hereby
empowered to endorse any loss draft issued in respect of such a claim in the
name of the Purchaser.
 
Subsection 11.23  Fair Credit Reporting Act.
 
With respect to each Mortgage Loan which has been (or becomes) delinquent 30
days or more at least once since origination, the Servicer has fully and
accurately furnished complete information (i.e., favorable and unfavorable) on
the related Mortgagor credit files to Equifax, Experian and Trans Union Credit
Information Company, in accordance with the Fair Credit Reporting Act and its
implementing regulations, on a monthly basis and, for each Mortgage Loan, the
Servicer will furnish, in accordance with the Fair Credit Reporting Act and its
implementing regulations, accurate and complete information on its Mortgagor
credit files to Equifax, Experian and Trans Union Credit Information Company, on
a monthly basis.
 
 
52

--------------------------------------------------------------------------------

 
 
SECTION 12.    The Servicer.
 
Subsection 12.01  Indemnification; Third Party Claims.
 
(a)           The Servicer agrees to indemnify and hold harmless the Purchaser
against any and all claims, losses, penalties, fines, forfeitures, legal fees
and related costs, judgments, and any other costs, fees and expenses that the
Purchaser may sustain in any way related to the failure of the Servicer to
service the Mortgage Loans in compliance with the terms of this Agreement.
 
(b)           The Servicer shall immediately notify the Purchaser if a claim is
made by a third party with respect to this Agreement or the Mortgage Loans, and
the Servicer shall assume (with the written consent of the Purchaser) the
defense of any such claim and pay all expenses in connection therewith,
including counsel fees.  If the Servicer has assumed the defense of the
Purchaser, the Servicer shall provide the Purchaser with a written report of all
expenses and advances incurred by the Servicer pursuant to this Subsection 12.01
and the Purchaser shall promptly reimburse the Servicer for all amounts advanced
by it pursuant to the preceding sentence except when the claim in any way
relates to the failure of the Servicer to service the Mortgage Loans in
accordance with the terms of this Agreement.
 
Subsection 12.02  Merger or Consolidation of the Servicer.
 
The Servicer will keep in full effect its existence, rights and franchises as a
national banking association, and will obtain and preserve its qualification to
do business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement or any of
the Mortgage Loans and to perform its duties under this Agreement.
 
Any Person into which the Servicer may be merged or consolidated, or any entity
resulting from any merger, conversion or consolidation to which the Servicer
shall be a party, or any Person succeeding to substantially all of the business
of the Servicer (whether or not related to loan servicing), shall be the
successor of the Servicer hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.
 
Subsection 12.03  Limitation on Liability of the Servicer and Others.
 
The duties and obligations of the Servicer shall be determined solely by the
express provisions of this Agreement, the Servicer shall not be liable except
for the performance of such duties and obligations as are specifically set forth
in this Agreement and no implied covenants or obligations shall be read into
this Agreement against the Servicer.  Neither the Servicer nor any of the
directors, officers, employees or agents of the Servicer shall be under any
liability to the Purchaser for any action taken or for refraining from the
taking of any action in accordance with Customary Servicing Procedures and
otherwise in good faith pursuant to this Agreement or for errors in judgment;
provided, however, that this provision shall not protect the Servicer against
any liability resulting from any breach of any representation or warranty made
herein, or from any liability specifically imposed on the Servicer herein; and,
provided further, that this provision shall not protect the Servicer against any
liability that would otherwise be imposed by reason of the willful misfeasance,
bad faith or gross negligence in the performance of duties or by reason of
reckless disregard of the obligations or duties hereunder.  The Servicer and any
director, officer, employee or agent of the Servicer may rely on any document of
any kind which it in good faith reasonably believes to be genuine and to have
been adopted or signed by the proper authorities respecting any matters arising
hereunder.  Subject to the terms of Subsection 12.01, the Servicer shall have no
obligation to appear with respect to, prosecute or defend any legal action which
is not incidental to the Servicer’s duty to service the Mortgage Loans in
accordance with this Agreement.
 
 
53

--------------------------------------------------------------------------------

 
 
Subsection 12.04  Seller and Servicer Not to Resign.
 
Neither the Seller nor the Servicer shall assign this Agreement or resign from
the obligations and duties hereby imposed on it except by mutual consent of the
Servicer or the Seller, as the case may be, and the Purchaser or, in the case of
the Servicer, upon the determination that the Servicer’s duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Servicer.  Any such determination permitting the unilateral resignation of
the Servicer shall be evidenced by an Opinion of Counsel to such effect
delivered to the Purchaser, which Opinion of Counsel shall be in form and
substance acceptable to the Purchaser.  No such resignation of or assignment by
the Servicer shall become effective until a successor has assumed the Servicer’s
responsibilities and obligations hereunder in accordance with Subsection 14.02.
 
Subsection 12.05  Liability for Failure to Deliver Mortgage Files.
 
The Servicer shall have no liability for any failure to carry out its servicing
responsibilities hereunder which is directly caused by the failure of a prior
owner of the related Mortgage Loans to deliver to the Servicer the Mortgage
Files (or portions thereof) necessary to service such Mortgage Loans in material
compliance with the Customary Servicing Procedures or this Agreement.
 
SECTION 13.    Default.
 
Subsection 13.01  Events of Default.
 
In case one or more of the following Events of Default by the Servicer shall
occur and be continuing:
 
(a)          any failure by the Servicer to remit to the Purchaser any payment
required to be made under the terms of this Agreement which continues unremedied
for a period of two (2) Business Days;
 
 
54

--------------------------------------------------------------------------------

 
 
(b)           failure by the Servicer to duly observe or perform, in any
material respect, any other covenants, obligations or agreements of the Servicer
as set forth in this Agreement which failure continues unremedied for a period
of thirty (30) days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Servicer by the
Purchaser;
 
(c)           a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshalling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Servicer and
such decree or order shall have remained in force, undischarged or unstayed for
a period of sixty (60) days;
 
(d)           the Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, bankruptcy, readjustment of debt,
marshalling of assets and liabilities or similar proceedings of or relating to
the Servicer or relating to all or substantially all of the Servicer’s property;
 
(e)           the Servicer shall admit in writing its inability to pay its debts
as they become due, file a petition to take advantage of any applicable
insolvency or reorganization statute, make an assignment for the benefit of its
creditors, or voluntarily suspend payment of its obligations;
 
(f)           the Servicer shall cease to be qualified to do business under the
laws of any state in which a Mortgaged Property is located, but only to the
extent such qualification is necessary to ensure the enforceability of each
Mortgage Loan and to perform the Servicer’s obligations under this Agreement;
 
(g)           the Servicer shall fail to meet the servicer eligibility
qualifications of Fannie Mae or the Servicer shall fail to meet the servicer
eligibility qualifications of Freddie Mac; or
 
(h)           the Servicer, if it is also the Seller, shall fail to repurchase a
Mortgage Loan within 30 days of the final decision of an Arbitrator that the
Seller is obligated to repurchase such Mortgage Loan;
 
then, and in each and every such case, so long as an Event of Default shall not
have been remedied, the Purchaser, by notice in writing to the Servicer, may, in
addition to whatever rights the Purchaser may have at law or equity to damages,
including injunctive relief and specific performance, commence termination of
all the rights and obligations of the Servicer under this Agreement and in and
to the Mortgage Loans and the proceeds thereof.  Upon receipt by the Servicer of
such written notice from the Purchaser stating that it intends to terminate the
Servicer as a result of such Event of Default, all authority and power of the
Servicer under this Agreement, including any compensation due the Servicer under
this Agreement on and after the effective date of termination, whether with
respect to the Mortgage Loans or otherwise, shall pass to and be vested in the
successor appointed pursuant to Subsection 14.02.  Upon written request from the
Purchaser, the Servicer shall prepare, execute and deliver to a successor any
and all documents and other instruments, place in such successor’s possession
all Mortgage Files and do or cause to be done all other acts or things necessary
or appropriate to effect the purposes of such notice of termination, including,
but not limited to, the transfer and endorsement or assignment of the Mortgage
Loans and related documents to the successor at the Servicer’s sole
expense.  The Servicer agrees to cooperate with the Purchaser and such successor
in effecting the termination of the Servicer’s responsibilities and rights
hereunder, including, without limitation, the transfer to such successor for
administration by it of all amounts which shall at the time be credited by the
Servicer to the Custodial Account or Escrow Account or thereafter received with
respect to the Mortgage Loans.
 
 
55

--------------------------------------------------------------------------------

 
 
Subsection 13.02  Waiver of Default.
 
The Purchaser may waive any default by the Servicer in the performance of its
obligations hereunder and its consequences.  Upon any waiver of a past default,
such default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been remedied for every purpose of this Agreement.  No
such waiver shall extend to any subsequent or other default or impair any right
consequent thereto except to the extent expressly so waived.
 
SECTION 14.   Termination.
 
Subsection 14.01  Termination.
 
The respective obligations and responsibilities of the Servicer, as servicer,
shall terminate upon (a) the distribution to the Purchaser of the final payment
or liquidation with respect to the last Mortgage Loan (or advances of same by
the Servicer) or (b) the disposition of all property acquired upon foreclosure
or deed in lieu of foreclosure with respect to the last Mortgage Loan and the
remittance of all funds due hereunder.  Upon written request from the Purchaser
in connection with any such termination, the Servicer shall prepare, execute and
deliver, any and all documents and other instruments, place in the Purchaser’s
possession all Mortgage Files, and do or accomplish all other acts or things
necessary or appropriate to effect the purposes of such notice of termination,
whether to complete the transfer and endorsement or assignment of the Mortgage
Loans and related documents, or otherwise, at the Purchaser’s sole expense.  The
Servicer agrees to cooperate with the Purchaser and such successor in effecting
the termination of the Servicer’s responsibilities and rights hereunder as
servicer, including, without limitation, the transfer to such successor for
administration by it of all cash amounts which shall at the time be credited by
the Servicer to the Custodial Account or Escrow Account or thereafter received
with respect to the Mortgage Loans.  Servicing may not be terminated without
cause.
 
 
56

--------------------------------------------------------------------------------

 
 
Subsection 14.02  Successors to the Servicer.
 
Prior to the termination of the Servicer’s responsibilities and duties under
this Agreement pursuant to Subsections 12.04, 13.01 or 14.01, the Purchaser
shall, (a) succeed to and assume all of the Servicer’s responsibilities, rights,
duties and obligations under this Agreement or (b) appoint a successor which
shall succeed to all rights and assume all of the responsibilities, duties and
liabilities of the Servicer under this Agreement upon such termination.  In
connection with such appointment and assumption, the Purchaser may make such
arrangements for the compensation of such successor out of payments on Mortgage
Loans as it and such successor shall agree.  In the event that the Servicer’s
duties, responsibilities and liabilities under this Agreement shall be
terminated pursuant to the aforementioned Subsections, the Servicer shall
discharge such duties and responsibilities during the period from the date it
acquires knowledge of such termination until the effective date thereof with the
same degree of diligence and prudence which it is obligated to exercise under
this Agreement, and shall take no action whatsoever that might impair or
prejudice the rights or financial condition of its successor.  The resignation
or removal of the Servicer pursuant to the aforementioned Subsections shall not
become effective until a successor shall be appointed pursuant to this
Subsection and shall in no event relieve the Seller of the representations and
warranties made pursuant to Subsections 7.01 and 7.02 and the remedies available
to the Purchaser under Subsection 7.03, it being understood and agreed that the
provisions of such Subsections 7.01 and 7.02 shall be applicable to the Seller
notwithstanding any such resignation or termination of the Servicer, or the
termination of this Agreement.
 
Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Servicer and to the Purchaser an instrument accepting such
appointment, whereupon such successor shall become fully vested with all the
rights, powers, duties, responsibilities, obligations and liabilities of the
Servicer, with like effect as if originally named as a party to this
Agreement.  Any termination or resignation of the Servicer or this Agreement
pursuant to Subsections 12.04, 13.01 or 14.01 shall not affect any claims that
the Purchaser may have against the Servicer based upon facts and circumstances
arising prior to any such termination or resignation.
 
The Servicer shall promptly deliver to the successor the funds in the Custodial
Account and Escrow Account and all Mortgage Files and related documents and
statements held by it hereunder and the Servicer shall account for all funds and
shall execute and deliver such instruments and do such other things as may
reasonably be required to more fully and definitively vest in the successor all
such rights, powers, duties, responsibilities, obligations and liabilities of
the Servicer.
 
Upon a successor’s acceptance of appointment as such, the Servicer shall notify
by mail the Purchaser of such appointment.
 
SECTION 15.   Notices.
 
All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if mailed, by registered or certified mail,
return receipt requested, or, if by other means, when received by the other
party at the address as follows:


(a)          if to the Purchaser:
 
Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 360
 
 
57

--------------------------------------------------------------------------------

 
 
Mill Valley, CA 94904
Attention:  William Moliski
Phone: (415) 380-2337
Facsimile:  (415) 381-1773
 
With a copy to the General Counsel at the same address
 
(b)          if to the Seller:
 
First Republic Bank
111 Pine Street
San Francisco, CA  94111
Attention: Tony Sachs


With a copy to the General Counsel at the same address


(c)          if to the Servicer:
 
First Republic Bank
111 Pine Street
San Francisco, CA  94111
Attention: Tony Sachs


With a copy to the General Counsel at the same address

 
or such other address as may hereafter be furnished to the other party by like
notice. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).
 
SECTION 16.   Severability Clause.
 
Any part, provision, representation or warranty of this Agreement which is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.  Any part, provision, representation or warranty of
this Agreement which is prohibited or unenforceable or is held to be void or
unenforceable in any jurisdiction shall be ineffective, as to such jurisdiction,
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction.  To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof.  If the invalidity of any
part, provision, representation or warranty of this Agreement shall deprive any
party of the economic benefit intended to be conferred by this Agreement, the
parties shall negotiate, in good-faith, to develop a structure the economic
effect of which is nearly as possible the same as the economic effect of this
Agreement without regard to such invalidity.
 
 
58

--------------------------------------------------------------------------------

 
 
SECTION 17.   No Partnership.
 
Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto and the services of the Servicer
shall be rendered as an independent contractor and not as agent for the
Purchaser.
 
SECTION 18.   Counterparts.
 
This Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.
 
SECTION 19.   Governing Law; Choice of Forum; Waiver of Jury Trial.
 
EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW, THE AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS OF NEW YORK (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW) OR ANY OTHER JURISDICTION.
 
EACH PARTY HERETO KNOWINGLY, INTENTIONALLY AND IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF IN ANY
WAY RELATED TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Except as to those matters which this Agreement provides shall be submitted to
Arbitration, with respect to any claim or action arising hereunder, the parties
(a) irrevocably submit to the nonexclusive jurisdiction of the courts of the
State of California and the United States District Court located in San
Francisco, California, and appellate courts from any thereof, and (b)
irrevocably waive any objection which such party may have at any time to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement brought in any such court, and irrevocably waive any claim that
any such suit action or proceeding brought in any such court has been brought in
an inconvenient forum.
 
 
59

--------------------------------------------------------------------------------

 
 
SECTION 20.   Intention of the Parties.
 
It is the intention of the parties that the Purchaser is purchasing, and the
Seller is selling, the Mortgage Loans and not a debt instrument of the Seller or
another security.  Accordingly, the parties hereto each intend to treat the
transaction for federal income tax purposes as a sale by the Seller, and a
purchase by the Purchaser, of the Mortgage Loans.  The Purchaser shall have the
right to review the Mortgage Loans and the related Mortgage Files to determine
the characteristics of the Mortgage Loans which shall affect the federal income
tax consequences of owning the Mortgage Loans and the Seller shall cooperate
with all reasonable requests made by the Purchaser in the course of such review.
 
It is not the intention of the parties that such conveyances be deemed a pledge
thereof.  However, in the event that, notwithstanding the intent of the parties,
such assets are held to be the property of the Seller or if for any other reason
this Agreement is held or deemed to create a security interest in either such
assets, then (a) this Agreement shall be deemed to be a security agreement
within the meaning of the Uniform Commercial Code of the State of New York and
(b) the conveyances provided for in this Agreement shall be deemed to be an
assignment and a grant by the Seller to the Purchaser of a security interest in
all of the assets transferred, whether now owned or hereafter acquired.
 
SECTION 21.   Waivers.
 
No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.
 
SECTION 22.   Exhibits.
 
The exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.


SECTION 23.   General Interpretive Principles.
 
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:
 
(a)          the terms defined in this Agreement have the meanings assigned to
them in this Agreement and include the plural as well as the singular, and the
use of any gender herein shall be deemed to include the other gender;
 
(b)          accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;
 
 
60

--------------------------------------------------------------------------------

 
 
(c)          references herein to “Articles,” “Sections,” “Subsections,”
“Paragraphs” and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;
 
(d)          the headings of the various articles, sections, subsections and
paragraphs of this Agreement and the table of contents are for convenience of
reference only and shall not modify, define, expand or limit any of the terms or
provisions hereof;
 
(e)          reference to a Subsection without further reference to a Section is
a reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;
 
(f)          the words “herein,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision; and
 
(g)         the term “include” or “including” shall mean without limitation by
reason of enumeration.


SECTION 24.   Reproduction of Documents.
 
This Agreement and all documents relating thereto, including, without limitation
(a) consents, waivers and modifications which may hereafter be executed,
(b) documents received by any party at the closing and (c) financial statements,
certificates and other information previously or hereafter furnished, may be
reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. The parties hereto agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party hereto in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.


SECTION 25.   Amendment.
 
This Agreement may be amended from time to time by the Purchaser, the Seller and
the Servicer by written agreement signed by the parties hereto.


SECTION 26.   Confidentiality.
 
Each of the Purchaser, the Seller and the Servicer shall employ proper
procedures and standards designed to maintain the confidential nature of the
terms of this Agreement, except to the extent (a) the disclosure of which is
reasonably believed by such party to be required in connection with regulatory
requirements or other legal requirements relating to its affairs; (b) disclosed
to any one or more of such party’s employees, officers, directors, agents,
attorneys or accountants who would have access to the contents of this Agreement
and such data and information in the normal course of the performance of such
person’s duties for such party, to the extent such party has procedures in
effect to inform such person of the confidential nature thereof; (c) that is
disclosed in a prospectus, prospectus supplement or private placement memorandum
relating to a Securitization Transaction of the Mortgage Loans by the Purchaser
(or an affiliate assignee thereof) or to any person in connection with the
resale or proposed resale of all or a portion of the Mortgage Loans by such
party in accordance with the terms of this Agreement; and (d) that is reasonably
believed by such party to be necessary for the enforcement of such party’s
rights under this Agreement.
 
 
61

--------------------------------------------------------------------------------

 
 
SECTION 27.   Entire Agreement.
 
This Agreement constitutes the entire agreement and understanding relating to
the subject matter hereof between the parties hereto and any prior oral or
written agreements between them shall be deemed to have merged herewith.


SECTION 28.   Further Agreements.
 
The Seller, the Servicer and the Purchaser each agree to execute and deliver to
the other such reasonable and appropriate additional documents, instruments or
agreements as may be necessary or appropriate to effectuate the purposes of this
Agreement.
 
SECTION 29.   Successors and Assigns.
 
This Agreement shall bind and inure to the benefit of and be enforceable by the
initial Purchaser, the Seller and the Servicer, and the respective successors
and assigns of the Purchaser, the Seller and the Servicer.  The initial
Purchaser and any subsequent purchasers may assign this Agreement to any Person
to whom any Mortgage Loan is transferred pursuant to a sale or financing upon
prior written notice to the Servicer in accordance with the following paragraph;
provided, however, that except in connection with Securitizations, as to which
no such quantitative limitation shall apply, the Servicer shall not be required
to service the Mortgage Loans for more than three (3) Persons for assignees of
Redwood Residential Acquisition Corporation or its respective affiliates at any
time and shall not recognize any assignment of this Agreement to the extent that
following such assignment more than such number of Persons would be purchasers
hereunder.  As used herein, the trust formed in connection with a Securitization
shall be deemed to constitute a single “Person.”  Upon any such assignment and
written notice thereof to the Servicer, the Person to whom such assignment is
made shall succeed to all rights and obligations of the Purchaser under this
Agreement to the extent of the related Mortgage Loan or Mortgage Loans and this
Agreement, to the extent of the related Mortgage Loan or Mortgage Loans, shall
be deemed to be a separate and distinct agreement between the Servicer and such
purchaser, and a separate and distinct agreement between the Servicer and each
other purchaser to the extent of the other related Mortgage Loan or Mortgage
Loans.
 
 
62

--------------------------------------------------------------------------------

 
 
At least five (5) Business Days prior to the end of the month preceding the date
upon which the first remittance is to be made to an assignee of the Purchaser,
the Purchaser shall provide to the Servicer written notice of any assignment
setting forth:  (a) the Servicer’s applicable Mortgage Loan identifying number
for each of the Mortgage Loans affected by such assignment; (b) the aggregate
scheduled transfer balance of such Mortgage Loans; and (c) the full name,
address and wiring instructions of the assignee and the name and telephone
number of an individual representative for such assignee, to whom the Servicer
should:  (i) send remittances; (ii) send any notices required by or provided for
in this Agreement; and (iii) deliver any legal documents relating to the
Mortgage Loans (including, but not limited to, contents of any Mortgage File
obtained after the effective date of any assignment).
 
If the Purchaser has not provided the notice of assignment required by this
Section 29, the Servicer shall not be required to treat any other Person as a
“Purchaser” hereunder and may continue to treat the Purchaser which purports to
assign the Agreement as the “Purchaser” for all purposes of this Agreement.


SECTION 30.   Non-Solicitation.
 
Each of the Seller, the Servicer and the Purchaser and any of their respective
affiliates hereby agrees that it shall not take any action to solicit the
refinancing of any Mortgage Loan following the date hereof or provide
information to any other entity to solicit the refinancing of any Mortgage
Loan.  In addition, neither the Purchaser nor any of its agents, affiliates, or
assignees shall solicit any Mortgagor for any other financial products or
services.  The foregoing shall not preclude any party from engaging in
solicitations to the general public by newspaper, radio, television or other
media which are not directed toward the Mortgagors or from refinancing the
Mortgage Loan of any Mortgagor who, without solicitation, contacts such party to
request the refinancing of the related Mortgage Loan.


In addition, notwithstanding the foregoing, it is understood and agreed that the
Seller, the Servicer or any of their respective affiliates:


(a)           may advertise its availability for handling refinancings of
mortgages in its portfolio, including the promotion of terms it has available
for such refinancings, through the sending of letters or promotional material,
so long as it does not specifically target Mortgagors and so long as such
promotional material either is sent to the mortgagors for all of the mortgages
in the A-quality servicing portfolio of the Seller, the Servicer and any of
their affiliates (those it owns as well as those serviced for others) or sent to
all of the mortgagors who have specific types of mortgages (such as FHA, VA,
conventional fixed-rate or conventional adjustable-rate), or sent to those
mortgagors whose mortgages fall within specific interest rate ranges;
 
(b)           may provide pay-off information and otherwise cooperate with
individual mortgagors who contact it about prepaying their mortgages by advising
them of refinancing terms and streamlined origination arrangements that are
available; and
 
 
63

--------------------------------------------------------------------------------

 
 
(c)           may offer to refinance a Mortgage Loan made within thirty
(30) days following receipt by it  of a pay-off request from the related
Mortgagor.
 
Promotions undertaken by the Seller or the Servicer or by any affiliate of the
Seller or the Servicer which are directed to the general public at large
(including, without limitation, mass mailing based on commercially acquired
mailing lists, newspaper, radio and television advertisements), shall not
constitute solicitation under this Section 30.
 
SECTION 31.  Protection of Consumer Information.
 
Each party agrees that it (i) shall comply with any applicable laws and
regulations regarding the privacy and security of Consumer Information, (ii)
shall not use Consumer Information in any manner inconsistent with any
applicable laws and regulations regarding the privacy and security of Consumer
Information, (iii) shall not disclose Consumer Information to third parties
except at the specific written direction of the Seller or the Servicer, (iv)
shall maintain adequate physical, technical and administrative safeguards to
protect Consumer Information from unauthorized access and (v) shall immediately
notify the Seller of any actual or suspected breach of the confidentiality of
Consumer Information.
 
SECTION 32.  Cooperation of the Company with a Reconstitution; Regulation AB
Compliance.
 
The Seller acknowledges and the Purchaser agrees that with respect to some or
all of the Mortgage Loans, the Purchaser may effect either:
 
(1)           one or more Whole Loan Transfers; and
 
(2)           one or more Securitizations;
 
provided, however, that no more than three (3) persons shall be assignees of the
Purchaser’s interest in this Agreement with respect to a given Mortgage Loan
Package.
 
The Seller shall cooperate with the Purchaser in connection with any Whole Loan
Transfer contemplated by the Purchaser pursuant to this Section.  In connection
therewith, the Purchaser shall deliver any Reconstitution Agreement or other
document related to the Whole Loan Transfer to the Seller at least fifteen (15)
days prior to such transfer and the Seller shall execute any Reconstitution
Agreement which contains servicing provisions substantially similar to those
herein or otherwise reasonably acceptable to the Purchaser and the Seller and
which restates the representations and warranties contained in Subsection 7.01
as of the related Closing Date and Subsection 7.02 herein as of the
Reconstitution Date.  Any prospective assignees of the Purchaser who have
entered into a commitment to purchase any of the Mortgage Loans in a Whole Loan
Transfer may review the Seller’s servicing and origination operations, upon
reasonable prior notice to the Seller, and the Seller shall cooperate with such
review and underwriting to the extent such prospective assignees request
information or documents that are available and can be produced without
unreasonable expense or effort.  Subject to any applicable laws, the Seller
shall make the Mortgage Files related to the Mortgage Loans held by the Seller
available at the Seller’s principal operations center for review by any such
prospective assignees during normal business hours upon reasonable prior notice
to the Seller (in no event fewer than five (5) Business Days’ prior
notice).  The Seller may, in its sole discretion, require that such prospective
assignees sign a confidentiality agreement with respect to such information
disclosed to the prospective assignee which is not available to the public at
large and a release agreement with respect to its activities on the Seller’s
premises.  The Purchaser hereby agrees to reimburse the Seller for reasonable
“out-of-pocket” expenses incurred by the Seller that relate to such Whole Loan
Transfer, including without limitation reimbursement for the amount which
reasonably reflects time and effort expended by the Seller in connection
therewith.
 
 
64

--------------------------------------------------------------------------------

 
 
In order to facilitate compliance with Regulation AB promulgated under the
Securities Act, the Servicer and the Purchaser agree to comply with the
provisions of the Regulation AB Compliance Addendum attached hereto as Addendum
I.  All Mortgage Loans not sold or transferred pursuant to a Whole Loan Transfer
or Securitization shall be subject to this Agreement and shall continue to be
serviced in accordance with the terms of this Agreement and with respect thereto
this Agreement shall remain in full force and effect.  It is understood and
agreed by the Purchaser and the Servicer that the right to effectuate such Whole
Loan Transfer or Securitization as contemplated by this Section 32 is limited to
the Purchaser.
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
65

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized on the date first above
written.
 

 
REDWOOD RESIDENTIAL ACQUISITION
CORPORATION,
     
as Purchaser
       
By:
/s/ John Isbrandtsen
 
Name:
John Isbrandtsen
 
Title:
Authorized Signatory
       
FIRST REPUBLIC BANK,
 
as Seller and as Servicer
       
By:
/s/ Jason Bender  
Name:
Jason Bender   
Title:
Senior Vice President

 
[Flow Mortgage Loan Sale and Servicing Agreement, dated July 1, 2010]
 
 
1 -1

--------------------------------------------------------------------------------

 
 
EXHIBIT 1
 
MORTGAGE LOAN DOCUMENTS

 
With respect to each Mortgage Loan, the Mortgage Loan Documents shall consist of
the following:
 
(a)            the original Mortgage Note bearing all intervening endorsements,
endorsed in blank and signed in the name of the Seller by an officer thereof or,
if the original Mortgage Note has been lost or destroyed, a lost note affidavit;
 
(b)            the original Assignment of Mortgage with assignee’s name left
blank;
 
(c)            the original of any guarantee executed in connection with the
Mortgage Note;
 
(d)            the original Mortgage with evidence of recording thereon, or if
any such mortgage has not been returned from the applicable recording office or
has been lost, or if such public recording office retains the original recorded
mortgage, a photocopy of such mortgage certified by the Seller to be a true and
complete copy of the original recorded mortgage;
 
(e)            the originals of all assumption, modification, consolidation or
extension agreements, if any, with evidence of recording thereon;
 
(f)            the originals of all intervening assignments of mortgage with
evidence of recording thereon, or if any such intervening assignment of mortgage
has not been returned from the applicable recording office or has been lost or
if such public recording office retains the original recorded assignments of
mortgage, a photocopy of such intervening assignment of mortgage, certified by
the Seller to be a true and complete copy of the original recorded intervening
assignment of mortgage;
 
(g)            the original mortgagee title insurance policy including an
Environmental Protection Agency Endorsement and, with respect to any Adjustable
Rate Mortgage Loan, an adjustable-rate endorsement;
 
(h)            the original of any security agreement, chattel mortgage or
equivalent document executed in connection with the Mortgage; and
 
(i)             a copy of any applicable power of attorney.
 
With respect to each Mortgage Loan that is secured by a first lien on and a
perfected security interest in Co-op Shares and the related Proprietary Lease
(as such terms are defined below) granting exclusive rights to occupy the
related co-op unit in the building owned by the related co-op corporation, in
lieu of delivering the documents listed above the Seller shall deliver the
following documents to the Purchaser or its designee:


(i)
the original Mortgage Note together with any applicable riders, endorsed in
blank, with all prior and intervening endorsements as may be necessary to show a
complete chain of endorsements;

 
 
2

--------------------------------------------------------------------------------

 
 
(ii)
the original security agreement;



(iii)
the original lease on a co-op unit evidencing the possessory interest of the
owner of the Co-op Shares in such co-op unit (the “Proprietary Lease”) and an
original assignment of the Proprietary Lease in blank;



(iv)
the original recognition agreement;



(v)
the original stock certificate representing the shares of stock issued by a
co-op corporation and allocated to a co-op unit (the “Co-op Shares”) and
original stock power in blank;



(vi)
the original UCC-1 financing statement with evidence of filing; and



(vii)
the original UCC-3 assignment in blank.


 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT 2
 
CONTENTS OF EACH MORTGAGE FILE
 
With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, unless otherwise disclosed to the Purchaser on the data tape,
copies of which shall be delivered to the Purchaser in diskette form, with a
copy retained by the Servicer as necessary:
 
(a)           Copies of the Mortgage Loan Documents as listed in Exhibit 1.
 
(b)           Residential loan application.
 
(c)           Mortgage Loan closing statement.
 
(d)           Verification of employment and income, including the executed
4506T if required.
 
(e)           Verification of acceptable evidence of source and amount of down
payment.
 
(f)            Credit report on Mortgagor, in a form acceptable to either Fannie
Mae or Freddie Mac.
 
(g)           Residential appraisal report.
 
(h)           Photograph of the Mortgaged Property.
 
(i)            Survey of the Mortgaged Property, unless a survey is not required
by the title insurer.
 
(j)            Copy of each instrument necessary to complete identification of
any exception set forth in the exception schedule in the title policy, i.e., map
or plat, restrictions, easements, home owner association declarations, etc.
 
(k)           Copies of all required disclosure statements.
 
(l)            If applicable, termite report, structural engineer’s report,
water potability and septic certification.
 
(m)          Sales contract, if applicable.
 
(n)           The Primary Mortgage Insurance policy or certificate of insurance
or electronic notation of the existence of such policy, where required pursuant
to the Agreement.
 
(o)           Evidence of electronic notation of the hazard insurance policy,
and, if required by law, evidence of the flood insurance policy.
 
(p)           Any documentation provided by the Borrower or obtained by the
Seller in connection with the granting of any underwriting exception.
 
 
2 -1

--------------------------------------------------------------------------------

 
 
(q)           All other documentation involved in the underwriting or
origination of the related Mortgage Loan.
 
 
2

--------------------------------------------------------------------------------

 
EXHIBIT 3
 
UNDERWRITING GUIDELINES
 
[ON FILE WITH THE PURCHASER]

  
 
3 -1

--------------------------------------------------------------------------------

 
 
EXHIBIT 4
 
FORM OF ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


For


Flow Mortgage Loan Sale and Servicing Agreement
 
THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of [ ] (the
“Assignment”), is entered into among Redwood Residential Acquisition Corporation
(the “Assignor”), Sequoia Residential Funding, Inc. (the “Depositor”), First
Republic Bank, as the servicer (the “Servicer”), and [ ] (“[ ]”) as Trustee
under a Pooling and Servicing Agreement dated as of [ ] (the “Pooling and
Servicing Agreement”), between the Depositor and [ ] (in such Trustee capacity,
the “Assignee”).
 
RECITALS
WHEREAS, the Assignor and the Servicer have entered into a certain Flow Mortgage
Loan Sale and Servicing Agreement, dated as of [ ] (the “Flow Sale and Servicing
Agreement”), and the Servicer is currently servicing certain mortgage loans (the
“Mortgage Loans”) under the Flow Sale and Servicing Agreement; and
 
WHEREAS, the Assignor has agreed to sell, assign and transfer all of its right,
title and interest in certain of the Mortgage Loans (the “Specified Mortgage
Loans”) which are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Flow
Sale and Servicing Agreement with respect to the Specified Mortgage Loans to
Depositor; and
 
WHEREAS, the Assignor has agreed to sell, assign and transfer to Assignee all of
its right, title and interest in the Specified Mortgage Loans and its right
under the Flow Sale and Servicing Agreement with respect to the Specified
Mortgage Loans; and
 
WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:
 
1.           Assignment and Assumption.
 
(a)           Effective on and as of the date hereof, the Assignor hereby
pledges, assigns and transfers to the Depositor all of its right, title and
interest in the Specified Mortgage Loans and all of its rights (but none of the
Purchaser’s obligations) provided under the Flow Sale and Servicing Agreement to
the extent relating to the Specified Mortgage Loans, the Depositor hereby
accepts such assignment from the Assignor, and the Servicer hereby acknowledges
such assignment and assumption.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Effective on and as of the date hereof, the Depositor hereby
pledges, assigns and transfers to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and all of its rights (but none of the
Purchaser’s obligations) provided under the Flow Sale and Servicing Agreement to
the extent relating to the Specified Mortgage Loans, the Assignee hereby accepts
such assignment from the Depositor, and the Servicer hereby acknowledges such
assignment and assumption.
 
(c)           Effective on and as of the date hereof, the Assignor and the
Depositor each represents and warrants to the Assignee that it has not taken any
action that would serve to impair or encumber the Assignee’s interest in the
Specified Mortgage Loans since the date of the such party’s acquisition of the
Specified Mortgage Loans.
 
2.
Recognition of the Assignee.

 
From and after the date hereof, subject to Section 3 below, the Servicer shall
recognize the Assignee as the holder of the rights and benefits of the Purchaser
with respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Flow Sale and Servicing Agreement
(as amended hereby) with the Assignee as the Purchaser thereunder, the terms of
which Flow Sale and Servicing Agreement are incorporated herein by reference and
amended hereby.  It is the intention of the parties hereto that this Assignment
will be a separate and distinct agreement, and the entire agreement, between the
parties hereto to the extent of the Specified Mortgage Loans and shall be
binding upon and for the benefit of the respective successors and assigns of the
parties hereto.
 
3.
Assignor’s Continuing Rights and Responsibilities.

 
Notwithstanding Sections 1 and 2 above, the parties hereto agree that the
Depositor, in addition to the Assignee, shall have the ongoing rights to take
actions and responsibilities of the Purchaser under Section 7.03(a), (b), (c)
and (h), and the Depositor rather than the Assignee shall have the ongoing
rights to take action and the responsibilities of the Purchaser under the
remaining sections of the Flow Sale and Servicing Agreement listed below:
 
 
Flow Sale and Servicing Agreement:

 
Section
 
Matter
     
7.03 (a), (b), (c) and (h)
 
(a)  Repurchase; Substitution.
     
11.01, 5th, 7th and 8th ¶'s
 
(b)  Servicer to Act as Servicer; Subservicing.
      11.13, 5th ¶'   (d)  Title, Management and Disposition of REO Property.  
    11.20   (e)   Servicer Shall Provide Access and Information as Reasonably
Required.       32   (f)    Cooperation of the Company with a Reconstitution;
Regulation AB Compliance.


  
 
3

--------------------------------------------------------------------------------

 
 
In addition, the Servicer agrees to furnish to the Depositor as well the Master
Servicer copies of reports, notices, statements and other communications
required to be delivered by the Servicer pursuant to any of the sections of the
Flow Sale and Servicing Agreement referred to above and under the following
sections, at the times therein specified:
 
 
Flow Sale and Servicing Agreement:

 
Section
         
11.09
 
(a)           Transfer of Accounts.
     
11.16
 
(b)           Statements to the Purchaser.
     
Subsection 2.04
of Addendum I
 
(c)           Servicer Compliance Statement.
     
Subsection 2.05
of Addendum I
 
(d)           Report on Assessment of Compliance and Attestation.

  
If the Depositor in its capacity as Purchaser retains such rights to take action
and responsibilities listed above no longer retains ownership of any securities
issued pursuant to the Pooling and Servicing Agreement, all rights and
responsibilities retained by the Depositor under this Section 3 shall terminate.
 
4.
Amendment to the Flow Sale and Servicing Agreement.

 
The Flow Sale and Servicing Agreement are hereby amended as set forth in
Appendix A hereto with respect to the Specified Mortgage Loans.
 
5.
Representations and Warranties.

 
(a)     Each of the parties hereto represents and warrants that it is duly and
legally authorized to enter into this Assignment.
 
(b)     Each of the parties hereto represents and warrants that this Assignment
has been duly authorized, executed and delivered by it and (assuming due
authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).
 
 
4

--------------------------------------------------------------------------------

 
 
6.
Continuing Effect.

 
Except as contemplated hereby, the Flow Sale and Servicing Agreement shall
remain in full force and effect in accordance with their terms.  This Assignment
constitutes a Reconstitution Agreement as contemplated in Section 32 of the Flow
Sale and Servicing Agreement and the Reconstitution Date shall be the date
hereof with respect to the Specified Mortgage Loans listed on Exhibit I on the
date hereof.
 
7.
Governing Law.

 
This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York.
 
8.
Notices.

 
Any notices or other communications permitted or required under the Flow Sale
and Servicing Agreement to be made to the Assignor and Assignee shall be made in
accordance with the terms of the Flow Sale and Servicing Agreement and shall be
sent to the Assignor, Depositor and Assignee as follows:


(a)          In the case of the Assignor,


Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 330
Mill Valley, CA  94941
Attention: William Moliski


With a copy to General Counsel at the same address


(b)          In the case of the Depositor,


Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA  94941
Attention: William Moliski


With a copy to General Counsel at the same address


(c)          In the case of the Assignee,


[_____]


(d)          In the case of the Servicer,


First Republic Bank
111 Pine Street
San Francisco, CA  94111
Attention: Tony Sachs
 
With a copy to General Counsel at the same address

 
 
5

--------------------------------------------------------------------------------

 
 
or to such other address as may hereafter be furnished by a party to the other
parties in accordance with the provisions of the Flow Sale and Servicing
Agreement.
 
9.
Counterparts.

 
This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.
 
10.
Definitions.

 
Any capitalized term used but not defined in this Assignment has the same
meaning as in the Flow Sale and Servicing Agreement.
 
11.
[Master Servicer.

 
The Servicer hereby acknowledges that the Assignee has appointed [_____] (the
“Master Servicer”) to act as master servicer and securities administrator under
the Pooling and Servicing Agreement and hereby agrees to treat all inquiries,
instructions, authorizations and other communications from the Master Servicer
as if the same had been received from the Assignee.  The Master Servicer, acting
on behalf of the Assignee, shall have the rights of the Assignee as the
Purchaser under the Flow Sale and Servicing Agreement to enforce the obligations
of the Servicer thereunder.  Any notices or other communications permitted or
required under the Flow Sale and Servicing Agreement to be made to the Assignee
shall be made in accordance with the terms of the Flow Sale and Servicing
Agreement and shall be sent to the Master Servicer at the following address:
 
[_____]
 
or to such other address as may hereafter be furnished by the Master Servicer to
Servicer.  Any such notices or other communications permitted or required under
the Flow Sale and Servicing Agreement may be delivered in electronic format
unless manual signature is required in which case a hard copy of such report or
communication shall be required.
 
The Servicer further acknowledges that the Depositor has engaged the Master
Servicer to provide certain default administration and that the Master Servicer,
acting as agent of the Depositor, may exercise any of the rights of the
Purchaser retained by the Assignor in Section 3 above.
 
 
6

--------------------------------------------------------------------------------

 
 
The Servicer shall make all distributions under the Flow Sale and Servicing
Agreement, as they relate to the Specified Mortgage Loans, to the Master
Servicer by wire transfer of immediately funds to:
 
[__]
 
12.          Successors and Assigns.


Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases pursuant to Section 6.03 or Section 7.03 of the Flow Sale
and Servicing Agreement) to a buyer (“buyer”), such transfer shall constitute a
Reconstitution subject to the terms of Section 32 of the Flow Sale and Servicing
Agreement.  Upon the closing of such transfer, the rights and obligations of
Purchaser retained by the Depositor pursuant to this Assignment shall
automatically terminate and the buyer shall be deemed to possess all of the
rights and obligations of Purchaser under the Flow Sale and Servicing Agreement,
provided, however, that the Depositor shall remain liable for any obligations as
Purchaser arising from or attributable to the period from the date hereof to the
closing date of such transfer.
 
[remainder of page intentionally left blank]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.
 

 
ASSIGNOR:
     
REDWOOD RESIDENTIAL ACQUISITION CORPORATION
       
DEPOSITOR:
     
SEQUOIA RESIDENTIAL FUNDING, INC.
       
By:
   
Name:
   
Title:
         
ASSIGNEE:
     
[ ]
         
By:
   
Name:
   
Title:
         
SERVICER:
     
FIRST REPUBLIC BANK
       
By:
   
Name:
   
Title:
 

 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A

 
MODIFICATIONS TO THE FLOW SALE AND SERVICING AGREEMENT
 
1.           The definition of “Business Day” in Section 1 of the Agreement is
hereby deleted in its entirety and replaced with the following:
 
“Business Day:  Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, or the State of California, or the State of
Maryland or the State of Minnesota, or (iii) a day on which banks in the State
of New York, or the State of California, or the State of Maryland or the State
of Minnesota are authorized or obligated by law or executive order to be
closed.”
 
 
2.
The definition of “Closing Date” is hereby revised to read as follows:

 
“Closing Date:  [__], except with respect to the first paragraph of Section 2,
Section 3, Section 4, Subsection 6.01, Subsection 6.03, Section 7.01 and the
PPTL(s).”
 
3.           The definition of “Cut-off Date” is hereby revised to read as
follows:
 
“Cut-off Date:  [__], except with respect to the first paragraph of Section 2,
Section 3, Section 4, Subsection 6.01, Subsection 6.03, Section 7.01 and the
PPTL(s).”
 
 
4.
The definition of “First Remittance Date” is hereby revised to read as follows:

 
 
“First Remittance Date:  [__].”

 
5.           Subsection 11.04, first sentence of the first paragraph is revised
to read as follows:
“The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Collection Accounts
(collectively, the “Collection Account”), titled “[ ], in trust for the holders
of [ ] Mortgage Pass-Through Certificates.”


6.           The following is added at the end of the last paragraph of
Subsection 11.04:


“Notwithstanding anything to the contrary in this Agreement, for all Eligible
Investments rated at least "A1/A+"(short/long) that have terms greater than 60
days, in the event of a downgrade of such Eligible Investment below "A1" (or
"A+" if no short term rating) Servicer agrees to remove such Eligible Investment
within 60 days of such downgrade.  Servicer acknowledges and agrees that
Servicer shall bear any losses incurred with respect to removal of such Eligible
Investment following such a downgrade and that any losses shall be immediately
deposited by the Servicer in the Custodial Account, as appropriate, out of the
Servicer’s own funds, with no right to reimbursement therefor.”
 
 
5-1

--------------------------------------------------------------------------------

 
 
7.           Notwithstanding anything to the contrary in the Flow Sale and
Servicing Agreement, any Custodial Accounts established by the Servicer pursuant
to Subsection 11.04 of the Flow Sale and Servicing Agreement shall qualify as
Eligible Accounts as defined in the Pooling and Servicing Agreement.


8.           Subsection 11.13, second sentence of the third paragraph is revised
to read as follows:


“No disbursement in excess of $15,000 shall be made unless the Servicer has
previously notified the Purchaser and provided the Purchaser with an accounting
of such disbursement.”



9.           Subsection 11.13 is revised to add the following paragraphs at the
end of the section:


“The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Purchaser shall have been supplied with an Opinion of
Counsel (at the Servicer's expense) to the effect that the holding by the
related trust of such Mortgaged Property subsequent to such three-year period
(and specifying the period beyond such three-year period for which the Mortgaged
Property may be held) will not result in the imposition of taxes on "prohibited
transactions" of the related trust as defined in Section 860F of the Code, or
cause the related REMIC to fail to qualify as a REMIC, in which case the related
trust may continue to hold such Mortgaged Property (subject to any conditions
contained in such Opinion of Counsel), or (ii) the Purchaser (at the Servicer's
expense) or the Servicer shall have applied for, prior to the expiration of such
three-year period, an extension of such three-year period in the manner
contemplated by Section 856(e)(3) of the Code, in which case the three-year
period shall be extended by the applicable period.  If a period longer than
three years is permitted under the foregoing sentence and is necessary to sell
any REO Property, the Servicer shall report monthly to the Purchaser as to
progress being made in selling such REO Property.
 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within a meaning of Section 860G(a)(8) of the Code, (ii)
subject to the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust or
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”


10.           Subsection 11.16, first sentence of the first paragraph is revised
to read as follows:


“Not later than the tenth (10th) day of each month, the Servicer shall forward
to the Purchaser in an electronic format statements, in substantially the same
forms as, and providing the information described in, Exhibit 7 hereto; or as
otherwise mutually agreed to by Servicer and the Master Servicer.”


11.           The Flow Sale and Servicing Agreement is modified by adding a new
Subsection 11.24 which reads as follows:


“Subsection 11.24 Compliance with REMIC Provisions.
 
If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.”
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 5
FORM OF MONTHLY REMITTANCE REPORT
 
Servicer shall provide or cause to be provided the following information to
Purchaser:


Investor Code
First Republic Loan Number
Investor Loan Number
Last Paid Installment
Scheduled Payment
Scheduled Interest Rate
Servicing Fee
Beginning Scheduled Balance
Unpaid Principal Balance
Ending Scheduled Balance
Scheduled Principal
Unscheduled Principal
Interest on Curtailment
Total Principal
Scheduled Interest
Total Remittance
Payoff Date
Payoff Amount
Soldier and Sailor (S&S) Flag
S&S subsidy amount
S&S order end date
Prepayment Penalty Amount
Prepayment Amount Waived
Action Code
Investor Id
Category Code
Deal Name
Reason for Default
Breach Letter Date
Mortgagor First Name
Mortgagor Last Name
Property Street Address
City Name
Property Alpha State Code
Property ZIP Code
Next Payment Due Date
MI Company
MI Coverage %
Bankruptcy Status Code
Bankruptcy Filing Date
Bankruptcy Chapter Type
Bankruptcy Case Number
 
 
 

--------------------------------------------------------------------------------

 
 
Bankruptcy Post Petition Due Date
Bankruptcy Discharge Date
Bankruptcy Dismissal Date
Loss Mitigation Status Code (To include Short sale and loan modification)
Loss Mit Approval Date
Loss Mit Type
Modified Rate
Modified First payment date
Balloon (Y) (N)
Balloon Amount
Amortization Term
Capitalized Amount
Principal Forbearance
Principal Write down Amount
Short Sale (Y) (N)
Short Sale Sales Price
Short Sale Completed Date
Foreclosure Status Code
Foreclosure Attorney Referral Date
First Legal Date
Foreclosure Property Value
Foreclosure Property Value Type
Foreclosure Property Value Date
Scheduled Foreclosure Date
Foreclosure Sale Date
Foreclosure Sale Amount
REO Status Code
Expenses to Date
REO Eviction Start Date
REO Eviction Completed Date
REO Original Listing Price Amount
REO Current Listing Price Amount
REO Listing Start Date
REO Accepted Offer Amount
REO Accepted Offer Date
REO Completed Date
Occupancy Current Status Code
Property Condition
Property Inspection Date
Appraisal Date
Current Property Value
Repaired Property Value
Original Mortgage Amount
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 6


FORM OF Purchase Price and Terms Letter


CLOSING DATE:                                                                


This Purchase Price and Terms Letter (this “PPTL”), dated as of _______ (the
“Closing Date”), confirms the sale by First Republic Bank (the “Seller”) to
Redwood Residential Acquisition Corporation (the “Purchaser”), and the purchase
by the Purchaser from the Seller, of the first lien residential mortgage loans
on a servicing retained basis described on the Mortgage Loan Schedule attached
as Schedule I hereto (the “Mortgage Loans”), pursuant to the terms of the Flow
Mortgage Loan Sale and Servicing Agreement (the “Flow Sale and Servicing
Agreement”), dated as of July 1, 2010, by and between the Purchaser and the
Seller.  Capitalized terms that are used herein but are not defined herein shall
have the respective meanings set forth in the Flow Sale and Servicing Agreement.


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Seller does hereby bargain, sell, convey, assign and
transfer to Purchaser without recourse, except as provided in the Flow Sale and
Servicing Agreement, and on a servicing retained basis, all right, title and
interest of the Seller in and to each of the Mortgage Loans, together with all
documents maintained as part of the related Mortgage Files, all Mortgaged
Properties which secure any Mortgage Loan but are acquired by foreclosure, deed
in lieu of foreclosure after the Cut-off Date or otherwise, all payments of
principal and interest received on the Mortgage Loans after the Cut-off Date,
all other unscheduled collections collected in respect of the Mortgage Loans
after the Cut-off Date, and all proceeds of the foregoing, subject, however, to
the rights of the Seller under the Flow Sale and Servicing Agreement.


The Seller has delivered to the Purchaser or its designee prior to the date
hereof the documents with respect to each Mortgage Loan required to be delivered
under the Flow Sale and Servicing Agreement.


For purposes of the Mortgage Loans sold pursuant to this PPTL, certain terms
shall be as set forth below:


Stated Principal Balance:
  $              
Closing Date:
                 
Transfer Date:
                 
Cut-off Date:
                 
Purchase Price Percentage:
      %          
Servicing Fee Rate:
      %

 
 
 

--------------------------------------------------------------------------------

 
 
In WITNESS WHEREOF, the parties hereto, by the hands of their duly authorized
officers, execute this PPTL as of the Closing Date referred to above.



REDWOOD RESIDENTIAL
ACQUISITION CORPORATION
as Purchaser
  FIRST REPUBLIC BANK as
Seller          
By:
   
By:
 
         
Name:
    Name:
 
          
Its:
     Its:
 

 
 
6-2

--------------------------------------------------------------------------------

 
 
EXHIBIT 7
 
FORM OF MONTHLY REPORTS
 
[The Monthly Reports will set forth the information included in the ASF RMBS
Reporting Package issued by the American Securitization Forum on July 15, 2009,
as revised from time to time.]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 8
FORM OF NOTICE OF SALE OF OWNERSHIP OF MORTGAGE LOAN


<<<insert date letter is sent>>>
 
Dear <<<insert client name>>>


Re: Loan # <<<insert loan number>>>


We are writing you to share some information about the mortgage you originally
secured from First Republic Bank.  You may know that banks often transfer or
sell their loans as a means of overall balance sheet management. In line with
these accounting practices, your mortgage was transferred to <<<insert investor
name>>> on <<<insert transfer date>>>.  <<<insert investor name>>> is located at
<<<insert investor address>>> and the telephone number is <<<insert investor
telephone number>>>. This letter is being sent to you simply as a legal notice
of change. This transfer does not in any way alter your direct relationship with
First Republic, and the transfer of ownership of your mortgage loan to has not
been publicly recorded.


First Republic will continue to service your loan as it always has, and all
existing loan terms and conditions will remain in place.  All loan payments
should still be sent to First Republic. Any loan payments sent to <<<insert
investor name>>> could result in late payments on your account, for which you
would be responsible.


The transfer of the lien associated with your loan is currently recorded, or in
the future may be recorded, in the public records of the local County Recorder's
office for the county where your property is located.


Your points of contact at First Republic remain the same, and you can continue
to call your banker about this loan or simply contact First Republic Loan
Servicing at 800-888-6994.  First Republic has the continued responsibility of
addressing your questions and loan issues.


In the unlikely event that you find it necessary to contact <<<insert investor
name>>>, please write to us, the servicer of your loan, at First Republic Bank,
111 Pine Street, San Francisco, CA 94111 or call 800-888-6994.
 
Sincerely,
 
Loan Servicing
First Republic Bank
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 9
 
MORTGAGE LOAN SCHEDULE
 
[The Mortgage Loan Schedule will set forth the information included in the ASF
RMBS Disclosure Package issued by the American Securitization Forum on July 15,
2009, as revised from time to time.]
 
 
 

--------------------------------------------------------------------------------

 
 
ADDENDUM I


 
I-1

--------------------------------------------------------------------------------

 
 
REGULATION AB COMPLIANCE ADDENDUM
 
TO FLOW SALE AND SERVICING AGREEMENT
 
(Servicing-retained)
 
SECTION 1.  DEFINED TERMS
 
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Agreement.  The following terms shall have the meanings set
forth below, unless the context clearly indicates otherwise:
 
Applicable Servicing Criteria:  The “servicing criteria” set forth in Item
1122(d) of Regulation AB for which the Company is responsible in its capacity as
Servicer as identified on Exhibit B hereto, provided that such Exhibit B may be
amended from time to time to reflect changes in Regulation AB.
 
Commission:  The United States Securities and Exchange Commission.
 
Company Information:  As defined in Section 2.07(a).
 
Depositor:  The depositor, as such term is defined in Regulation AB, with
respect to any Securitization Transaction.
 
Exchange Act:  The Securities Exchange Act of 1934, as amended.
 
Master Servicer:  With respect to any Securitization Transaction, the “master
servicer,” if any, identified in the related transaction documents.
 
Qualified Correspondent:  Any Person from which the Company purchased Mortgage
Loans, provided that this term shall not include the Purchaser or an affiliate
of the Purchaser and provided further that the following conditions are
satisfied:  (i) such Mortgage Loans were originated pursuant to an agreement
between the Company and such Person that contemplated that such Person would
underwrite mortgage loans from time to time, for sale to the Company, in
accordance with underwriting guidelines designated by the Company (“Designated
Guidelines”) or guidelines that do not vary materially from such Designated
Guidelines; (ii) such Mortgage Loans were in fact underwritten as described in
clause (i) above and were acquired by the Company within 180 days after
origination; (iii) either (x) the Designated Guidelines were, at the time such
Mortgage Loans were originated, used by the Company in origination of mortgage
loans of the same type as the Mortgage Loans for the Company’s own account or
(y) the Designated Guidelines were, at the time such Mortgage Loans were
underwritten, designated by the Company on a consistent basis for use by lenders
in originating mortgage loans to be purchased by the Company; and (iv) the
Company employed, at the time such Mortgage Loans were acquired by the Company,
pre-purchase or post-purchase quality assurance procedures (which may involve,
among other things, review of a sample of mortgage loans purchased during a
particular time period or through particular channels) designed to ensure that
Persons from which it purchased mortgage loans properly applied the underwriting
criteria designated by the Company.
 
Reconstitution Agreement:  The agreement or agreements entered into by the
Company and the Purchaser and/or certain third parties on the Reconstitution
Date or Dates with respect to any or all of the Mortgage Loans serviced
hereunder, in connection with a Whole Loan Transfer or Securitization
Transaction.
 
 
 

--------------------------------------------------------------------------------

 
 
Regulation AB:  Subpart 229.1100 — Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,505, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
 
Securities Act:  The Securities Act of 1933, as amended.
 
Securitization Transaction:  Any transaction involving either (1) a sale or
other transfer of some or all of the Mortgage Loans directly or indirectly by
the Purchaser to an issuing entity in connection with an issuance of publicly
offered or privately placed, rated or unrated mortgage-backed securities or (2)
an issuance of publicly offered or privately placed, rated or unrated
securities, the payments on which are determined primarily by reference to one
or more portfolios of residential mortgage loans consisting, in whole or in
part, of some or all of the Mortgage Loans.
 
Servicer:  As defined in Section 2.03(c).
 
Sponsor:  With respect to any Securitization Transaction, the Person identified
in writing to the Company by the Purchaser as sponsor for such Securitization
Transaction.
 
Static Pool Information:  Static pool information as described in Item
1l05(a)(l)-(3) and 1105(c) of Regulation AB.
 
Subcontractor:  Any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Mortgage Loans but
performs one or more discrete functions identified in Item l122(d) of Regulation
AB with respect to Mortgage Loans under the direction or authority of the
Company or a Subservicer, provided that this term shall not include the
Purchaser, an affiliate of the Purchaser or originators of Mortgage Loans
acquired by the Company from the Purchaser or an affiliate of the Purchaser.
 
Subservicer:  Any Person that services Mortgage Loans on behalf of the Company
or any Subservicer and is responsible for the performance (whether directly or
through Subservicers or Subcontractors) of a substantial portion of the material
servicing functions identified in Item 1122(d) of Regulation AB that are
required to be performed by the Company under this Agreement or any
Reconstitution Agreement, provided that this term shall not include the
Purchaser, an affiliate of the Purchaser or originators of Mortgage Loans
acquired by the Company from the Purchaser or an affiliate of the Purchaser.
 
Third-Party Originator:  Each Person, other than a Qualified Correspondent, that
originated Mortgage Loans acquired by the Company, provided that this term shall
not include originators of Mortgage Loans acquired by the Company from the
Purchaser or an affiliate of the Purchaser.
 
Whole Loan Transfer:  Any sale or transfer of some or all of the Mortgage Loans
(including an Agency Transfer), other than a Securitization Transaction.
 
 
6-2

--------------------------------------------------------------------------------

 
 
SECTION 2.  COMPLIANCE WITH REGULATION AB
 
Subsection 2.01  Intent of the Parties; Reasonableness.
 
The Purchaser and the Company acknowledge and agree that the purpose of this
Regulation AB Addendum is to facilitate compliance by the Purchaser and any
Depositor with the provisions of Regulation AB and related rules and regulations
of the Commission and that the provisions of this Regulation AB Addendum shall
be applicable to all Mortgage Loans included in a Securitization Transaction
closing on or after January 1, 2006, regardless whether the Mortgage Loans were
purchased by the Purchaser from the Company prior to the date hereof.  Although
Regulation AB is applicable by its terms only to offerings of asset-backed
securities that are registered under the Securities Act, the Company
acknowledges that investors in privately offered securities may require that the
Purchaser or any Depositor provide comparable disclosure in unregistered
offerings.  References in this Regulation AB Addendum to compliance with
Regulation AB include provision of comparable disclosure in private offerings.
 
Neither the Purchaser nor any Depositor shall exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the Securities Act,
the Exchange Act and the rules and regulations of the Commission thereunder (or
the provision in a private offering of disclosure comparable to that required
under the Securities Act).  The Company acknowledges that interpretations of the
requirements of Regulation AB may change over time, whether due to interpretive
guidance provided by the Commission or its staff, consensus among participants
in the asset-backed securities markets, advice of counsel, or otherwise, and
agrees to comply with reasonable requests made by the Purchaser, any Master
Servicer or any Depositor in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB.  In
connection with any Securitization Transaction, the Company shall cooperate
fully with the Purchaser and any Master Servicer to deliver to the Purchaser
(including any of its assignees or designees) and one of any Master Servicer or
any Depositor (as requested), any and all statements, reports, certifications,
records and any other information necessary in the good faith determination of
the Purchaser or any Depositor to permit the Purchaser, such Master Servicer or
such Depositor to comply with the provisions of Regulation AB, together with
such disclosures relating to the Company, any Subservicer, any Third-Party
Originator and the Mortgage Loans, or the servicing of the Mortgage Loans,
reasonably believed by the Purchaser, the Master Servicer or any Depositor to be
necessary in order to effect such compliance. The Purchaser agrees to provide
the Company with reasonable prior notice of requests for information.
 
The Purchaser and the Company also acknowledge and agree that Section
2.02(a)(i)-(v), Section 2.03(c), (e) and (f), Section 2.04, Section 2.05 and
Section 2.06 of this Regulation AB Addendum shall only be applicable with
respect to any Mortgage Loan if the Company (or Subservicer, if any) services
such Mortgage Loan for a period following the closing date of a related
Securitization Transaction.
 
For purposes of this Regulation AB Addendum, the term “Purchaser” shall refer to
Redwood Residential Acquisition Corporation and its successors in interest and
assigns.  In addition, any notice or request that must be “in writing”  or
“written” may be made by electronic mail at such addresses as provided for
notice under the Agreement.
 
 
6-3

--------------------------------------------------------------------------------

 
 
Subsection 2.02  Additional Representations and Warranties of the Company.
 
(a)           The Company shall be deemed to represent to the Purchaser, to any
Master Servicer and to any Depositor, as of the date on which information is
first provided to the Purchaser, any Master Servicer or any Depositor under
Section 2.03 that, except as disclosed in writing to the Purchaser, such Master
Servicer or such Depositor prior to such date: (i) the Company is not aware and
has not received notice that any default, early amortization or other
performance triggering event with respect to the Company has occurred as to any
other securitization due to any act or failure to act of the Company; (ii) the
Company has not been terminated as servicer in a residential mortgage loan
securitization, either due to a servicing default or to application of a
servicing performance test or trigger; (iii) no material noncompliance with the
Servicing Criteria with respect to other securitizations of residential mortgage
loans involving the Company as servicer has been disclosed or reported by the
Company; (iv) no material changes to the Company’s policies or procedures with
respect to the servicing function it will perform under this Agreement and any
Reconstitution Agreement for mortgage loans of a type similar to the Mortgage
Loans have occurred during the three-year period immediately preceding the
related Securitization Transaction; (v) there are no aspects of the Company’s
financial condition that are reasonably expected to have a material adverse
effect on the performance by the Company of its servicing obligations under this
Agreement or any Reconstitution Agreement; (vi) there are no material legal or
governmental proceedings pending (or known to be contemplated) against the
Company, any Subservicer or any Third-Party Originator; and (vii) there are no
affiliations, relationships or transactions relating to the Company, any
Subservicer or any Third-Party Originator with respect to any Securitization
Transaction and any party thereto identified in writing to the Company by the
related Depositor of a type described in Item 1119 of Regulation AB.
 
(b)           If so requested in writing by the Purchaser, any Master Servicer
or any Depositor on any date following the date on which information is first
provided to the Purchaser, any Master Servicer or any Depositor under Section
2.03, the Company shall use its best efforts to confirm in writing within five
(5) Business Days, but in no event later than ten (10) Business Days, following
such request the accuracy of the representations and warranties set forth in
paragraph (a) of this Section or, if any such representation and warranty is not
accurate as of the date of such request, provide within five (5) Business Days,
but in no event later than ten (10) Business Days, reasonably adequate
disclosure of the pertinent facts, in writing, to the requesting party.
 
Subsection 2.03  Information to Be Provided by the Company.
 
In connection with any Securitization Transaction, the Company shall use its
best efforts to (i) within five (5) Business Days, but in no event later than
ten (10) Business Days, following written request by the Purchaser or any
Depositor, provide to the Purchaser and such Depositor (or, as applicable, cause
each Third-Party Originator and each Subservicer to provide), in writing and in
form and substance reasonably satisfactory to the Purchaser and such Depositor,
the information and materials specified in paragraphs (a), (b), (c) and (f) of
this Section, and (ii) as promptly as practicable following notice to or
discovery by the Company, provide to the Purchaser and any Depositor (in writing
and in form and substance reasonably satisfactory to the Purchaser and such
Depositor) the information specified in paragraph (d) of this Section.
 
(a)           If so requested in writing by the Purchaser or any Depositor, the
Company shall provide such information regarding (i) the Company, as originator
of the Mortgage Loans (including as an acquirer of Mortgage Loans from a
Qualified Correspondent), or (ii) each Third-Party Originator, and (iii) as
applicable, each Subservicer, as is requested for the purpose of compliance with
Items 1103(a)(l), 1105, 1110, 1117 and 1119 of Regulation AB.  Such information
shall include, at a minimum:
 
(A)           the originator’s form of organization;
 
(B)           a description of the originator’s origination program and how long
the originator has been engaged in originating residential mortgage loans, which
description shall include a discussion of the originator’s experience in
originating mortgage loans of a similar type as the Mortgage Loans; information
regarding the size and composition of the originator’s origination portfolio;
and information that may be material, in the good faith judgment of the
Purchaser or any Depositor, to an analysis of the performance of the Mortgage
Loans, including the originators’ credit-granting or underwriting criteria for
mortgage loans of similar type(s) as the Mortgage Loans and such other
information as the Purchaser or any Depositor may reasonably request for the
purpose of compliance with Item 1110(b)(2) of Regulation AB;
 
 
6-4

--------------------------------------------------------------------------------

 
 
(C)           a description of any legal or governmental proceedings pending (or
known to be contemplated) against the Company, each Third-Party Originator and
each Subservicer that would be material to securityholders; and
 
(D)           a description of any affiliation or relationship between the
Company, each Third-Party Originator, each Subservicer and any of the following
parties to a Securitization Transaction, as such parties are identified to the
Company by the Purchaser or any Depositor in writing in advance of such
Securitization Transaction:
 
(1)           the sponsor;
(2)           the depositor;
(3)           the issuing entity;
(4)           any servicer;
(5)           any trustee;
(6)           any originator;
(7)           any significant obligor;
(8)           any enhancement or support provider; and
(9)           any other material transaction party.
 
(b)           If so requested in writing by the Purchaser or any Depositor, the
Company shall provide (or, as applicable, cause each Third-Party Originator to
provide) Static Pool Information solely with respect to securitized pools of
mortgage loans (of a similar type as the Mortgage Loans, as reasonably
identified by the Purchaser as provided below) that were originated by the
Seller or a Third Party Originator and included in securitizations that closed
during the five (5) years preceding the closing date of the related
Securitization Transaction and for which Seller or a third party was the
depositor.  Such Static Pool Information shall be prepared by the Company (or
Third-Party Originator) on the basis of its reasonable, good faith
interpretation of the requirements of Item 1105(a)(1)-(3) of Regulation AB.  To
the extent that there is reasonably available to the Company (or Third-Party
Originator) Static Pool Information with respect to more than one mortgage loan
type, the Purchaser or any Depositor shall be entitled to specify whether some
or all of such information shall be provided pursuant to this paragraph.  The
content of such Static Pool Information may be in the form customarily provided
by the Company, and need not be customized for the Purchaser or any
Depositor.  Such Static Pool Information for each prior securitized pool shall
be presented in increments no less frequently than quarterly over the life of
the mortgage loans included in such prior securitized pool.  The most recent
periodic increment must be as of a date no later than 135 days prior to the date
of the prospectus or other offering document in which the Static Pool
Information is to be included or incorporated by reference.  The Static Pool
Information shall be provided in an electronic format that provides a permanent
record of the information provided, such as a portable document format (pdf)
file, or other such electronic format reasonably required by the Purchaser or
the Depositor, as applicable.
 
Promptly following notice or discovery of a material error in Static Pool
Information provided pursuant to the immediately preceding paragraph (including
an omission to include therein information required to be provided pursuant to
such paragraph) during the applicable offering period for the securities, the
Company shall provide corrected Static Pool Information to the Purchaser or any
Depositor, as applicable, in the same format in which Static Pool Information
was previously provided to such party by the Company.
 
If so requested in writing by the Purchaser or any Depositor, the Company shall
provide (or, as applicable, cause each Third-Party Originator to provide), at
the expense of the requesting party (to the extent of any additional incremental
expense associated with delivery pursuant to this Regulation AB Addendum), such
statements and agreed-upon procedures letters of certified public accountants
reasonably acceptable to the Purchaser or Depositor, as applicable, pertaining
to Static Pool Information relating to securitizations closed on or after
January 1, 2006, as the Purchaser or such Depositor shall reasonably
request.  Such statements and letters shall be addressed to and be for the
benefit of such parties as the Purchaser or such Depositor shall designate,
which may include, by way of example, any Sponsor, any Depositor and any broker
dealer acting as underwriter, placement agent or initial purchaser with respect
to a Securitization Transaction.  Any such statement or letter may take the form
of a standard, generally applicable document accompanied by a reliance letter
authorizing reliance by the addressees designated by the Purchaser or such
Depositor.
 
 
6-5

--------------------------------------------------------------------------------

 
 
(c)           If so requested in writing by the Purchaser or any Depositor, the
Company shall provide such information regarding the Company, as servicer of the
Mortgage Loans, and each Subservicer (each of the Company and each Subservicer,
for purposes of this paragraph, a “Servicer”), as is requested for the purpose
of compliance with Item 1108, 1117 and 1119 of Regulation AB.  Such information
shall include, at a minimum:
 
(A)           the Servicer’s form of organization;
 
(B)           a description of how long the Servicer has been servicing
residential mortgage loans; a general discussion of the Servicer’s experience in
servicing assets of any type as well as a more detailed discussion of the
Servicer’s experience in, and procedures for, the servicing function it will
perform under the Agreement and any Reconstitution Agreements; information
regarding the size, composition and growth of the Servicer’s portfolio of
residential mortgage loans of a type similar to the Mortgage Loans and
information on factors related to the Servicer that may be material, in the good
faith judgment of the Purchaser or any Depositor, to any analysis of the
servicing of the Mortgage Loans or the related asset-backed securities, as
applicable, including, without limitation:
 
(1)           whether any prior securitizations of mortgage loans of a type
similar to the Mortgage Loans involving the Servicer have defaulted or
experienced an early amortization or other performance triggering event because
of servicing by the Servicer during the three-year period immediately preceding
the related Securitization Transaction;
 
(2)           the extent of outsourcing the Servicer utilizes;
 
(3)           whether there has been previous disclosure of material
noncompliance with the applicable servicing criteria with respect to other
securitizations of residential mortgage loans involving the Servicer as a
servicer during the three-year period immediately preceding the related
Securitization Transaction;
 
(4)           whether the Servicer has been terminated as servicer in a
residential mortgage loan securitization, either due to a servicing default or
to application of a servicing performance test or trigger; and
 
(5)           such other information as the Purchaser or any Depositor may
reasonably request for the purpose of compliance with Item 1108(b)(2) of
Regulation AB;
 
(C)         a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Servicer’s
policies or procedures with respect to the servicing function it will perform
under the Agreement and any Reconstitution Agreements for mortgage loans of a
type similar to the Mortgage Loans;
 
(D)         information regarding the Servicer’s financial condition, to the
extent that there is a material risk that an adverse financial event or
circumstance involving the Servicer could have a material adverse effect on the
performance by the Company of its servicing obligations under the Agreement or
any Reconstitution Agreement;
 
(E)         information regarding advances made by the Servicer on the Mortgage
Loans and the Servicer’s overall servicing portfolio of residential mortgage
loans for the three-year period immediately preceding the related Securitization
Transaction, which may be limited to a statement by an authorized officer of the
Servicer to the effect that the Servicer has made all advances required to be
made on residential mortgage loans serviced by it during such period, or, if
such statement would not be accurate, information regarding the percentage and
type of advances not made as required, and the reasons for such failure to
advance;
 
 
6-6

--------------------------------------------------------------------------------

 
 
(F)           a description of the Servicer’s processes and procedures designed
to address any special or unique factors involved in servicing loans of a
similar type as the Mortgage Loans;
 
(G)           a description of the Servicer’s processes for handling
delinquencies, losses, bankruptcies and recoveries, such as through liquidation
of mortgaged properties, sale of defaulted mortgage loans or workouts; and
 
(H)           information as to how the Servicer defines or determines
delinquencies and charge-offs, including the effect of any grace period,
re-aging, restructuring, partial payments considered current or other practices
with respect to delinquency and loss experience.
 
(I)           a description of any legal or governmental proceedings pending (or
known to be contemplated) against the Servicer that would be material to
securityholders; and
 
(J)           a description of any affiliation or relationship between the
Servicer and any of the following parties to a Securitization Transaction, as
such parties are identified to the Servicer by the Purchaser or any Depositor in
writing in advance of a Securitization Transaction.
 
(1)           the sponsor;
 
(2)           the depositor;
 
(3)           the issuing entity;
 
(4)           any servicer;
 
(5)           any trustee;
 
(6)           any originator;
 
(7)           any significant obligor;
 
(8)           any enhancement or support provider; and
 
(9)           any other material transaction party.
 
(d)           For the purpose of satisfying its reporting obligation under the
Exchange Act with respect to any class of asset-backed securities, for so long
as the Depositor is required to file reports under the Exchange Act with respect
to a Securitization Transaction, the Company shall (or shall cause each
Subservicer and Third-Party Originator to) (i) provide prompt notice to the
Purchaser, any Master Servicer and any Depositor in writing of (A) any
litigation or governmental proceedings pending against the Company, any
Subservicer or any Third-Party Originator that would be material to
securityholders and (B) any affiliations or relationships that develop following
the closing date of a Securitization Transaction between the Company, any
Subservicer or any Third-Party Originator and any of the parties specified in
clause (D) of paragraph (a) of this Section (and any other parties identified in
writing by the requesting party) with respect to such Securitization
Transaction, but only to the extent that such affiliations or relationships do
not include the Purchaser, Depositor or any of their respective affiliates as a
party, (C) any Event of Default of which it is aware or has received notice
under the terms of the Agreement or any Reconstitution Agreement, (D) any merger
or consolidation where the Company is not the surviving entity or sale of
substantially all of the assets of the Company, and (E) the Company’s entry into
an agreement with a Subservicer to perform or assist in the performance of any
of the Company’s obligations under the Agreement or any Reconstitution Agreement
and (ii) provide to the Purchaser and any Depositor a description of such
proceedings, affiliations or relationships.
 
 
6-7

--------------------------------------------------------------------------------

 
 
(e)           As a condition to the succession to the Company or any Subservicer
as servicer or subservicer under the Agreement or any Reconstitution Agreement
by any Person (i) into which the Company or such Subservicer may be merged or
consolidated, or (ii) which may be appointed as a successor to the Company or
any Subservicer, the Company shall provide to the Purchaser, any Master Servicer
and any Depositor, at least 15 calendar days prior to the effective date of such
succession or appointment, (x) written notice to the Purchaser and any Depositor
of such succession or appointment and (y) in writing and in form and substance
reasonably satisfactory to the Purchaser and such Depositor, all information
reasonably requested in writing by the Purchaser or any Depositor in order to
comply with its reporting obligation under Item 6.02 of Form 8-K with respect to
any class of asset-backed securities.
 
(f)           In addition to such information as the Company, as servicer, is
obligated to provide pursuant to other provisions of the Agreement, not later
than ten (10) days prior to the deadline for the filing of any distribution
report on Form 10-D in respect of any Securitization Transaction that includes
any of the Mortgage Loans serviced by the Company or any Subservicer, the
Company or such Subservicer, as applicable, shall, to the extent the Company or
such Subservicer has knowledge, provide to the party responsible for filing such
report (including, if applicable, the Master Servicer) notice of the occurrence
of any of the following events along with all information, data and materials
related thereto and reasonably available to it as may be required to be included
in the related distribution report on Form 10-D (as specified in the provisions
of Regulation AB referenced below):
 
(i)           any modifications, extensions or waivers of pool asset terms,
fees, penalties or payments during the distribution period or that have
cumulatively become material over time (Item 1121(a)(11) of Regulation AB) that
would be material to the securityholders;
 
(ii)           breaches of pool asset representations or warranties or
transaction covenants (Item 1121(a)(12) of Regulation AB) that would be material
to the securityholders; and
 
(iii)           information regarding new asset-backed securities issuances
backed by the same pool assets, any pool asset changes (such as additions,
substitutions or repurchases), and any changes in origination, underwriting or
other criteria for acquisition or selection of pool assets (Item 1121(a)(14) of
Regulation AB) that would be material to the securityholders.
 
(g)           The Company shall provide to the Purchaser, any Master Servicer
and any Depositor, upon written request, evidence of the authorization of the
person signing any certification or statement, copies or other evidence of
Fidelity Bond Insurance and Errors and Omissions Insurance policies, and, to the
extent material to securityholders, such other information related to the
Company or any Subservicer of the Company’s or such Subservicer’s performance
hereunder.
 
Subsection 2.04  Servicer Compliance Statement.
 
On or before March 5th of each calendar year when the Depositor is required to
file reports under the Exchange Act with respect to the related Securitization
Transaction, commencing in 2011, the Company shall deliver to the Purchaser and
any Master Servicer, or any Depositor if a Master Servicer has not been
identified for the related Securitization Transaction, a statement of compliance
addressed to such parties and signed by an authorized officer of the Company, to
the effect that (i) a review of the Company’s activities during the immediately
preceding calendar year (or applicable portion thereof) and of its performance
under the Agreement and any applicable Reconstitution Agreement during such
period has been made under such officer’s supervision, and (ii) to the best of
such officers’ knowledge, based on such review, the Company has fulfilled all of
its obligations under the Agreement and any applicable Reconstitution Agreement
in all material respects throughout such calendar year (or applicable portion
thereof) or, if there has been a failure to fulfill any such obligation in any
material respect, specifically identifying each such failure known to such
officer and the nature and the status thereof.
 
 
6-8

--------------------------------------------------------------------------------

 
 
Subsection 2.05  Report on Assessment of Compliance and Attestation.
 
(a)           On or before March 5th of each calendar year when the Depositor is
required to file reports under the Exchange Act with respect to the related
Securitization Transaction, commencing in 2011, the Company shall:
 
(i)           deliver to the Purchaser and any Master Servicer, or any Depositor
if a Master Servicer has not been identified for the related Securitization
Transaction, a report (in form and substance reasonably satisfactory to such
parties) regarding the Company’s assessment of compliance with the Servicing
Criteria during the immediately preceding calendar year, as required under Rules
13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB.  Such
report shall be addressed to such parties and signed by an authorized officer of
the Company, and shall address each of the “Applicable Servicing Criteria,”
applying such Applicable Servicing Criteria in a manner such that “investor”
shall mean any Master Servicer or Trustee on behalf of the trust;
 
(ii)           deliver to the Purchaser and any Master Servicer, or any
Depositor if a Master Servicer has not been identified for the related
Securitization Transaction, a report of a registered public accounting firm
reasonably acceptable to such parties that attests to, and reports on, the
assessment of compliance made by the Company and delivered pursuant to the
preceding paragraph.  Such attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act;
 
(iii)           cause each Subservicer, and each Subcontractor determined by the
Company pursuant to Section 2.06(b) to be “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB, to deliver to the
Purchaser and any Master Servicer, or any Depositor if a Master Servicer has not
been identified for the related Securitization Transaction, an assessment of
compliance and accountants’ attestation as and when provided in paragraphs (a)
and (b) of this Section; and
 
(iv)           deliver, and cause each Subservicer, and each Subcontractor
determined by the Company pursuant to Section 2.06(b) to be “participating in
the servicing function” within the meaning of Item 1122 of Regulation AB, to
deliver, to the Purchaser and any Master Servicer, or any Depositor if a Master
Servicer has not been identified for the related Securitization Transaction, and
any other Person that will be responsible for signing the certification (a
“Sarbanes Certification”) required by Rules 13a-14(d) and 15d-14(d) under the
Exchange Act (pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) on
behalf of an asset-backed issuer with respect to a Securitization Transaction a
certification, signed by the appropriate officer of the Company, in the form
attached hereto as Exhibit A.
 
The Company acknowledges that the parties identified in clause (a)(iv) above may
rely on the certification provided by the Company pursuant to such clause in
signing a Sarbanes Certification and filing such with the Commission.  Neither
the Purchaser nor any Depositor will request delivery of a certification under
clause (a)(iv) above unless a Depositor is required under the Exchange Act to
file an annual report on Form 10-K with respect to an issuing entity whose asset
pool includes Mortgage Loans.
 
(b)           Each assessment of compliance provided by a Subservicer pursuant
to Section 2.05(a)(iii) shall address each of the Applicable Servicing Criteria
for which such Subservicer is responsible for the period from and after the date
of appointment of the Subservicer.  An assessment of compliance provided by a
Subcontractor pursuant to Section 2.05(a)(iii) need not address any elements of
the Servicing Criteria other than those specified by the Company pursuant to
Section 2.06.
 
 
6-9

--------------------------------------------------------------------------------

 
 
Subsection 2.06  Use of Subservicers and Subcontractors.
 
The Company shall not hire or otherwise utilize the services of any Subservicer
to fulfill any of the obligations of the Company as servicer under the Agreement
or any Reconstitution Agreement unless the Company complies with the provisions
of paragraph (a) of this Section.  The Company shall not hire or otherwise
utilize the services of any Subcontractor, and shall not authorize any
Subservicer to hire or otherwise utilize the services of any Subcontractor, to
fulfill any of the obligations of the Company as servicer under the Agreement or
any Reconstitution Agreement unless the Company complies with the provisions of
paragraph (b) of this Section.
 
(a)           It shall not be necessary for the Company to seek the consent of
the Purchaser, any Master Servicer or any Depositor to the utilization of any
Subservicer.  The Company shall cause any Subservicer used by the Company (or by
any Subservicer) for the benefit of the Purchaser and any Depositor to comply
with the provisions of this Section and with Sections 2.02, 2.03(c), (e), (f)
and (g), 2.04, 2.05 and 2.07 of this Regulation AB Addendum to the same extent
as if such Subservicer were the Company, and to provide the information required
with respect to such Subservicer under Section 2.03(d) of this Regulation AB
Addendum.  The Company shall be responsible for obtaining from each Subservicer
and delivering to the Purchaser and any Depositor any servicer compliance
statement required to be delivered by such Subservicer under Section 2.04, any
assessment of compliance and attestation required to be delivered by such
Subservicer under Section 2.05 and any certification required to be delivered to
the Person that will be responsible for signing the Sarbanes Certification under
Section 2.05 as and when required to be delivered.
 
(b)           It shall not be necessary for the Company to seek the consent of
the Purchaser, any Master Servicer or any Depositor to the utilization of any
Subcontractor.  The Company shall promptly upon written request provide to the
Purchaser and any Master Servicer, or any Depositor (or any designee of the
Depositor, such as an administrator) if a Master Servicer has not been
identified for the related Securitization Transaction, a written description (in
form and substance reasonably satisfactory to such parties) of the role and
function of each Subcontractor utilized by the Company or any Subservicer,
specifying (i) the identity of each such Subcontractor, (ii) which (if any) of
such Subcontractors are “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB and (iii) which elements of the Servicing
Criteria will be addressed in assessments of compliance provided by each
Subcontractor identified pursuant to clause (ii) of this paragraph.
 
(c)           As a condition to the utilization of any Subcontractor determined
to be “participating in the servicing function” within the meaning of Item 1122
of Regulation AB, the Company shall cause any such Subcontractor used by the
Company (or by any Subservicer) for the benefit of the Purchaser and any
Depositor to comply with the provisions of Sections 2.05 and 2.07 of this
Regulation AB Addendum to the same extent as if such Subcontractor were the
Company.  The Company shall be responsible for obtaining from each Subcontractor
and delivering to the Purchaser and any Depositor any assessment of compliance
and attestation required to be delivered by such Subcontractor under Section
2.05, in each case as and when required to be delivered.
 
Subsection 2.07  Indemnification; Remedies.
 
(a)           The Company shall indemnify the Purchaser, each affiliate of the
Purchaser, and each of the following parties participating in a Securitization
Transaction: each Sponsor; each issuing entity; each Person (including, but not
limited to, any Master Servicer if applicable) responsible for the preparation,
execution or filing of any report required to be filed with the Commission with
respect to such Securitization Transaction, or for execution of a certification
pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect
to such Securitization Transaction; each broker dealer acting as underwriter,
placement agent or initial purchaser, each Person who controls any of such
parties or the Depositor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act); and the respective present and former
directors, officers, employees, agents and affiliates of each of the foregoing
and of the Depositor (each, an “Indemnified Party”), and shall hold each of them
harmless from and against any claims, losses, damages, penalties, fines,
forfeitures, legal fees and expenses and related costs, judgments, and any other
costs, fees and expenses that any of them may sustain arising out of or based
upon:
 
 
6-10

--------------------------------------------------------------------------------

 
 
(i)           (A) any untrue statement of a material fact contained or alleged
to be contained in any information, report, certification, accountants’ letter
or other material provided in written or electronic format under this Article II
by or on behalf of the Company, or provided under this Section II by or on
behalf of any Subservicer, Subcontractor or Third-Party Originator
(collectively, the “Company Information”), or (B) the omission or alleged
omission to state in the Company Information a material fact required to be
stated in the Company Information or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, by way of clarification, that clause (B) of this paragraph
shall be construed solely by reference to the Company Information and not to any
other information communicated in connection with a sale or purchase of
securities, without regard to whether the Company Information or any portion
thereof is presented together with or separately from such other information;
 
(ii)           any breach by the Company of its obligations under this Section
II, including particularly any failure by the Company, any Subservicer, any
Subcontractor or any Third-Party Originator to deliver any information, report,
certification, accountants’ letter or other material when and as required under
this Section II, including any failure by the Company to identify pursuant to
Section 2.06(b) any Subcontractor “participating in the servicing function”
within the meaning of Item 1122 of Regulation AB;
 
(iii)           any breach by the Company of a representation or warranty set
forth in Section 2.02(a) or in a writing furnished pursuant to Section 2.02(b)
and made as of a date prior to the closing date of the related Securitization
Transaction, to the extent that such breach is not cured by such closing date,
or any breach by the Company of a representation or warranty in a writing
furnished pursuant to Section 2.02(b) to the extent made as of a date subsequent
to such closing date, or
 
(iv)           the negligence, bad faith or willful misconduct of the Company in
connection with its performance under this Article II.
 
If the indemnification provided for herein is unavailable or insufficient to
hold harmless an Indemnified Party, then the Company agrees that it shall
contribute to the amount paid or payable by such Indemnified Party as a result
of any claims, losses, damages or liabilities incurred by such Indemnified Party
in such proportion as is appropriate to reflect the relative fault of such
Indemnified Party on the one hand and the Company on the other.
 
In the case of any failure of performance described in clause (a)(ii) of this
Section 2.07, the Company shall promptly reimburse the Purchaser, any Depositor,
as applicable, and each Person responsible for the preparation, execution or
filing of any report required to be filed with the Commission with respect to
such Securitization Transaction, or for execution of a certification pursuant to
Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such
Securitization Transaction, for all costs reasonably incurred by each such party
in order to obtain the information, report, certification, accountants’ letter
or other material not delivered as required by the Company, any Subservicer, any
Subcontractor or any Third-Party Originator.
 
 
6-11

--------------------------------------------------------------------------------

 
 
This indemnification shall survive the termination of the Agreement or the
termination of any party to the Agreement.
 
(b)           (i)           Any failure by the Company, any Subservicer, any
Subcontractor or any Third-Party Originator to deliver any information, report,
certification, accountants’ letter or other material when and as required under
this Section II, to the extent that such failure continues unremedied for two
(2) Business Days after the date on which such information, report,
certification, accountants’ letter or other material was required to be
delivered, or any breach by the Company of a representation or warranty set
forth in Section 2.02(a) or in a writing furnished pursuant to Section 2.02(b)
and made as of a date prior to the closing date of the related Securitization
Transaction, to the extent that such breach is not cured by such closing date,
or any breach by the Company of a representation or warranty in a writing
furnished pursuant to Section 2.02(b) to the extent made as of a date subsequent
to such closing date, shall, except as provided in clause (ii) of this
paragraph, immediately and automatically, without notice or grace period,
constitute an Event of Default with respect to the Company under the Agreement
and any applicable Reconstitution Agreement, and shall entitle the Purchaser or
Depositor, as applicable, in its sole discretion to terminate the rights and
obligations of the Company as servicer under the Agreement and/or any applicable
Reconstitution Agreement without payment (notwithstanding anything in the
Agreement or any applicable Reconstitution Agreement to the contrary) of any
compensation to the Company (and, if the Company is servicing any of the
Mortgage Loans in a Securitization Transaction, appoint a successor servicer
reasonably acceptable to any Master Servicer for such Securitization
Transaction); provided that to the extent that any provision of the Agreement
and/or any applicable Reconstitution Agreement expressly provides for the
survival of certain rights or obligations following termination of the Company
as servicer, such provision shall be given effect.
 
(ii)           Any failure by the Company, any Subservicer or any Subcontractor
to deliver any information, report, certification or accountants’ letter when
and as required under Section 2.04 or 2.05, including (except as provided below)
any failure by the Company to identify pursuant to Section 2.06(b) any
Subcontractor “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, which continues unremedied for ten (10) calendar
days after the date on which such information, report, certification or
accountants’ letter was required to be delivered shall constitute an Event of
Default with respect to the Company under the Agreement and any applicable
Reconstitution Agreement, and shall entitle the Purchaser, any Master Servicer
or any Depositor, as applicable, in its sole discretion to terminate the rights
and obligations of the Company as servicer under the Agreement and/or any
applicable Reconstitution Agreement without payment (notwithstanding anything in
this Agreement to the contrary) of any compensation to the Company; provided
that to the extent that any provision of the Agreement and/or any applicable
Reconstitution Agreement expressly provides for the survival of certain rights
or obligations following termination of the Company as servicer, such provision
shall be given effect.
 
Neither the Purchaser nor any Depositor shall be entitled to terminate the
rights and obligations of the Company pursuant to this subparagraph (b)(ii) if a
failure of the Company to identify a Subcontractor “participating in the
servicing function” within the meaning of Items 1122 of Regulation AB was
attributable solely to the role or functions of such Subcontractor with respect
to mortgage loans other than the Mortgage Loans.
 
(iii)           The Company shall promptly reimburse the Purchaser (or any
designee of the Purchaser), any Master Servicer and any Depositor, as
applicable, for all reasonable expenses incurred by the Purchaser (or such
designee) or such Depositor, as such are incurred, in connection with the
termination of the Company as servicer and the transfer of servicing of the
Mortgage Loans to a successor servicer.  The provisions of this paragraph shall
not limit whatever rights the Purchaser or any Depositor may have under other
provisions of the Agreement and/or any applicable Reconstitution Agreement or
otherwise, whether in equity or at law, such as an action for damages, specific
performance or injunctive relief.
 
Subsection 2.08  Third-party Beneficiary.
 
For purposes of this Regulation AB Addendum and any related provisions thereto,
each Master Servicer shall be considered a third-party beneficiary of the
Agreement, entitled to all the rights and benefits hereof as if it were a direct
party to the Agreement.
 
 
6-12

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF ANNUAL CERTIFICATION
 
Re:         The [      ] agreement dated as of [      ], 20[  ] (the
“Agreement”), among
 
[IDENTIFY PARTIES]
 
I, ________________________________, the _____________________ of [ ] certify to
[the Purchaser], [the Depositor], and the [Master Servicer] [Securities
Administrator] [Trustee], and their officers, with the knowledge and intent that
they will rely upon this certification, that:
 
(1)           I have reviewed the servicer compliance statement of the Company
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Company’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB and identified as
the responsibility of the Company on Exhibit B to the Regulation AB Compliance
Addendum to the Agreement (the “Servicing Criteria”), provided in accordance
with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and Item 1122 of Regulation AB (the “Servicing
Assessment”), the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”), and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Mortgage Loans by the Company during 20[ ] that were delivered by the
Company to the [Depositor] [Master Servicer] pursuant to the Agreement
(collectively, the “Company Servicing Information”);
 
(2)           Based on my knowledge, the Company Servicing Information, taken as
a whole, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;
 
(3)           Based on my knowledge, all of the Company Servicing Information
required to be provided by the Company under the Agreement has been provided to
the [Depositor] [Master Servicer];
 
(4)           I am responsible for reviewing the activities performed by the
Company as servicer under the Agreement, and based on my knowledge and the
compliance review conducted in preparing the Compliance Statement and except as
disclosed in the Compliance Statement, the Servicing Assessment or the
Attestation Report, the Company has fulfilled its obligations under the
Agreement in all material respects; and
 
(5)           The Compliance Statement required to be delivered by the Company
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Company and by any Subservicer or Subcontractor
pursuant to the Agreement, have been provided to the [Depositor] [Master
Servicer].  Any material instances of noncompliance described in such reports
have been disclosed to the [Depositor] [Master Servicer].  Any material instance
of noncompliance with the Servicing Criteria has been disclosed in such reports.
 

 
Date:
          By:      
Name:
   
Title:


 
 
6-13

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
 
The assessment of compliance to be delivered by [the Company] [Name of
Subservicer] shall address, at a minimum, the criteria identified as below as
“Applicable Servicing Criteria”;
 
Servicing Criteria
Applicable
Servicing
Criteria
Reference
Criteria
   
General Servicing Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
x
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
x
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
x
 
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
x
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
x
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
x
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
x


 
 
6-14

--------------------------------------------------------------------------------

 
 
Servicing Criteria
Applicable
Servicing
Criteria
Reference
Criteria
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements.  For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
x
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
x
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts.  These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items.  These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
x
 
Investor Remittances and Reporting
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements.   Specifically, such reports (A) are prepared in
accordance with timeframes and other terms  set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.
x
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
x
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
x
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
x
 
Pool Asset Administration
 
1122(d)(4)(i)
Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.
x

 
 
6-15

--------------------------------------------------------------------------------

 
 
Servicing Criteria
Applicable
Servicing
Criteria
Reference
Criteria
 
1122(d)(4)(ii)
Mortgage loan and related documents are safeguarded as required by the
transaction agreements
x
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
x
1122(d)(4)(iv)
Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.
x
1122(d)(4)(v)
The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
x
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor’s mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.
x
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
x
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).
x
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.
x

 
 
6-16

--------------------------------------------------------------------------------

 
Servicing Criteria
Applicable
Servicing
Criteria
Reference
Criteria
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the Mortgage Loans, or such other number of days specified in the
transaction agreements.
x
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
x
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
x
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
x
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
x
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 

 
[__]
 
 
6-17

--------------------------------------------------------------------------------

 
 

 
[NAME OF SUBSERVICER]
       
Date:
         
By:
           
Name:
   
Title:

 
 
6-18

--------------------------------------------------------------------------------

 
 